Exhibit 10

Published CUSIP Number: 30700DAA9

Revolving Credit CUSIP Number: 30700DAB7

 

$350,000,000

CREDIT AGREEMENT

dated as of August 24, 2006,

by and among

FAMILY DOLLAR STORES, INC.

and

FAMILY DOLLAR, INC.,

as Borrowers,

the Lenders referred to herein,

BRANCH BANKING AND TRUST COMPANY,
as Syndication Agent,

REGIONS BANK,
as Documentation Agent,

U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Fronting Bank

WACHOVIA CAPITAL MARKETS, LLC

as Sole Lead Arranger and Sole Book Manager

 


--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

SECTION 1.1

 

Definitions

 

1

SECTION 1.2

 

Other Definitions and Provisions

 

20

SECTION 1.3

 

Accounting Terms

 

20

SECTION 1.4

 

Rounding

 

20

SECTION 1.5

 

References to Agreement and Laws

 

20

SECTION 1.6

 

Times of Day

 

21

SECTION 1.7

 

Letter of Credit Amounts

 

21

 

 

 

 

 

ARTICLE II THE CREDIT FACILITIES

 

21

 

 

 

SECTION 2.1

 

Revolving Credit Loans

 

21

SECTION 2.2

 

Swingline Loans

 

21

SECTION 2.3

 

Procedure for Advances of Revolving Credit Loans and Swingline Loans

 

22

SECTION 2.4

 

Competitive Bid Borrowings

 

23

SECTION 2.5

 

Repayment and Prepayment of Loans

 

27

SECTION 2.6

 

Adjustment of the Aggregate Commitment

 

28

SECTION 2.7

 

Termination of Revolving Credit Facility

 

28

SECTION 2.8

 

Optional Extension of the Maturity Date

 

28

SECTION 2.9

 

Increase of Aggregate Commitment

 

29

 

 

 

 

 

ARTICLE III LETTER OF CREDIT FACILITY

 

30

 

 

 

SECTION 3.1

 

Syndicated Letters of Credit

 

30

SECTION 3.2

 

Fronted Letters of Credit

 

32

SECTION 3.3

 

Terms of Letters of Credit

 

35

SECTION 3.4

 

Commissions and Other Charges

 

35

SECTION 3.5

 

Obligations Absolute

 

36

SECTION 3.6

 

Effect of Letter of Credit Application

 

36

 

 

 

 

 

ARTICLE IV GENERAL LOAN PROVISIONS

 

37

 

 

 

SECTION 4.1

 

Interest

 

37

SECTION 4.2

 

Notice and Manner of Conversion or Continuation of Committed Loans

 

38

SECTION 4.3

 

Fees

 

38

SECTION 4.4

 

Manner of Payment

 

39

SECTION 4.5

 

Evidence of Debt

 

39

SECTION 4.6

 

Adjustments

 

40

SECTION 4.7

 

Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent

 

41

SECTION 4.8

 

Changed Circumstances

 

41

 

ii


--------------------------------------------------------------------------------




 

SECTION 4.9

 

Indemnity

 

42

SECTION 4.10

 

Increased Costs

 

43

SECTION 4.11

 

Taxes

 

44

SECTION 4.12

 

Mitigation Obligations; Replacement of Lenders

 

46

 

 

 

 

 

ARTICLE V CLOSING; CONDITIONS OF CLOSING AND BORROWING

 

47

 

 

 

SECTION 5.1

 

Closing

 

47

SECTION 5.2

 

Conditions to Closing and Initial Extensions of Credit

 

47

SECTION 5.3

 

Conditions to All Extensions of Credit

 

49

 

 

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

 

50

 

 

 

SECTION 6.1

 

Representations and Warranties

 

50

SECTION 6.2

 

Survival of Representations and Warranties, Etc

 

56

 

 

 

 

 

ARTICLE VII FINANCIAL INFORMATION AND NOTICES

 

56

 

 

 

SECTION 7.1

 

Financial Statements

 

56

SECTION 7.2

 

Officer’s Compliance Certificate

 

57

SECTION 7.3

 

Other Reports

 

57

SECTION 7.4

 

Notice of Default and Other Matters

 

58

SECTION 7.5

 

Accuracy of Information

 

59

 

 

 

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS

 

59

 

 

 

SECTION 8.1

 

Corporate Existence, Etc.

 

59

SECTION 8.2

 

Maintenance of Property

 

59

SECTION 8.3

 

Insurance

 

59

SECTION 8.4

 

Books and Records

 

59

SECTION 8.5

 

Payment of Taxes and Claims

 

60

SECTION 8.6

 

Compliance With Law

 

60

SECTION 8.7

 

Visits and Inspections

 

60

SECTION 8.8

 

Use of Proceeds

 

60

SECTION 8.9

 

Further Assurances

 

60

 

 

 

 

 

ARTICLE IX FINANCIAL COVENANTS

 

61

 

 

 

SECTION 9.1

 

Consolidated Leverage Ratio

 

61

SECTION 9.2

 

Consolidated Fixed Charge Coverage Ratio

 

61

SECTION 9.3

 

Priority Debt

 

61

 

 

 

 

 

ARTICLE X NEGATIVE COVENANTS

 

61

 

 

 

SECTION 10.1

 

Limitations on Liens

 

61

SECTION 10.2

 

Limitations on Asset Dispositions

 

63

SECTION 10.3

 

Limitations on Mergers and Liquidation

 

64

SECTION 10.4

 

Transactions with Affiliates

 

64

SECTION 10.5

 

Certain Accounting Changes; Organizational Documents

 

64

SECTION 10.6

 

Restrictive Agreements

 

64

SECTION 10.7

 

Nature of Business

 

65

 

iii


--------------------------------------------------------------------------------




 

ARTICLE XI DEFAULT AND REMEDIES

 

65

 

 

 

SECTION 11.1

 

Events of Default

 

65

SECTION 11.2

 

Remedies

 

67

SECTION 11.3

 

Rights and Remedies Cumulative; Non-Waiver; etc

 

68

SECTION 11.4

 

Crediting of Payments and Proceeds

 

68

SECTION 11.5

 

Administrative Agent May File Proofs of Claim

 

69

 

 

 

 

 

ARTICLE XII THE ADMINISTRATIVE AGENT

 

70

 

 

 

SECTION 12.1

 

Appointment and Authority

 

70

SECTION 12.2

 

Rights as a Lender

 

70

SECTION 12.3

 

Exculpatory Provisions

 

70

SECTION 12.4

 

Reliance by the Administrative Agent

 

71

SECTION 12.5

 

Delegation of Duties

 

71

SECTION 12.6

 

Resignation of Administrative Agent

 

72

SECTION 12.7

 

Non-Reliance on Administrative Agent and Other Lenders

 

73

SECTION 12.8

 

No Other Duties, etc

 

73

SECTION 12.9

 

Guaranty Matters

 

73

 

 

 

 

 

ARTICLE XIII MISCELLANEOUS

 

73

 

 

 

SECTION 13.1

 

Notices

 

73

SECTION 13.2

 

Amendments, Waivers and Consents

 

74

SECTION 13.3

 

Expenses; Indemnity

 

76

SECTION 13.4

 

Right of Set-off

 

78

SECTION 13.5

 

Governing Law

 

78

SECTION 13.6

 

Waiver of Jury Trial; Binding Arbitration

 

79

SECTION 13.7

 

Reversal of Payments

 

80

SECTION 13.8

 

Punitive Damages

 

80

SECTION 13.9

 

Accounting Matters

 

80

SECTION 13.10

 

Successors and Assigns; Participations

 

81

SECTION 13.11

 

Confidentiality

 

84

SECTION 13.12

 

Performance of Duties

 

85

SECTION 13.13

 

All Powers Coupled with Interest

 

85

SECTION 13.14

 

Survival of Indemnities

 

85

SECTION 13.15

 

Titles and Captions

 

85

SECTION 13.16

 

Severability of Provisions

 

85

SECTION 13.17

 

Counterparts

 

85

SECTION 13.18

 

Integration; Inconsistencies with Other Documents

 

85

SECTION 13.19

 

Term of Agreement

 

86

SECTION 13.20

 

Advice of Counsel, No Strict Construction

 

86

SECTION 13.21

 

USA Patriot Act

 

86

SECTION 13.22

 

Independent Effect of Covenants

 

86

 

iv


--------------------------------------------------------------------------------




 

EXHIBITS

 

 

 

 

 

 

 

 

 

Exhibit A-1

-

 

 

Form of Revolving Credit Note

Exhibit A-2

-

 

 

Form of Competitive Bid Note

Exhibit A-3

-

 

 

Form of Swingline Note

Exhibit B-1

-

 

 

Form of Notice of Borrowing

Exhibit B-2

-

 

 

Form of Competitive Bid Request

Exhibit B-3

-

 

 

Form of Competitive Bid

Exhibit C

-

 

 

Form of Notice of Account Designation

Exhibit D

-

 

 

Form of Notice of Prepayment

Exhibit E

-

 

 

Form of Notice of Conversion/Continuation

Exhibit F

-

 

 

Form of Extension Notice

Exhibit G

-

 

 

Form of Officer’s Compliance Certificate

Exhibit H

-

 

 

Form of Assignment and Assumption

Exhibit I

-

 

 

Form of Subsidiary Guaranty Agreement

Exhibit J

-

 

 

Form of Syndicated Letter of Credit

 

SCHEDULES

 

 

 

 

 

 

 

 

 

Schedule 1.1

 

-

 

Existing Letters of Credit

Schedule 6.1(b)

 

-

 

Subsidiaries and Capitalization

Schedule 6.1(g)

 

-

 

Licenses, Permits, Etc.

Schedule 6.1(p)

 

-

 

Existing Debt; Future Liens

Schedule 10.1

 

-

 

Existing Liens

Schedule 10.4

 

-

 

Transactions with Affiliates

 

v


--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of August 24, 2006, by and among FAMILY DOLLAR
STORES, INC., a Delaware corporation (the “Company”) and FAMILY DOLLAR, INC., a
North Carolina corporation (“FDI” and, together with the Company, the
“Borrowers”), the lenders who are or may become a party to this Agreement
(collectively, the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrowers have requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrowers on the terms and conditions of this
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:


ARTICLE I


DEFINITIONS

SECTION 1.1         Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:

“Absolute Rate Auction” means a solicitation of Competitive Bids setting forth
Competitive Bid Absolute Rates pursuant to Section 2.4.

“Adjusted CD Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) determined by the Administrative Agent to
be equal to the sum of (a) the quotient obtained by dividing (i) the CD Rate for
such day by (ii) 1 minus the Domestic Reserve Percentage plus (b) the Assessment
Rate.  For purposes of this definition, (A) “Assessment Rate” means, for any
day, the annual assessment rate (rounded upwards, if necessary, to the nearest
1/100 of 1%) which is payable by the Administrative Agent to the Federal Deposit
Insurance Corporation (or any successor) for deposit insurance for Dollar time
deposits with the Administrative Agent at the Administrative Agent’s Office; the
Adjusted CD Rate shall be adjusted automatically on and as of the effective date
of any change in the Assessment Rate and (B) “Domestic Reserve Percentage” means
for any day that percentage (expressed as a decimal) which is in effect on such
day, as prescribed by the Board of Governors of the Federal Reserve System (or
any successor) for determining the actual reserve requirement (including,
without limitation any basic, supplemental, or emergency reserves) for a member
bank of the Federal Reserve System in New York, New York with deposits exceeding
$1,000,000,000 in respect of new certificates of deposit having a maturity of
three (3) months and in an amount of $100,000 or more.  In the event that the
foregoing reserve requirement is required by law to be determined on the basis
of the aggregate of such deposits of the Administrative Agent, the
Administrative Agent may use any reasonable allocation or attribution methods in
determining the Domestic Reserve Percentage.  The Adjusted CD Rate shall be
adjusted automatically on and as of the effective date of any change in the
Domestic Reserve Percentage.

1


--------------------------------------------------------------------------------




 

“Administrative Agent” means Wachovia, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 12.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 13.1(c).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than,
with respect to the Company, a Subsidiary of the Company) which directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such first Person or any of its Subsidiaries.  As
used in this definition, the term “control” means (a) the power to vote ten
percent (10%) or more of the securities or other equity interests of a Person
having ordinary voting power, or (b) the possession, directly or indirectly, of
any other power to direct or cause the direction of the management and policies
of a Person, whether through ownership of voting securities, by contract or
otherwise.

“Aggregate Commitment” means the aggregate Revolving Credit Commitments of all
the Lenders, as such amount may be modified at any time or from time to time
pursuant to the terms hereof.  The Aggregate Commitment on the Closing Date
shall be $350,000,000.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Alabama Lawsuit” means the case of Morgan, et al. v. Family Dollar Stores, Inc.
brought in the U.S. District Court for the Northern District of Alabama alleging
that the Company violated the Fair Labor Standards Act by classifying the named
plaintiffs and other similarly situated current and former store managers as
“exempt” employees who are not entitled to overtime compensation.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Leverage Ratio:

Pricing
Level

 

Consolidated Leverage Ratio

 

Facility Fee

 

LIBOR Rate +

 

CD Rate +

 

I

 

Greater than or equal to 45.0%

 

0.125

%

0.500

%

0.500

%

II

 

Greater than or equal to 35.0% but less than 45.0%

 

0.100

%

0.450

%

0.450

%

III

 

Greater than or equal to 25.0% but less than 35.0%

 

0.080

%

0.320

%

0.320

%

IV

 

Greater than or equal to 15.0% but less than 25.0%

 

0.060

%

0.240

%

0.240

%

V

 

Less than 15.0%

 

0.050

%

0.200

%

0.200

%

 

2


--------------------------------------------------------------------------------




 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after receipt by the
Administrative Agent of the Officer’s Compliance Certificate pursuant to Section
7.2 for the most recently ended fiscal quarter of the Company; provided that (a)
the Applicable Margin shall be based on Pricing Level IV until the first
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Leverage Ratio as of
the last day of the most recently ended fiscal quarter of the Company preceding
the applicable Calculation Date, and (b) if the Company, on behalf of the
Borrowers, fails to provide the Officer’s Compliance Certificate as required by
Section 7.2 for the most recently ended fiscal quarter of the Company preceding
the applicable Calculation Date, the Applicable Margin from such Calculation
Date shall be based on Pricing Level I until such time as an appropriate
Officer’s Compliance Certificate is provided, at which time the Pricing Level
shall be determined by reference to the Consolidated Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Company preceding such
Calculation Date.  The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date.  Any adjustment in the Applicable Margin
shall be applicable to all Extensions of Credit (other than Competitive Bid
Loans) then existing or subsequently made or issued.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arbitration Rules” has the meaning assigned thereto in Section 13.6(a).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

“Borrowers” has the meaning assigned thereto in the introductory paragraph
hereto.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

3


--------------------------------------------------------------------------------




 

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Asset” means, with respect to the Company and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Company and its
Subsidiaries.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“CD Rate” means,  for any day, the rate per annum equal to the interest rate for
certificates of deposit in the secondary market with maturities of three (3)
months as published for such day in Federal Reserve Statistical Release H.15 or
any successor publication, or if such day is not a Business Day, the rate
published for the preceding Business Day.

“CD Rate Loan” means any Committed Loan bearing interest at a rate based upon
the Adjusted CD Rate as provided in Section 4.1(a).

“Change in Control” means (a) any sale, lease, exchange or other transfer (in a
single transaction or a series of related transactions) of all or substantially
all of the assets of the Company to any Person or “group” (within the meaning of
the Securities Exchange Act of 1934, as amended and the rules of the Securities
Exchange Commission thereunder in effect on the date hereof) other than a Credit
Party in accordance with clause (d) below, (b) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934, as amended and the
rules of the Securities Exchange Commission thereunder in effect on the date
hereof) of fifty-one percent (51%) or more of the outstanding shares of the
voting capital stock of the Company, (c) the first day on which a majority of
the members of the board of directors of the Company are not Continuing
Directors or (d) a merger, consolidation or sale of all or substantially all of
the assets of the Company in respect of which the Company is not the successor
corporation (other than a Credit Party which assumes the obligations under this
Agreement and the other Loan Documents).  For purposes of this definition,
“Continuing Director” means, as of any date of determination, any member of the
board of directors of the Company who: (i) was a member of such board of
directors on the date hereof or (ii) was nominated for election or elected to
such board of

4


--------------------------------------------------------------------------------




 

directors with the approval of a majority of the Continuing Directors who were
members of such board at the time of such nomination or election.

 “Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.2 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.

“Commitment Increase” has the meaning assigned thereto in Section 2.8.

“Committed Loans” means the collective reference to Revolving Credit Loans and
Swingline Loans, and “Committed Loan” means any of such Revolving Credit Loans
or Swingline Loans, as the context may require.

“Company” has the meaning assigned thereto in the introductory paragraph hereto.

“Competitive Bid” has the meaning assigned thereto in Section 2.4(d)(i).

“Competitive Bid Absolute Rate” has the meaning assigned thereto in Section
2.4(d)(ii)(D).

“Competitive Bid Absolute Rate Loan” means a Competitive Bid Loan made by a
Lender pursuant to an Absolute Rate Auction.

“Competitive Bid Facility” means the competitive bid facility established
pursuant to Section 2.4.

“Competitive Bid Lender” means, in respect of any Competitive Bid Loan, the
Lender making such Competitive Bid Loan to a Borrower.

“Competitive Bid LIBOR Loan” means a Competitive Bid Loan made by a Lender
pursuant to a LIBOR Auction.

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

“Competitive Bid Margin” has the meaning assigned thereto in Section
2.4(d)(ii)(C).

“Competitive Bid Note” means a promissory note, substantially in the form of
Exhibit A-2 hereto, evidencing the obligation of the Borrowers to repay
outstanding Competitive Bid

5


--------------------------------------------------------------------------------




 

Loans, as such note may be amended, restated, supplemented or otherwise modified
from time to time.

“Competitive Bid Sublimit” means the lesser of (a) $100,000,000 and (b) the
Aggregate Commitment.  The Competitive Bid Sublimit is part of, and not in
addition to, the Aggregate Commitment.

“Consent Date” has the meaning assigned thereto in Section 2.8.

“Consenting Lender” has the meaning assigned thereto in Section 2.8.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated Debt” means, as of any date of determination, the total amount of
all Debt of the Company and its Subsidiaries determined on a Consolidated basis
in accordance with GAAP.

“Consolidated EBITDAR” shall mean, for any period, Consolidated Net Income for
such period plus (to the extent deducted or added in computing such Consolidated
Net Income and without duplication) (a) depreciation, depletion, if any, and
amortization expense for such period, (b) income tax expense for such period,
(c) other non-cash items for such period, including without limitation, charges
associated with store closings, (d) Consolidated Interest Expense and Lease
Rentals for such period, and (e) non-recurring items, all as determined on a
Consolidated basis in accordance with GAAP.  For purposes of this Agreement,
Consolidated EBITDAR shall be adjusted on a pro forma basis, in a manner
reasonably acceptable to the Administrative Agent, to include, as of the first
day of any applicable period, any acquisitions and any asset dispositions closed
during such period, calculated on a basis consistent with GAAP and Regulation
S-X of the Securities Exchange Act of 1934, as amended, or as approved by the
Administrative Agent.

“Consolidated Fixed Charges” shall mean, for any period, the Consolidated
Interest Expense for such period plus Lease Rentals for such period, determined
on a Consolidated basis in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date to (b)
Consolidated Fixed Charges for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.

“Consolidated Interest Expense” shall mean, for any period, the gross interest
expense of the Company and its Subsidiaries deducted in the calculation of
Consolidated Net Income for such period, determined on a Consolidated basis in
accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Debt on such date to (b) Consolidated Total Capitalization
on such date.

6


--------------------------------------------------------------------------------




 

“Consolidated Net Income” means, for any period, the Consolidated net income (or
loss) of the Company and its Subsidiaries for such period, exclusive of
“extraordinary items” (as defined by GAAP), determined on a Consolidated basis
in accordance with GAAP.

“Consolidated Net Worth” means the Consolidated stockholder’s equity of the
Company and its Subsidiaries, as defined according to GAAP.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Company and its Subsidiaries, determined on a
Consolidated basis in accordance with GAAP.

“Consolidated Total Capitalization” means, at any time, the sum of (a)
Consolidated Net Worth and (b) Consolidated Debt.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility, the L/C Facility and the Competitive Bid Facility.

“Credit Parties” means, collectively, the Borrowers and the Subsidiary
Guarantors.

“Current Maturity Date” has the meaning assigned thereto in Section 2.8.

“Debt” means, with respect to any Person, without duplication, (a) its
liabilities for borrowed money; (b) its liabilities for the deferred purchase
price of property acquired by such Person (excluding accounts payable and other
accrued liabilities arising in the ordinary course of business but including,
without limitation, all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property); (c)
its Capital Lease Obligations; (d) its liabilities for borrowed money secured by
any Lien with respect to any property owned by such Person (whether or not it
has assumed or otherwise become liable for such liabilities); and (e) Guarantees
by such Person with respect to liabilities of a type described in any of clauses
(a) through (d) hereof.  Debt of any Person shall include all obligations of
such Person of the character described in clauses (a) through (e) to the extent
such Person remains legally liable in respect thereof notwithstanding that any
such obligation is deemed to be extinguished under GAAP.  For purposes of this
Agreement, Debt shall not include reimbursement obligations under trade letters
of credit incurred in connection with the acquisition of inventory in the
ordinary course of business, provided that any draws under such trade letters of
credit are reimbursed within 30 days thereof.

“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, Competitive Bid Loans, Syndicated Letter of Credit,
participations in Fronted L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent, the Fronting Bank or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when

7


--------------------------------------------------------------------------------




 

due, unless such amount is the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Default Rate” means, with respect to any principal of any Loan or any other
amount payable by the Borrowers under this Agreement, a rate per annum equal to
two percent (2%) plus the rate of interest that would otherwise be applicable to
such Loan or other amount pursuant to this Agreement.

“Disputes” has the meaning set forth in Section 13.6.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.10(b)(iii), (vi) and (vii) (subject to such consents,
if any, as may be required by under Section 13.10(b)(iii)).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Credit Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any

8


--------------------------------------------------------------------------------




 

basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Fronting Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which any Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by any Borrower
under Section 4.12(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 4.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 4.11(a).

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1.

“Existing Credit Agreements” means, collectively, (a) that certain Credit
Agreement dated as of August 7, 2001 by and among the Borrowers and Wachovia
Bank, National Association (as amended prior to the date hereof) and (b) that
certain Amended and Restated Credit Agreement dated as of May 31, 2001, by and
among the Borrowers and Bank of America, N.A. (as amended prior to the date
hereof).

“Extension Notice” has the meaning assigned thereto in Section 2.8.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the Fronted L/C Obligations then outstanding, (iii)
such Lender’s Revolving Credit Commitment Percentage of the Syndicated L/C
Obligations then outstanding, (iv) such Lender’s Revolving Credit Commitment
Percentage of the Swingline Loans then outstanding and (iv) the aggregate
principal amount of all Competitive Bid Loans made by such Lender then
outstanding or (b) the making of any Loan, issuance of any Syndicated Letter of
Credit or participation in any Fronted Letter of Credit by such Lender, as the
context requires.

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed

9


--------------------------------------------------------------------------------




 

and willing buyer and an informed and willing seller (neither being under a
compulsion to buy or sell), as reasonably determined in the good faith opinion
of the Company’s board of directors.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

“Fee Letter” means the separate fee letter agreement executed by the Company, on
behalf of the Borrowers, and the Administrative Agent and/or certain of its
affiliates dated July 12, 2006.

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries ending
on the Saturday closest to August 31 of each calendar year.

“FLSA Litigation” means any existing or future litigations regarding whether any
employees of the Company or any of its Subsidiaries are “exempt employees” (such
that such employees are not entitled to receive overtime compensation) under the
Fair Labor Standards Act (as amended) or any other similar federal or state law,
including, but not limited to the Alabama Lawsuit.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which either Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Fronted Letters of Credit” means (a) Letters of Credit issued by the Fronting
Bank pursuant to Section 3.2 and (b) Existing Letters of Credit.

“Fronted L/C Obligations” means at any time, an amount equal to the sum of (a)
the aggregate undrawn and unexpired amount of the then outstanding Fronted
Letters of Credit and (b) the aggregate amount of drawings under Fronted Letters
of Credit which have not then been reimbursed pursuant to Section 3.2(d).

“Fronted L/C Participants” means, in connection with Fronted Letters of Credit,
the collective reference to all the Lenders other than the Fronting Bank.

“Fronting Bank” means (a) with respect to Fronted Letters of Credit issued
hereunder on or after the Closing Date, Wachovia, in its capacity as issuer
thereof, or any successor thereto and (b) with respect to the Existing Letters
of Credit, the issuer thereof as set forth on Schedule 1.1.

 

10


--------------------------------------------------------------------------------




 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States, as
recognized by the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board, consistently applied and maintained on a
consistent basis for the Borrower and its Subsidiaries throughout the period
indicated and (subject to Section 13.9) consistent with the prior financial
practice of the Borrower and its Subsidiaries.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
having jurisdiction over the Company or its Subsidiaries.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person: (a) to purchase
such Debt or obligation or any property constituting security therefor primarily
for the purpose of assuring the owner of such Debt or obligation of the ability
of any other Person to make payment of the Debt or obligation; (b) to advance or
supply funds (i) for the purchase or payment of such Debt or obligation, or (ii)
to maintain any working capital or other balance sheet condition or any income
statement condition of any other Person or otherwise to advance or make
available funds for the purchase or payment of such Debt or obligation;  (c) to
lease properties or to purchase properties or services primarily for the purpose
of assuring the owner of such Debt or obligation of the ability of any other
Person to make payment of the Debt or obligation; or (d) otherwise to assure the
owner of such Debt or obligation against loss in respect thereof. In any
computation of the Debt or other liabilities of the obligor under any Guaranty,
the Debt or other obligations that are the subject of such Guaranty shall be
assumed to be direct obligations of such obligor, provided that the amount of
such Debt outstanding for purposes of this Agreement shall not exceed the
maximum amount of Debt that is the subject of such Guaranty.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other approval by any Governmental
Authority, (e) which are deemed to constitute a nuisance or a trespass which
pose a health or safety hazard to Persons or neighboring properties, (f) which
consist of underground or aboveground storage tanks, whether empty, filled or
partially filled with any substance, or

11


--------------------------------------------------------------------------------




 

(g) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hedging Obligations” means all existing or future payment and other obligations
owing by a Borrower under any Hedging Agreement (which such Hedging Agreement is
permitted hereunder) with any Person that is a Lender or an Affiliate of a
Lender at the time such Hedging Agreement is executed.

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

“Interest Period” shall mean, in connection with each LIBOR Rate Loan, each
Competitive Bid LIBOR Loan and each Competitive Bid Absolute Rate Loan, as
applicable, a period commencing on the date of borrowing specified in the
applicable Notice of Borrowing or Notice of Competitive Bid Borrowing, or on the
date specified in the Notice of Continuation/Conversion and ending (a) one (1),
two (2), three (3), or six (6) months thereafter with respect to LIBOR Rate
Loans, (b) one (1), two (2) or three (3) months thereafter with respect to
Competitive Bid LIBOR Loans or (c) not less than seven (7) days and not more
than ninety (90) days thereafter with respect to Competitive Bid Absolute Rate
Loans, in each case, as the Company, on behalf of the Borrowers, may request in
the applicable notice; provided that

(i)            the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan or on the date of advance of any Competitive
Bid LIBOR Loan or Competitive Bid Absolute Rate Loan and, in the case of
immediately successive Interest Periods, each successive Interest Period shall
commence on the date on which the immediately preceding Interest Period expires;

(ii)           if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the
immediately preceding Business Day;

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;

(iv)          no Interest Period shall extend beyond the Maturity Date; and

12


--------------------------------------------------------------------------------


 

(v)           there shall be no more than eight (8) Interest Periods in effect
at any time with respect to either LIBOR Rate Loans or Competitive Bid LIBOR
Loans.

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means (a) with respect to Fronted Letters of Credit issued
hereunder, the Fronting Bank and (b) with respect to Syndicated Letters of
Credit issued hereunder, the Lenders who have issued such Syndicated Letter of
Credit.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means the collective reference to Fronted L/C Obligations and
Syndicated L/C Obligations.

“Lease Rentals” means, for any period, the aggregate amount of fixed rental or
operating lease expense payable by the Company and its Subsidiaries with respect
to leases of real and personal property (excluding Capital Lease Obligations)
determined in accordance with GAAP.

 

“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Fronting Bank and the Swingline Lender unless the
context otherwise requires) set forth on the signature pages hereto and each
Person that hereafter becomes a party to this Agreement as a Lender pursuant to
Section 2.9 or Section 13.10.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
(a) the Fronting Bank with respect to Fronted Letters of Credit or (b) the
Administrative Agent, with respect to Syndicated Letters of Credit, in either
case, requesting that the applicable Issuing Lender(s) issue a Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and Section 3.2, whether issued as Syndicated Letters of
Credit or Fronted Letters of Credit pursuant thereto, and the Existing Letters
of Credit.

“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars in minimum amounts of at least $5,000,000 for a period
equal to the applicable Interest Period which appears on the Telerate Page 3750
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period (rounded upward, if necessary, to
the nearest 1/100th of 1%).  If, for any reason, such rate does not appear on
Telerate Page 3750, then “LIBOR” shall be determined by the Administrative

13


--------------------------------------------------------------------------------




 

Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars in minimum amounts of at least $5,000,000 would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period.  Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.

“LIBOR Auction” means a solicitation of Competitive Bids setting forth
Competitive Bid Margins based on the LIBOR Rate pursuant to Section 2.4.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

LIBOR Rate =

LIBOR

 

 

1.00-Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” means any Committed Loan bearing interest at a rate based upon
the LIBOR Rate as provided in Section 4.1(a).

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement (other than an operating lease) or
Capital Lease, upon or with respect to any property or asset of such Person
(including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).

“Limited Material Adverse Effect” means a material adverse effect on (a) the
ability of the Borrowers and the Subsidiary Guarantors to perform their
obligations under this Agreement or the other Loan Documents to which such
Person is a party, taken as a whole or (b) the validity or enforceability of
this Agreement or the other Loan Documents, taken as a whole.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Subsidiary Guaranty Agreement and each other document,
instrument, certificate and agreement executed and delivered by the Company or
any Subsidiary thereof in connection with this Agreement or otherwise referred
to herein or contemplated hereby (excluding any Hedging Agreement), all as may
be amended, restated, supplemented or otherwise modified from time to time.

“Loans” means the collective reference to the Committed Loans and the
Competitive Bid Loans, and “Loan” means any of such Loans.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

“Material Adverse Effect”  means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Borrowers and
the Subsidiary Guarantors to perform their obligations under this Agreement, the
Subsidiary Guaranty Agreement or any other Loan

14


--------------------------------------------------------------------------------




 

Document, taken as a whole or (c) the validity or enforceability of this
Agreement, the Subsidiary Guaranty Agreement or any other Loan Document, taken
as a whole.

“Material Subsidiary” means, at any time, any Subsidiary of the Company which
together with all other Subsidiaries of such Subsidiary, accounts for more than
(a) five percent (5%) of the consolidated assets of the Company and its
Subsidiaries or (b) five percent (5%) of the consolidated revenue of the Company
and its Subsidiaries.

“Maturity Date” means the earliest to occur of (a) August 24, 2011, as such date
may be extended from time to time pursuant to Section 2.8, (b) the date of
termination of the entire Aggregate Commitment by the Borrowers pursuant to
Section 2.5, or (c) the date of termination of the entire Aggregate Commitment
and the Credit Facility by the Administrative Agent on behalf of the Lenders
pursuant to Section 11.2(a).

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as defined
in Section 4001(a)(3) of ERISA).

“Non-Consenting Lender” has the meaning assigned thereto in Section 2.8.

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Competitive Bid Notes.

“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Competitive Bid Borrowing” has the meaning assigned thereto in
Section 2.4(f).

“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.5(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) the Reimbursement Obligations, (d) all Hedging Obligations and
(e) all other fees and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Company or any of its Subsidiaries to the
Lenders or the Administrative Agent, in each case under any Loan Document, with
respect to any Loan or Letter of Credit of every kind, nature and description,
direct or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, senior vice president of finance or the treasurer (or another
Responsible Officer holding a similar position) of the Company substantially in
the form of Exhibit G.

15


--------------------------------------------------------------------------------




 

“Other Debt Agreement” has the meaning assigned thereto in Section 10.6(a).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning assigned thereto in Section 13.10(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five (5) years, has been established or
maintained, or to which contributions are or, within the preceding five (5)
years, have been made or required to be made, by any Credit Party or any ERISA
Affiliate or with respect to which any Credit Party or any ERISA Affiliate may
have any liability.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (a) all unsecured Debt of the Company’s Subsidiaries
(including all Guaranties of Debt of any Borrower but excluding (i) Debt owing
to any Borrower or any other Subsidiary, (ii) Debt outstanding at the time such
Person became a Subsidiary, provided that such Debt shall have not been incurred
in contemplation of such person becoming a Subsidiary, (iii) all Guaranties of
Debt of any Borrower by any Subsidiary which has also guaranteed the Obligations
hereunder, (iv) Debt of FDI in which FDI is a co-obligor with the Company under
the agreement or instrument pursuant to which such Debt is incurred (including,
without limitation, the Senior Unsecured Notes), and (v) at any time following
the date upon which (A) the Senior Unsecured Notes have been repaid, defeased or
repurchased in full or (B) the provisions of the Senior Unsecured Notes are
amended to exclude Capital Lease Obligations from the definition of “Priority
Debt” contained therein, Capital Lease Obligations) and (b) all Debt or other
obligations of the Borrowers and their Subsidiaries secured by Liens other than
(i) Debt or obligations secured by Liens permitted by subparagraphs (a) through
(i), inclusive, of Section 10.1 and (ii) at any time following the date upon
which (A) the Senior Unsecured Notes have been repaid, defeased or repurchased
in full or (B) the provisions of the Senior Unsecured Notes are amended to
exclude Capital Lease Obligations from the definition of “Priority Debt”
contained therein, Capital Lease Obligations.

“Prior Maturity Date” has the meaning assigned thereto in Section 2.8.

“Register” has the meaning assigned thereto in Section 13.10(c).

“Reimbursement Obligations” means the obligations of the Borrowers to reimburse
the Issuing Lender(s) pursuant to Sections 3.1(d) and 3.2(d) for amounts drawn
under Letters of Credit.

16


--------------------------------------------------------------------------------




 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Required Lenders” means, at any date, any combination of Lenders having more
than fifty percent (50%) of the Aggregate Commitment or, if the Aggregate
Commitment has been terminated, any combination of Lenders holding more than
fifty percent (50%) of the aggregate Extensions of Credit; provided that the
Revolving Credit Commitment of, and the portion of the Extensions of Credit, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer or senior vice president of finance of such
Person or any other officer of such Person reasonably acceptable to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Credit Loans to the account of the Borrowers hereunder
in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such Lender’s name on the Register, as such amount may
be modified at any time or from time to time pursuant to the terms hereof.

“Revolving Credit Commitment Percentage” means, as to any Lender at any time,
the ratio of (a) the amount of the Revolving Credit Commitment of such Lender to
(b) the Aggregate Commitment.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.

“Revolving Credit Loan” means any revolving loan made to the Borrowers pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit A-1, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Sanctioned Entity” means (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident
in, a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

17


--------------------------------------------------------------------------------




 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

“Senior Debt” means, as of any date of determination, all Consolidated Debt,
other than Subordinated Debt.

“Senior Unsecured Notes” means the Debt of the Borrowers evidenced by those
certain (a) 5.41% Series 2005-A Senior Notes, Tranche A due 2015, in the
original principal amount of $169,000,000 and (b) 5.24% Series 2005-A Senior
Notes, Tranche B due 2015, in the original principal amount of $81,000,000, each
issued pursuant to that certain Note Purchase Agreement dated as of September
27, 2005 (as amended, restated, supplemented or otherwise modified from time to
time as permitted by the terms and conditions of this Agreement) by and among
the Borrowers, as obligors, and the purchasers party thereto.

“Solvent” means, the Company and its Subsidiaries, on a Consolidated basis, on a
particular date, (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) has assets having a value, both
at fair valuation and at present fair saleable value, greater than the amount
required to pay its probable liabilities (including contingencies) and (c) does
not believe that it will incur debts or liabilities beyond its ability to pay
such debts or liabilities as they mature.

“Stated Amount” means, with respect to any Syndicated Letter of Credit at any
time, the aggregate amount available to be drawn thereunder at such time
(regardless of whether any conditions for drawing could then be met).

“Subordinated Debt” means all unsecured Debt of the Company and its Subsidiaries
that shall contain or have applicable thereto subordination provisions providing
for the subordination thereof to other Debt of the Company or its Subsidiaries
(including, without limitation, subordinated to the obligations of the Company
and its Subsidiaries under this Agreement or any other Loan Documents).

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency).  Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Company.

“Subsidiary Guarantors” means Family Dollar Services, Inc., a North Carolina
corporation, Family Dollar Operations, Inc., a North Carolina corporation, and
Family Dollar Trucking, Inc., a North Carolina corporation, and any successors
or permitted assigns of any of the foregoing.

18


--------------------------------------------------------------------------------




 

“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date executed by the Subsidiary Guarantors in favor of the Administrative
Agent for the ratable benefit of itself and the Lenders, substantially in the
form of Exhibit I, as amended, restated, supplemented or otherwise modified from
time to time.

“Swingline Commitment” means the lesser of (a) $35,000,000 and (b) the Aggregate
Commitment.  The Swingline Commitment is part of, and not in addition to, the
Aggregate Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wachovia in its capacity as swingline lender hereunder.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrowers pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-3, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Swingline Termination Date” means the Maturity Date.

“Syndicated L/C Obligation” means, at any time, an amount equal to the sum of
(a) the aggregate undrawn and unexpired amount of the then outstanding
Syndicated Letters of Credit and (b) the aggregate amount of drawings under
Syndicated Letters of Credit which have not then been reimbursed pursuant to
Section 3.1(d).

“Syndicated Letter of Credit” means a letter of credit issued pursuant to
Section 3.1.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 500.

19


--------------------------------------------------------------------------------




 

“United States” means the United States of America.

“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.

SECTION 1.2         Other Definitions and Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:  (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (f) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (g) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (k) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including”, and (l) Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

SECTION 1.3         Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP as in effect from time to time, applied on a consistent
basis and in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b), except as otherwise
specifically prescribed herein.

SECTION 1.4         Rounding.  Any financial ratios required to be maintained by
the Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.5         References to Agreement and Laws.  Unless otherwise
expressly provided herein, (a) references to formation documents, governing
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent

20


--------------------------------------------------------------------------------




 

amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.

SECTION 1.6         Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

SECTION 1.7         Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.


ARTICLE II


THE CREDIT FACILITIES

SECTION 2.1         Revolving Credit Loans.  Subject to the terms and conditions
of this Agreement, and in reliance upon the representations and warranties set
forth herein, each Lender severally agrees to make Revolving Credit Loans to the
Borrowers from time to time from the Closing Date through, but not including,
the Maturity Date as requested by the Company, on behalf of the applicable
Borrower, in accordance with the terms of Section 2.3; provided, that (a) the
aggregate principal amount of all outstanding Revolving Credit Loans (after
giving effect to any amount requested) shall not exceed the Aggregate Commitment
less the sum of all outstanding Swingline Loans, L/C Obligations and Competitive
Bid Loans and (b) the principal amount of outstanding Revolving Credit Loans
from any Lender shall not at any time exceed such Lender’s Revolving Credit
Commitment less such Lender’s Revolving Credit Commitment Percentage of
outstanding L/C Obligations and outstanding Swingline Loans.  Each Revolving
Credit Loan by a Lender shall be in a principal amount equal to such Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of
Revolving Credit Loans requested on such occasion.  Subject to the terms and
conditions hereof, the Borrowers may borrow, repay and reborrow Revolving Credit
Loans hereunder until the Maturity Date.

SECTION 2.2         Swingline Loans.


(A)           AVAILABILITY.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE BORROWERS
FROM TIME TO TIME FROM THE CLOSING DATE THROUGH, BUT NOT INCLUDING, THE
SWINGLINE TERMINATION DATE; PROVIDED, THAT THE AGGREGATE PRINCIPAL AMOUNT OF ALL
OUTSTANDING SWINGLINE LOANS (AFTER GIVING EFFECT TO ANY AMOUNT REQUESTED), SHALL
NOT EXCEED THE LESSER OF (I) THE AGGREGATE COMMITMENT LESS THE SUM OF ALL
OUTSTANDING REVOLVING CREDIT LOANS, COMPETITIVE BID LOANS AND L/C OBLIGATIONS
AND (II) THE SWINGLINE COMMITMENT.

21


--------------------------------------------------------------------------------




 


(B)           REFUNDING.

(i)            Swingline Loans shall be refunded by the Lenders on demand by the
Swingline Lender.  Such refundings shall be made by the Lenders in accordance
with their respective Revolving Credit Commitment Percentages and shall
thereafter be reflected as Revolving Credit Loans of the Lenders on the books
and records of the Administrative Agent.  Each Lender shall fund its respective
Revolving Credit Commitment Percentage of Revolving Credit Loans as required to
repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline Lender but in no event later than 1:00 p.m. on the next succeeding
Business Day after such demand is made.  No Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Lender’s Revolving Credit
Commitment Percentage be increased as a result of any such failure of any other
Lender to fund its Revolving Credit Commitment Percentage of a Swingline Loan.

(ii)           The Borrowers shall pay to the Swingline Lender on demand the
amount of such Swingline Loans to the extent amounts received from the Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded.  If any portion of any such amount paid to the
Swingline Lender shall be recovered by or on behalf of any Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of such Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 12.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).

(iii)          Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V.  Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 11.1(i) or (j) shall have occurred, each Lender
will, on the date the applicable Revolving Credit Loan would have been made,
purchase an undivided participating interest in the Swingline Loan to be
refunded in an amount equal to its Revolving Credit Commitment Percentage of the
aggregate amount of such Swingline Loan.  Each Lender will immediately transfer
to the Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Lender a certificate evidencing such participation dated the date of receipt of
such funds and for such amount.  Whenever, at any time after the Swingline
Lender has received from any Lender such Lender’s participating interest in a
Swingline Loan, the Swingline Lender receives any payment on account thereof,
the Swingline Lender will distribute to such Lender its participating interest
in such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded).

22


--------------------------------------------------------------------------------




 

SECTION 2.3         Procedure for Advances of Revolving Credit Loans and
Swingline Loans.


(A)           REQUESTS FOR BORROWING.  THE COMPANY, ON BEHALF OF THE BORROWERS,
SHALL GIVE THE ADMINISTRATIVE AGENT IRREVOCABLE PRIOR WRITTEN NOTICE
SUBSTANTIALLY IN THE FORM OF EXHIBIT B-1 (A “NOTICE OF BORROWING”) NOT LATER
THAN 11:00 A.M. (I) ON THE SAME BUSINESS DAY AS EACH CD RATE LOAN AND (II) AT
LEAST THREE (3) BUSINESS DAYS BEFORE EACH LIBOR RATE LOAN, OF ITS INTENTION TO
BORROW, SPECIFYING (A) THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS
DAY, (B) THE AMOUNT OF SUCH BORROWING, WHICH SHALL BE, (X) WITH RESPECT TO CD
RATE LOANS (OTHER THAN SWINGLINE LOANS) IN AN AGGREGATE PRINCIPAL AMOUNT OF
$3,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF, (Y) WITH RESPECT
TO LIBOR RATE LOANS (OTHER THAN SWINGLINE LOANS) IN AN AGGREGATE PRINCIPAL
AMOUNT OF $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF AND (Z)
WITH RESPECT TO SWINGLINE LOANS IN AN AGGREGATE PRINCIPAL AMOUNT OF $100,000 OR
A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF, (C) WHETHER SUCH LOAN IS TO BE A
REVOLVING CREDIT LOAN OR SWINGLINE LOAN, (D) IN THE CASE OF A REVOLVING CREDIT
LOAN WHETHER THE LOANS ARE TO BE LIBOR RATE LOANS OR CD RATE LOANS, AND (E) IN
THE CASE OF A LIBOR RATE LOAN, THE DURATION OF THE INTEREST PERIOD APPLICABLE
THERETO.  A NOTICE OF BORROWING RECEIVED AFTER 11:00 A.M. SHALL BE DEEMED
RECEIVED ON THE NEXT BUSINESS DAY.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE LENDERS OF EACH NOTICE OF BORROWING.


(B)           DISBURSEMENT OF REVOLVING CREDIT AND SWINGLINE LOANS.  NOT LATER
THAN 1:00 P.M. ON THE PROPOSED BORROWING DATE, (I) EACH LENDER WILL MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE BORROWERS, AT THE
ADMINISTRATIVE AGENT’S OFFICE IN FUNDS IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT, SUCH LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF
THE REVOLVING CREDIT LOANS TO BE MADE ON SUCH BORROWING DATE AND (II) THE
SWINGLINE LENDER WILL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE BORROWERS, AT THE ADMINISTRATIVE AGENT’S OFFICE IN FUNDS
IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT, THE SWINGLINE LOANS TO BE
MADE ON SUCH BORROWING DATE.  THE BORROWERS HEREBY IRREVOCABLY AUTHORIZE THE
ADMINISTRATIVE AGENT TO DISBURSE THE PROCEEDS OF EACH BORROWING REQUESTED
PURSUANT TO THIS SECTION IN IMMEDIATELY AVAILABLE FUNDS BY CREDITING OR WIRING
SUCH PROCEEDS TO THE DEPOSIT ACCOUNT OF THE COMPANY IDENTIFIED IN THE MOST
RECENT NOTICE SUBSTANTIALLY IN THE FORM OF EXHIBIT C (A “NOTICE OF ACCOUNT
DESIGNATION”) DELIVERED BY THE COMPANY TO THE ADMINISTRATIVE AGENT OR AS MAY BE
OTHERWISE AGREED UPON BY THE BORROWERS AND THE ADMINISTRATIVE AGENT FROM TIME TO
TIME.  SUBJECT TO SECTION 4.7 HEREOF, THE ADMINISTRATIVE AGENT SHALL NOT BE
OBLIGATED TO DISBURSE THE PORTION OF THE PROCEEDS OF ANY REVOLVING CREDIT LOAN
REQUESTED PURSUANT TO THIS SECTION TO THE EXTENT THAT ANY LENDER HAS NOT MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT ITS REVOLVING CREDIT COMMITMENT PERCENTAGE
OF SUCH LOAN.  REVOLVING CREDIT LOANS TO BE MADE FOR THE PURPOSE OF REFUNDING
SWINGLINE LOANS SHALL BE MADE BY THE LENDERS AS PROVIDED IN SECTION 2.2(B).

SECTION 2.4         Competitive Bid Borrowings.


(A)           COMPETITIVE BID OPTION.  IN ADDITION TO THE COMMITTED LOANS MADE
PURSUANT TO SECTIONS 2.1 AND 2.2, THE BORROWERS MAY, AS SET FORTH IN THIS
SECTION 2.4, REQUEST THE LENDERS TO MAKE OFFERS TO MAKE COMPETITIVE BID LOANS TO
THE BORROWERS FROM TIME TO TIME PRIOR TO THE MATURITY DATE; PROVIDED, THAT THE
AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING COMPETITIVE BID LOANS (AFTER
GIVING EFFECT TO ANY AMOUNT REQUESTED) SHALL NOT EXCEED THE LESSER OF (I) THE
AGGREGATE COMMITMENT LESS THE SUM OF ALL OUTSTANDING REVOLVING CREDIT LOANS,
SWINGLINE LOANS AND L/C OBLIGATIONS AND (II) THE COMPETITIVE BID SUBLIMIT.  THE
LENDERS MAY, BUT SHALL HAVE NO OBLIGATION TO, MAKE SUCH OFFERS AND THE BORROWERS
MAY, BUT SHALL HAVE NO OBLIGATION TO,

23


--------------------------------------------------------------------------------


 

accept any such offers in the manner set forth in this Section 2.4.  Any
Lender’s Competitive Bid Loan shall not reduce such Lender’s pro rata share of
any remaining undrawn Aggregate Commitment.


(B)           COMPETITIVE BID REQUEST.  WHEN THE BORROWERS WISH TO REQUEST
OFFERS TO MAKE COMPETITIVE BID LOANS UNDER THIS SECTION 2.4, THE COMPANY, ON
BEHALF OF THE BORROWERS, SHALL TRANSMIT TO THE ADMINISTRATIVE AGENT BY TELEPHONE
CALL FOLLOWED PROMPTLY BY FACSIMILE OR ELECTRONIC MAIL TRANSMISSION (A
“COMPETITIVE BID REQUEST”) SUBSTANTIALLY IN THE FORM OF EXHIBIT B-2 HERETO SO AS
TO BE RECEIVED BY THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE
NOT LATER THAN 11:00 A.M. (X) AT LEAST FOUR (4) BUSINESS DAYS BEFORE THE DATE OF
BORROWING PROPOSED THEREIN, IN THE CASE OF A LIBOR AUCTION OR (Y) ONE (1)
BUSINESS DAY PRIOR TO THE DATE OF BORROWING PROPOSED THEREIN, IN THE CASE OF AN
ABSOLUTE RATE AUCTION, OR, IN ANY SUCH CASE, SUCH OTHER TIME OR DATE AS THE
BORROWERS AND THE ADMINISTRATIVE AGENT SHALL HAVE MUTUALLY AGREED AND SHALL HAVE
NOTIFIED TO THE LENDERS NOT LATER THAN THE DATE OF THE COMPETITIVE BID REQUEST
FOR THE FIRST LIBOR AUCTION OR ABSOLUTE RATE AUCTION FOR WHICH SUCH CHANGE IS TO
BE EFFECTIVE.  EACH SUCH COMPETITIVE BID REQUEST SHALL SPECIFY:

(I)            THE PROPOSED DATE OF BORROWING, WHICH SHALL BE A BUSINESS DAY;

(II)           THE PRINCIPAL AMOUNT OF SUCH BORROWING, WHICH SHALL BE $3,000,000
OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF OR, IF LESS, THE AGGREGATE
AMOUNT OF THE UNUSED AGGREGATE COMMITMENT;

(iii)          the duration of the Interest Period applicable thereto; and

(iv)          whether the Competitive Bid Loan requested is to be a Competitive
Bid LIBOR Loan or a Competitive Bid Absolute Rate Loan.

The Borrowers may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Request.  No more than two
Competitive Bid Requests shall be given within five (5) Business Days (or such
other number of days as the Borrowers and the Administrative Agent may agree) of
any other Competitive Bid Request.


(C)           DELIVERY OF COMPETITIVE BIDS REQUESTS.  THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY EACH LENDER OF EACH COMPETITIVE BID REQUEST RECEIVED BY IT
FROM THE BORROWERS AND THE CONTENTS OF SUCH COMPETITIVE BID REQUESTS, WHICH
NOTICE SHALL CONSTITUTE AN INVITATION BY THE BORROWERS TO EACH LENDER TO SUBMIT
COMPETITIVE BIDS OFFERING TO MAKE THE COMPETITIVE BID LOANS TO WHICH SUCH
COMPETITIVE BID REQUEST RELATES IN ACCORDANCE WITH THIS SECTION 2.4.


(D)           SUBMISSION AND CONTENTS OF COMPETITIVE BIDS.

(i)            Each Lender may submit a competitive bid (a “Competitive Bid”)
containing an offer or offers to make Competitive Bid Loans in response to any
Competitive Bid Request.  Each Competitive Bid should be submitted to the
Administrative Agent by facsimile at the Administrative Agent’s Office not later
than 10:00 a.m. (x) at least three (3) Business Days before the proposed date of
borrowing, in the case of a LIBOR Auction or (y) on the proposed date of
borrowing, in the case of an Absolute Rate Auction, or, in any such case, such
other time

 

24


--------------------------------------------------------------------------------




 

OR DATE AS THE BORROWERS AND THE ADMINISTRATIVE AGENT SHALL HAVE MUTUALLY AGREED
AND SHALL HAVE NOTIFIED TO THE LENDERS NOT LATER THAN THE DATE OF THE
COMPETITIVE BID REQUEST FOR THE FIRST LIBOR AUCTION OR ABSOLUTE RATE AUCTION FOR
WHICH SUCH CHANGE IS TO BE EFFECTIVE; PROVIDED, THAT COMPETITIVE BIDS SUBMITTED
BY THE ADMINISTRATIVE AGENT (OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT) IN
THE CAPACITY OF A LENDER MAY BE SUBMITTED, AND MAY ONLY BE SUBMITTED, IF THE
ADMINISTRATIVE AGENT OR SUCH AFFILIATE NOTIFIES THE BORROWERS OF THE TERMS OF
THE OFFER OR OFFERS CONTAINED THEREIN NOT LATER THAN 30 MINUTES BEFORE THE
DEADLINE FOR THE OTHER LENDERS. SUBJECT TO SECTIONS 4.8 AND ARTICLE V, ANY
COMPETITIVE BID SO MADE SHALL NOT BE REVOCABLE EXCEPT WITH THE WRITTEN CONSENT
OF THE ADMINISTRATIVE AGENT GIVEN ON THE INSTRUCTIONS OF THE BORROWERS.

(ii)           Each Competitive Bid shall be substantially in the form of
Exhibit B-3 hereto and shall in any case specify (A) the proposed date of
borrowing; (B) the principal amount of the Competitive Bid Loan for which each
such offer is being made, which principal amount (w) may be greater than or less
than the Revolving Credit Commitment of the quoting Lender, (x) must be in the
principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof or, if less, the aggregate amount of the unused Aggregate Commitment,
(y) may not exceed the principal amount of Competitive Bid Loans for which
offers were requested and (z) may be subject to an aggregate limitation as to
the principal amount of Competitive Bid Loans for which offers being made by
such quoting Lender may be accepted; (C) in the case of a LIBOR Rate Auction,
the margin above or below the LIBOR Rate (the “Competitive Bid Margin”) offered
for each such Competitive Bid Loan, expressed as a percentage (specified to the
nearest 1/100th of 1%) to be added to or subtracted from the LIBOR Rate and the
Interest Period applicable thereto; (D) in the case of an Absolute Rate Auction,
the rate of interest per annum (specified to the nearest 1/100th of 1%) (the
“Competitive Bid Absolute Rate”) offered for each such Competitive Bid Loan and
the Interest Period applicable thereto; and (E) the identity of the quoting
Lender.  A Competitive Bid may set forth up to three separate offers by the
quoting Lender with respect to each Interest Period specified in the related
Competitive Bid Request.

 

(iii)          Any Competitive Bid shall be disregarded if it (A) is not
substantially in conformity with Exhibit B-3 hereto or does not specify all of
the information required by Section 2.4(d)(ii) above; (B) contains qualifying,
conditional or similar language; (C) proposes terms other than or in addition to
those set forth in the applicable Competitive Bid Request; or (D) arrives after
the time set forth in Section 2.4(d)(i).


(E)           NOTICE TO THE BORROWERS.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWERS OF THE TERMS OF (I) ANY COMPETITIVE BID SUBMITTED BY A
LENDER THAT IS IN ACCORDANCE WITH SECTION 2.4(D) AND (II) ANY COMPETITIVE BID
THAT AMENDS, MODIFIES OR IS OTHERWISE INCONSISTENT WITH A PREVIOUS COMPETITIVE
BID SUBMITTED BY SUCH LENDER WITH RESPECT TO THE SAME COMPETITIVE BID REQUEST,
SUCH NOTICE TO BE GIVEN BY 11:00 A.M. (I) AT LEAST THREE (3) BUSINESS DAYS
BEFORE THE PROPOSED DATE OF BORROWING, IN THE CASE OF A LIBOR AUCTION OR (II) ON
THE PROPOSED DATE OF BORROWING, IN THE CASE OF AN ABSOLUTE RATE AUCTION. ANY
SUCH SUBSEQUENT COMPETITIVE BID SHALL BE DISREGARDED BY THE ADMINISTRATIVE AGENT
UNLESS SUCH SUBSEQUENT COMPETITIVE BID IS SUBMITTED SOLELY TO CORRECT A MANIFEST
ERROR IN SUCH FORMER COMPETITIVE BID. THE ADMINISTRATIVE AGENT’S NOTICE TO THE
BORROWERS SHALL SPECIFY (A) THE AGGREGATE PRINCIPAL AMOUNT OF COMPETITIVE BID
LOANS FOR WHICH OFFERS HAVE BEEN RECEIVED FOR EACH INTEREST PERIOD SPECIFIED IN
THE RELATED COMPETITIVE BID REQUEST, (B) THE RESPECTIVE PRINCIPAL AMOUNTS AND

25


--------------------------------------------------------------------------------




 


COMPETITIVE BID MARGINS OR COMPETITIVE BID ABSOLUTE RATES, AS THE CASE MAY BE,
SO OFFERED AND (C) IF APPLICABLE, LIMITATIONS ON THE AGGREGATE PRINCIPAL AMOUNT
OF COMPETITIVE BID LOANS FOR WHICH OFFERS IN ANY SINGLE COMPETITIVE BID MAY BE
ACCEPTED.

(f)            Acceptance and Notice by the Borrowers.  The Company, on behalf
of the Borrowers, shall notify the Administrative Agent telephonically (to be
promptly confirmed by facsimile or electronic mail) of its acceptance or
non-acceptance of any of the offers, in whole or in part, notified to it
pursuant to Section 2.4(e) at the Administrative Agent’s Office not later than
12:00 noon (x) at least three (3) Business Day before the proposed date of
borrowing, in the case of a LIBOR Auction or (y) on the proposed date of
borrowing, in the case of an Absolute Rate Auction, or, in any such case, such
other time or date as the Borrowers and the Administrative Agent shall have
mutually agreed and shall have notified to the Lenders not later than the date
of the Competitive Bid Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective. In the case of acceptance,
such notice (a “Notice of Competitive Bid Borrowing”) shall specify the
aggregate principal amount of offers for each Interest Period that are accepted.
The Borrowers may accept any Competitive Bid in whole or in part; provided,
that:

(I)            THE AGGREGATE PRINCIPAL AMOUNT OF EACH COMPETITIVE BID LOAN MAY
NOT EXCEED THE APPLICABLE AMOUNT SET FORTH IN THE RELATED COMPETITIVE BID
REQUEST;

(II)           THE AGGREGATE PRINCIPAL AMOUNT OF EACH COMPETITIVE BID LOAN MUST
BE IN THE AMOUNT OF $3,000,000 (OR ANY MULTIPLE OF $1,000,000 IN EXCESS THEREOF)
OR, IF LESS, THE AGGREGATE AMOUNT OF THE UNUSED AGGREGATE COMMITMENT;

(III)          ACCEPTANCE OF OFFERS MAY ONLY BE MADE ON THE BASIS OF ASCENDING
COMPETITIVE BID MARGINS OR COMPETITIVE BID ABSOLUTE RATES, AS THE CASE MAY BE;
AND

(iv)          the Borrowers may not accept any offer that is described in
Section 2.4(d)(iii) or that otherwise fails to comply with the requirements of
this Agreement.


(G)           ALLOCATION BY ADMINISTRATIVE AGENT.  IF OFFERS ARE MADE BY TWO OR
MORE LENDERS WITH THE SAME COMPETITIVE BID MARGINS OR COMPETITIVE BID ABSOLUTE
RATES, AS THE CASE MAY BE, FOR THE SAME INTEREST PERIOD, AND THE RESULT OF
ACCEPTING ALL OF SUCH COMPETITIVE BIDS IN WHOLE (TOGETHER WITH ANY OTHER
COMPETITIVE BIDS AT LOWER COMPETITIVE BID MARGINS OR COMPETITIVE BID ABSOLUTE
RATES, AS THE CASE MAY BE, ACCEPTED FOR SUCH INTEREST PERIOD IN CONFORMITY WITH
THE REQUIREMENTS OF SECTION 2.4(F)(III)) WOULD BE TO CAUSE THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF THE APPLICABLE COMPETITIVE BID LOAN TO EXCEED
THE AMOUNT SPECIFIED THEREFOR IN THE RELATED COMPETITIVE BID REQUEST, THEN,
UNLESS OTHERWISE AGREED BY THE BORROWERS, THE ADMINISTRATIVE AGENT AND SUCH
LENDERS, THE PRINCIPAL AMOUNT OF COMPETITIVE BID LOANS IN RESPECT OF WHICH SUCH
OFFERS ARE ACCEPTED SHALL BE ALLOCATED BY THE ADMINISTRATIVE AGENT AMONG SUCH
LENDERS AS NEARLY AS POSSIBLE (IN MULTIPLES OF $1,000,000) IN PROPORTION TO THE
AGGREGATE PRINCIPAL AMOUNTS OF SUCH OFFERS.  DETERMINATIONS BY THE
ADMINISTRATIVE AGENT OF THE AMOUNTS OF COMPETITIVE BID LOANS SHALL BE CONCLUSIVE
IN THE ABSENCE OF MANIFEST ERROR.  AFTER EACH ABSOLUTE RATE AUCTION AND LIBOR
AUCTION PURSUANT TO THIS SECTION 2.4, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH
LENDER THAT SUBMITTED A COMPETITIVE BID IN SUCH AUCTION OF THE RANGE OF BIDS
SUBMITTED (WITHOUT

26


--------------------------------------------------------------------------------




 


THE BIDDER’S NAME) AND ACCEPTED FOR EACH COMPETITIVE BID LOAN AND THE AGGREGATE
PRINCIPAL AMOUNT OF EACH COMPETITIVE BID LOAN RESULTING FROM SUCH AUCTION.


(H)           FUNDING OF COMPETITIVE BID LOAN.  EACH LENDER THAT HAS RECEIVED
NOTICE PURSUANT TO SECTION 2.4(F) THAT ALL OR A PORTION OF ITS COMPETITIVE BID
HAS BEEN ACCEPTED BY THE BORROWERS SHALL MAKE THE AMOUNT OF ITS COMPETITIVE BID
LOAN(S) AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT
THE ADMINISTRATIVE AGENT’S OFFICE NO LATER THAN 1:00 P.M. ON THE DATE OF THE
REQUESTED COMPETITIVE BID BORROWING.  UPON SATISFACTION OF THE APPLICABLE
CONDITIONS SET FORTH IN SECTION 5.2, THE ADMINISTRATIVE AGENT SHALL MAKE FUNDS
SO RECEIVED AVAILABLE TO THE BORROWERS IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT.

SECTION 2.5         Repayment and Prepayment of Loans.


(A)           REPAYMENT.  THE BORROWERS HEREBY AGREE TO REPAY THE OUTSTANDING
PRINCIPAL AMOUNT OF (I) ALL REVOLVING CREDIT LOANS IN FULL ON THE MATURITY DATE,
(II) ALL SWINGLINE LOANS IN ACCORDANCE WITH SECTION 2.2(B) AND (III) ALL
COMPETITIVE BID LOANS ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO,
TOGETHER, IN EACH CASE, WITH ALL ACCRUED BUT UNPAID INTEREST THEREON.


(B)           MANDATORY PREPAYMENTS.  IF AT ANY TIME THE SUM OF THE OUTSTANDING
PRINCIPAL AMOUNT OF ALL (I) REVOLVING CREDIT LOANS, SWINGLINE LOANS, L/C
OBLIGATIONS AND COMPETITIVE BID LOANS EXCEEDS THE AGGREGATE COMMITMENT, THE
BORROWERS AGREE TO REPAY IMMEDIATELY UPON NOTICE FROM THE ADMINISTRATIVE AGENT,
BY PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE
LENDERS, EXTENSIONS OF CREDIT IN AN AMOUNT EQUAL TO SUCH EXCESS WITH EACH SUCH
REPAYMENT APPLIED FIRST TO THE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS,
SECOND TO THE PRINCIPAL AMOUNT OF OUTSTANDING REVOLVING CREDIT LOANS, THIRD,
WITH RESPECT TO ANY LETTERS OF CREDIT THEN OUTSTANDING, A PAYMENT OF CASH
COLLATERAL INTO A CASH COLLATERAL ACCOUNT OPENED BY THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE LENDERS IN AN AMOUNT EQUAL TO THE AGGREGATE THEN UNDRAWN
AND UNEXPIRED AMOUNT OF SUCH LETTERS OF CREDIT (SUCH CASH COLLATERAL TO BE
APPLIED IN ACCORDANCE WITH SECTION 11.2(B)) AND FOURTH TO THE PRINCIPAL AMOUNT
OF OUTSTANDING COMPETITIVE BID LOANS, IN THE INVERSE ORDER OF MATURITY OF SUCH
COMPETITIVE BID LOANS.


(C)           OPTIONAL PREPAYMENTS.  THE BORROWERS MAY AT ANY TIME AND FROM TIME
TO TIME PREPAY REVOLVING CREDIT LOANS AND SWINGLINE LOANS, IN WHOLE OR IN PART,
WITH IRREVOCABLE PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT SUBSTANTIALLY
IN THE FORM OF EXHIBIT D (A “NOTICE OF PREPAYMENT”) GIVEN NOT LATER THAN 11:00
A.M. (I) ON THE SAME BUSINESS DAY AS EACH CD RATE LOAN AND (II) AT LEAST THREE
(3) BUSINESS DAYS BEFORE EACH LIBOR RATE LOAN, SPECIFYING THE DATE AND AMOUNT OF
PREPAYMENT AND WHETHER THE PREPAYMENT IS OF LIBOR RATE LOANS, CD RATE LOANS,
SWINGLINE LOANS OR A COMBINATION THEREOF, AND, IF OF A COMBINATION THEREOF, THE
AMOUNT ALLOCABLE TO EACH.  UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY EACH LENDER.  IF ANY SUCH NOTICE IS GIVEN, THE AMOUNT
SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SET FORTH IN SUCH
NOTICE.  PARTIAL PREPAYMENTS SHALL BE IN AN AGGREGATE AMOUNT OF $3,000,000 OR A
WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF WITH RESPECT TO CD RATE LOANS
(OTHER THAN SWINGLINE LOANS), $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN
EXCESS THEREOF WITH RESPECT TO LIBOR RATE LOANS (OTHER THAN SWINGLINE LOANS) AND
$100,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF WITH RESPECT TO
SWINGLINE LOANS.  A NOTICE OF PREPAYMENT RECEIVED AFTER 11:00 A.M. SHALL BE
DEEMED RECEIVED ON THE NEXT BUSINESS DAY.  EACH SUCH REPAYMENT SHALL BE
ACCOMPANIED BY ANY AMOUNT REQUIRED TO BE PAID PURSUANT TO SECTION 4.9

27


--------------------------------------------------------------------------------




 


HEREOF.  NO COMPETITIVE BID LOAN MAY BE PREPAID WITHOUT THE PRIOR WRITTEN
CONSENT OF THE APPLICABLE COMPETITIVE BID LENDER AND SHALL BE SUBJECT TO SECTION
4.9.


(D)           HEDGING AGREEMENTS.  NO REPAYMENT OR PREPAYMENT PURSUANT TO THIS
SECTION SHALL AFFECT ANY OF THE BORROWERS’ OBLIGATIONS UNDER ANY HEDGING
AGREEMENT.

SECTION 2.6         Adjustment of the Aggregate Commitment.


(A)           VOLUNTARY REDUCTION.  THE BORROWERS SHALL HAVE THE RIGHT AT ANY
TIME AND FROM TIME TO TIME, UPON AT LEAST FIVE (5) BUSINESS DAYS PRIOR WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT, TO PERMANENTLY REDUCE, WITHOUT PREMIUM OR
PENALTY, (I) THE ENTIRE AGGREGATE COMMITMENT AT ANY TIME OR (II) PORTIONS OF THE
AGGREGATE COMMITMENT, FROM TIME TO TIME, IN AN AGGREGATE PRINCIPAL AMOUNT NOT
LESS THAN $3,000,000 OR ANY WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF.  ANY
REDUCTION OF THE AGGREGATE COMMITMENT SHALL BE APPLIED TO THE REVOLVING CREDIT
COMMITMENT OF EACH LENDER ACCORDING TO ITS REVOLVING CREDIT COMMITMENT
PERCENTAGE.  ALL FACILITY FEES ACCRUED UNTIL THE EFFECTIVE DATE OF ANY
TERMINATION OF THE AGGREGATE COMMITMENT SHALL BE PAID ON THE EFFECTIVE DATE OF
SUCH TERMINATION.


(B)           CORRESPONDING PAYMENT.  EACH PERMANENT REDUCTION PERMITTED
PURSUANT TO THIS SECTION SHALL BE ACCOMPANIED BY A PAYMENT OF PRINCIPAL
SUFFICIENT TO REDUCE THE AGGREGATE OUTSTANDING REVOLVING CREDIT LOANS, SWINGLINE
LOANS, L/C OBLIGATIONS AND COMPETITIVE BID LOANS, AS APPLICABLE, AFTER SUCH
REDUCTION TO THE AGGREGATE COMMITMENT AS SO REDUCED AND IF THE AGGREGATE
COMMITMENT AS SO REDUCED IS LESS THAN THE AGGREGATE AMOUNT OF ALL OUTSTANDING
LETTERS OF CREDIT, THE BORROWERS SHALL BE REQUIRED TO DEPOSIT CASH COLLATERAL IN
A CASH COLLATERAL ACCOUNT OPENED BY THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL
TO THE AGGREGATE THEN UNDRAWN AND UNEXPIRED AMOUNT OF SUCH LETTERS OF CREDIT. 
SUCH CASH COLLATERAL SHALL BE APPLIED IN ACCORDANCE WITH SECTION 11.2(B).  ANY
REDUCTION OF THE AGGREGATE COMMITMENT TO ZERO SHALL BE ACCOMPANIED BY PAYMENT OF
ALL OUTSTANDING REVOLVING CREDIT LOANS, COMPETITIVE BID LOANS AND SWINGLINE
LOANS (AND FURNISHING OF CASH COLLATERAL SATISFACTORY TO THE ADMINISTRATIVE
AGENT FOR ALL L/C OBLIGATIONS) AND SHALL RESULT IN THE TERMINATION OF THE
AGGREGATE COMMITMENT, THE SWINGLINE COMMITMENT AND THE CREDIT FACILITY.  SUCH
CASH COLLATERAL SHALL BE APPLIED IN ACCORDANCE WITH SECTION 11.2(B).  IF THE
REDUCTION OF THE AGGREGATE COMMITMENT REQUIRES THE REPAYMENT OF ANY LIBOR RATE
LOAN OR COMPETITIVE BID LIBOR LOAN, SUCH REPAYMENT SHALL BE ACCOMPANIED BY ANY
AMOUNT REQUIRED TO BE PAID PURSUANT TO SECTION 4.9 HEREOF.

SECTION 2.7         Termination of Revolving Credit Facility.  The Revolving
Credit Facility shall terminate on the Maturity Date.

SECTION 2.8         Optional Extension of the Maturity Date.


(A)           THE BORROWERS MAY, NO LESS THAN NINETY (90) DAYS PRIOR TO THE
MATURITY DATE THEN IN EFFECT (THE “CURRENT MATURITY DATE”), REQUEST THROUGH
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT SUBSTANTIALLY IN THE FORM OF EXHIBIT
F (THE “EXTENSION NOTICE”), THAT THE LENDERS EXTEND THE CURRENT MATURITY DATE
FOR AN ADDITIONAL ONE YEAR PERIOD; PROVIDED, THAT IN NO EVENT SHALL THE MATURITY
DATE BE EXTENDED BEYOND AUGUST 24, 2014.  EACH LENDER, ACTING IN ITS SOLE
DISCRETION, SHALL, BY NOTICE TO THE ADMINISTRATIVE AGENT NO LATER THAN THIRTY
(30) DAYS FOLLOWING THE DATE SUCH EXTENSION NOTICE IS DELIVERED TO THE
ADMINISTRATIVE AGENT (SUCH DATE, THE “CONSENT DATE”),

28


--------------------------------------------------------------------------------




 


ADVISE THE ADMINISTRATIVE AGENT IN WRITING OF ITS DESIRE TO EXTEND (ANY SUCH
LENDER, A “CONSENTING LENDER”) OR NOT TO SO EXTEND (ANY SUCH LENDER, A
“NON-CONSENTING LENDER”) THE CURRENT MATURITY DATE.  ANY LENDER THAT DOES NOT
ADVISE THE ADMINISTRATIVE AGENT BY THE CONSENT DATE SHALL BE DEEMED TO BE A
NON-CONSENTING LENDER.  NO LENDER SHALL BE UNDER ANY OBLIGATION OR COMMITMENT TO
EXTEND THE CURRENT MATURITY DATE.  THE ELECTION OF ANY LENDER TO AGREE TO SUCH
EXTENSION SHALL NOT OBLIGATE ANY OTHER LENDER TO AGREE TO SUCH EXTENSION.


(B)           IF (AND ONLY IF) LENDERS HOLDING IN THE AGGREGATE MORE THAN FIFTY
PERCENT (50%) OF THE AGGREGATE COMMITMENT ON THE CONSENT DATE HAVE AGREED TO
SUCH EXTENSION, THEN THE CURRENT MATURITY DATE APPLICABLE TO THE CONSENTING
LENDERS SHALL BE EXTENDED TO THE DATE THAT IS ONE YEAR AFTER THE CURRENT
MATURITY DATE WITH RESPECT TO SUCH CONSENTING LENDERS.  ALL LOANS OF EACH
NON-CONSENTING LENDER SHALL BE SUBJECT TO THE CURRENT MATURITY DATE, WITHOUT
GIVING EFFECT TO SUCH EXTENSION (SUCH DATE, THE “PRIOR MATURITY DATE”).  IN THE
EVENT OF AN EXTENSION OF THE CURRENT MATURITY DATE PURSUANT TO THIS SECTION 2.8,
THE BORROWERS SHALL HAVE THE RIGHT, AT THEIR OWN EXPENSE, TO SOLICIT COMMITMENTS
FROM EXISTING LENDERS AND/OR ADDITIONAL ELIGIBLE ASSIGNEES WHICH MEET THE
REQUIREMENTS SET FORTH IN SECTION 13.10(B) TO REPLACE THE REVOLVING CREDIT
COMMITMENT OF ANY NON-CONSENTING LENDERS FOR THE REMAINING DURATION OF THE
CREDIT FACILITY.  ANY SUCH FINANCIAL INSTITUTION (IF NOT ALREADY A LENDER
HEREUNDER) SHALL BECOME A PARTY TO THIS AGREEMENT, AS A LENDER PURSUANT TO A
JOINDER AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE BORROWERS.  THE REVOLVING CREDIT COMMITMENT OF EACH
NON-CONSENTING LENDER SHALL TERMINATE ON THE PRIOR MATURITY DATE, ALL LOANS AND
OTHER AMOUNTS PAYABLE HEREUNDER TO SUCH NON-CONSENTING LENDER SHALL BE SUBJECT
TO THE PRIOR MATURITY DATE AND, TO THE EXTENT SUCH NON-CONSENTING LENDER’S
REVOLVING CREDIT COMMITMENT IS NOT REPLACED AS PROVIDED ABOVE, THE AGGREGATE
COMMITMENT SHALL BE REDUCED BY THE AMOUNT OF THE REVOLVING CREDIT COMMITMENTS OF
EACH SUCH NON-CONSENTING LENDER SO TERMINATED ON THE PRIOR MATURITY DATE.


(C)           EFFECTIVE ON AND AFTER THE PRIOR MATURITY DATE, (I) EACH OF THE
NON-CONSENTING LENDERS SHALL BE AUTOMATICALLY RELEASED FROM (A) THEIR RESPECTIVE
SYNDICATED L/C OBLIGATIONS UNDER SECTION 3.1(A) WITH RESPECT TO ANY OUTSTANDING
SYNDICATED LETTERS OF CREDIT AND (B) THEIR RESPECTIVE RISK PARTICIPATION
OBLIGATIONS UNDER SECTION 3.2(D) WITH RESPECT TO ANY OUTSTANDING FRONTED LETTERS
OF CREDIT, (II) THE RISK PARTICIPATION OBLIGATION OF EACH LENDER (OTHER THAN THE
NON-CONSENTING LENDERS) UNDER SECTION 3.2(D) WITH RESPECT TO ANY OUTSTANDING
FRONTED LETTERS OF CREDIT (AND THE RELATED FRONTED L/C OBLIGATIONS) SHALL BE
AUTOMATICALLY ADJUSTED TO EQUAL SUCH LENDER’S PRO RATA SHARE OF SUCH FRONTED
LETTER OF CREDIT (AND THE RELATED FRONTED L/C OBLIGATIONS), AS APPLICABLE, AND
(III) EACH OUTSTANDING SYNDICATED LETTER OF CREDIT SHALL HAVE BEEN EXCHANGED FOR
A NEW SYNDICATED LETTER OF CREDIT OR AMENDED, IN EACH CASE AS NECESSARY TO GIVE
EFFECT TO EACH CONSENTING LENDER’S PRO RATA SHARE OF SUCH SYNDICATED LETTER OF
CREDIT AND THE RELEASE OF EACH NON-CONSENTING LENDER FROM THEIR RESPECTIVE
SYNDICATED L/C OBLIGATIONS.

SECTION 2.9         Increase of Aggregate Commitment.

(a)           At any time prior to the Maturity Date, the Borrowers shall have
the ability from time to time, in consultation with the Administrative Agent, to
request an increase in the Aggregate Commitment (each, a “Commitment Increase”);
provided that (i) no Lender shall have any obligation to participate in any
Commitment Increase, (ii) in no event shall the aggregate amount of all
Commitment Increases exceed $100,000,000, (iii) each such Commitment Increase
shall be in a

29


--------------------------------------------------------------------------------




 

minimum principal amount of $25,000,000 and $10,000,000 increments in excess
thereof, (iv) no Default or Event of Default shall have occurred and be
continuing or would result from the proposed Commitment Increase, (v) the
Borrowers shall have delivered to the Administrative Agent such documents and
certificates (including, without limitation, resolutions) as reasonably
requested by the Administrative Agent, and (vi) each outstanding Syndicated
Letter of Credit shall have been exchanged for a new Syndicated Letter of Credit
or amended, in each case giving effect to the Commitment Increase.

(b)           The Administrative Agent shall promptly give notice of any
requested increase to the Lenders.  Each Lender shall notify the Administrative
Agent within five (5) Business Days (or such longer period of time as may be
agreed upon by the Administrative Agent and the Borrowers and communicated to
the Lenders) from the date of delivery of such notice to the Lenders whether or
not it agrees to increase its Revolving Credit Commitment and, if so, by what
maximum amount.  Any Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Credit Commitment.  The
Administrative Agent shall notify the Borrowers of the Lenders’ responses to the
requested increase.  The Borrowers may also invite additional Eligible Assignees
which meet the requirements set forth in Section 13.10(b) to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent.

(c)           Upon the completion of each Commitment Increase, (i) entries in
the Register will be revised to reflect the revised Revolving Credit Commitments
and Revolving Credit Commitment Percentages of each of the Lenders (including
each new Lender) and (ii) the outstanding Revolving Credit Loans, Syndicated L/C
Obligations and Fronted L/C Obligations will be reallocated on the effective
date of such increase among the Lenders in accordance with their revised
Revolving Credit Commitment Percentages and the Lenders (including each new
Lender) agree to make all payments and adjustments necessary to effect such
reallocation and the Borrowers shall pay any and all costs required pursuant to
Section 4.9 in connection with such reallocation as if such reallocation were a
repayment.


ARTICLE III


LETTER OF CREDIT FACILITY

SECTION 3.1         Syndicated Letters of Credit.

(a)           General.  Subject to the terms and conditions hereof, each Lender
agrees to issue standby letters of credit (the “Syndicated Letters of Credit”)
for the account of the Borrowers on any Business Day from the Closing Date to
but not including the fifth (5th) Business Day prior to the Maturity Date
substantially in the form attached hereto as Exhibit J (the “Form of Syndicated
Letter of Credit”); provided, that no Lender shall have an obligation to issue
any Syndicated Letter of Credit if, after giving effect to such issuance, the
aggregate principal amount of outstanding Revolving Credit Loans, plus the
aggregate principal amount of outstanding Swingline Loans, plus the aggregate
amount of L/C Obligations plus the aggregate principal amount of outstanding
Competitive Bid Loans would exceed the Aggregate Commitment.  Each Syndicated
Letter of Credit shall be issued by all of the Lenders, acting through the
Administrative Agent, at the time of issuance as a single multi-bank Letter of
Credit,

30


--------------------------------------------------------------------------------




 


BUT THE OBLIGATION OF EACH LENDER THEREUNDER SHALL BE SEVERAL AND NOT JOINT, IN
THE AMOUNT OF SUCH LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE STATED
AMOUNT OF SUCH SYNDICATED LETTER OF CREDIT.  ABSENT THE PRIOR WRITTEN CONSENT OF
EACH LENDER, NO SYNDICATED LETTER OF CREDIT MAY BE ISSUED THAT WOULD VARY THE
SEVERAL AND NOT JOINT NATURE OF THE OBLIGATIONS OF THE LENDERS THEREUNDER.  NO
LENDER SHALL AT ANY TIME BE OBLIGATED TO ISSUE ANY SYNDICATED LETTERS OF CREDIT
HEREUNDER IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE SUCH LENDER TO EXCEED
ANY LIMITS IMPOSED BY ANY APPLICABLE LAW.  REFERENCES HEREIN TO “ISSUE” AND
DERIVATIONS THEREOF WITH RESPECT TO LETTERS OF CREDIT SHALL ALSO INCLUDE
EXTENSIONS OR MODIFICATIONS OF ANY OUTSTANDING LETTERS OF CREDIT, UNLESS THE
CONTEXT REQUIRES OTHERWISE.


(B)           PROCEDURE FOR ISSUANCE OF SYNDICATED LETTERS OF CREDIT.  THE
BORROWERS MAY FROM TIME TO TIME REQUEST THAT THE LENDERS ISSUE A SYNDICATED
LETTER OF CREDIT BY DELIVERING TO THE ADMINISTRATIVE AGENT (WHICH WILL PROMPTLY
NOTIFY THE APPLICABLE LENDERS) AT THE ADMINISTRATIVE AGENT’S OFFICE A LETTER OF
CREDIT APPLICATION THEREFOR, COMPLETED TO THE SATISFACTION OF THE ADMINISTRATIVE
AGENT, AND SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION
AS THE ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, MAY REQUEST.  EACH
SYNDICATED LETTER OF CREDIT SHALL, SUBJECT TO SECTION 3.1(A) AND ARTICLE V, BE
EXECUTED AND DELIVERED, BUT IN NO EVENT EARLIER THAN TEN (10) BUSINESS DAYS
AFTER RECEIPT BY THE ADMINISTRATIVE AGENT OF THE LETTER OF APPLICATION THEREFOR,
BY THE ADMINISTRATIVE AGENT IN THE NAME AND ON BEHALF OF, AND AS
ATTORNEY-IN-FACT FOR, EACH LENDER PARTY TO EACH SYNDICATED LETTER OF CREDIT. 
THE ADMINISTRATIVE AGENT SHALL ACT UNDER EACH SYNDICATED LETTER OF CREDIT, AND
EACH SYNDICATED LETTER OF CREDIT SHALL EXPRESSLY PROVIDE THAT THE ADMINISTRATIVE
AGENT SHALL ACT, AS THE AGENT OF EACH SUCH LENDER TO (I) EXECUTE AND DELIVER
SUCH SYNDICATED LETTER OF CREDIT, (II) RECEIVE DRAFTS, OTHER DEMANDS FOR PAYMENT
AND OTHER DOCUMENTS PRESENTED BY THE BENEFICIARY UNDER SUCH SYNDICATED LETTER OF
CREDIT, (III) DETERMINE WHETHER SUCH DRAFTS, DEMANDS AND DOCUMENTS ARE IN
COMPLIANCE WITH THE TERMS AND CONDITIONS OF SUCH SYNDICATED LETTER OF CREDIT,
(IV) NOTIFY SUCH LENDERS AND THE APPLICABLE BORROWER THAT A VALID DRAWING HAS
BEEN MADE AND THE DATE THAT THE RELATED DISBURSEMENT IS TO BE MADE AND (V)
EXERCISE ALL RIGHTS HELD BY THE ISSUER OF A LETTER OF CREDIT UNDER THE DOCUMENTS
FOR WHICH SUCH SYNDICATED LETTER OF CREDIT SHALL PROVIDE CREDIT ENHANCEMENT (OR
DESIGNATE ANY PERSON AS ITS REPRESENTATIVE FOR ALL SUCH PURPOSES UNDER SUCH
DOCUMENTS); PROVIDED, THAT THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION OR
LIABILITY FOR ANY DISBURSEMENT UNDER SUCH SYNDICATED LETTER OF CREDIT, AND EACH
SYNDICATED LETTER OF CREDIT SHALL EXPRESSLY SO PROVIDE.


(C)           ATTORNEY-IN-FACT.  EACH LENDER HEREBY IRREVOCABLY APPOINTS AND
DESIGNATES THE ADMINISTRATIVE AGENT AS ITS ATTORNEY-IN-FACT, ACTING THROUGH ANY
DULY AUTHORIZED OFFICER, TO EXECUTE AND DELIVER IN THE NAME AND ON BEHALF OF
SUCH LENDER EACH SYNDICATED LETTER OF CREDIT TO BE ISSUED BY SUCH LENDER
HEREUNDER AND TO TAKE SUCH OTHER ACTIONS CONTEMPLATED BY THIS SECTION 3.1. 
PROMPTLY UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, EACH LENDER WILL FURNISH
TO THE ADMINISTRATIVE AGENT SUCH POWERS OF ATTORNEY OR OTHER EVIDENCE AS ANY
BENEFICIARY OF ANY SYNDICATED LETTER OF CREDIT MAY REASONABLY REQUEST IN ORDER
TO DEMONSTRATE THAT THE ADMINISTRATIVE AGENT HAS THE POWER TO ACT AS
ATTORNEY-IN-FACT FOR SUCH LENDER TO EXECUTE AND DELIVER SUCH SYNDICATED LETTER
OF CREDIT.


(D)           DISBURSEMENT PROCEDURES.  THE ADMINISTRATIVE AGENT SHALL, WITHIN A
REASONABLE TIME FOLLOWING ITS RECEIPT THEREOF (AND, IN ANY EVENT, WITHIN ANY
SPECIFIC TIME SET FORTH IN THE TEXT OF THE RELEVANT SYNDICATED LETTER OF
CREDIT), EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A

31


--------------------------------------------------------------------------------




 


DEMAND FOR PAYMENT UNDER ANY SYNDICATED LETTER OF CREDIT.  THE ADMINISTRATIVE
AGENT SHALL PROMPTLY AFTER SUCH EXAMINATION AND BEFORE SUCH DISBURSEMENT NOTIFY
EACH APPLICABLE LENDER AND THE APPLICABLE BORROWER OF SUCH DEMAND FOR PAYMENT. 
WITH RESPECT TO ANY DEMAND FOR PAYMENT MADE UNDER A SYNDICATED LETTER OF CREDIT
WHICH THE ADMINISTRATIVE AGENT HAS INFORMED THE APPLICABLE LENDERS IS VALID,
EACH SUCH LENDER WILL MAKE A DISBURSEMENT IN RESPECT OF SUCH SYNDICATED LETTER
OF CREDIT PROMPTLY AND IN ACCORDANCE WITH ITS LIABILITY UNDER SUCH SYNDICATED
LETTER OF CREDIT AND THIS AGREEMENT, SUCH DISBURSEMENT TO BE MADE TO THE ACCOUNT
OF THE ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY
NOTICE TO THE LENDERS.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH DISBURSEMENT
AVAILABLE TO THE BENEFICIARY OF SUCH SYNDICATED LETTER OF CREDIT BY PROMPTLY
CREDITING THE AMOUNTS SO RECEIVED, IN THE FUNDS SO RECEIVED, TO THE ACCOUNT
IDENTIFIED BY SUCH BENEFICIARY IN CONNECTION WITH SUCH DEMAND FOR SUCH
DISBURSEMENT.  PROMPTLY FOLLOWING ANY DISBURSEMENT BY ANY LENDER IN RESPECT OF
ANY SYNDICATED LETTER OF CREDIT, THE ADMINISTRATIVE AGENT WILL NOTIFY THE
APPLICABLE BORROWER OF SUCH DISBURSEMENT; PROVIDED THAT ANY FAILURE TO GIVE OR
DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE SUCH BORROWER OF ITS OBLIGATION TO
REIMBURSE THE LENDERS WITH RESPECT TO ANY SUCH DISBURSEMENTS.


(E)           REIMBURSEMENT OBLIGATIONS OF THE BORROWERS.  IN THE EVENT OF ANY
DRAWING UNDER ANY SYNDICATED LETTER OF CREDIT, THE BORROWERS AGREE TO REIMBURSE,
IN SAME DAY FUNDS, THE APPLICABLE ISSUING LENDERS ON EACH DATE ON WHICH THE
ADMINISTRATIVE AGENT NOTIFIES THE BORROWERS OF THE DATE AND AMOUNT OF A DRAFT
PAID UNDER ANY SYNDICATED LETTER OF CREDIT FOR THE AMOUNT OF (A) SUCH DRAFT SO
PAID PLUS (B) ANY AMOUNTS REFERRED TO IN SECTION 3.4(C) INCURRED BY THE
APPLICABLE ISSUING LENDERS IN CONNECTION WITH SUCH PAYMENT.  UNLESS THE COMPANY,
ON BEHALF OF THE BORROWERS, SHALL IMMEDIATELY NOTIFY THE ADMINISTRATIVE AGENT
THAT THE BORROWERS INTEND TO REIMBURSE THE ISSUING LENDERS FOR SUCH DRAWING FROM
OTHER SOURCES OR FUNDS, THE BORROWERS SHALL BE DEEMED TO HAVE TIMELY GIVEN A
NOTICE OF BORROWING TO THE ADMINISTRATIVE AGENT REQUESTING THAT THE LENDERS MAKE
A REVOLVING CREDIT LOAN BEARING INTEREST AT THE CD RATE ON SUCH DATE IN THE
AMOUNT OF (A) SUCH DRAFT SO PAID PLUS (B) ANY AMOUNTS REFERRED TO IN SECTION
3.4(C) INCURRED BY THE ISSUING LENDERS IN CONNECTION WITH SUCH PAYMENT, AND THE
LENDERS SHALL MAKE A REVOLVING CREDIT LOAN BEARING INTEREST AT THE CD RATE IN
SUCH AMOUNT, THE PROCEEDS OF WHICH SHALL BE APPLIED TO REIMBURSE THE ISSUING
LENDERS FOR THE AMOUNT OF THE RELATED DRAWING AND COSTS AND EXPENSES.  IF THE
BORROWERS FAIL TO REIMBURSE THE ISSUING LENDER(S) AS PROVIDED ABOVE, THE
UNREIMBURSED AMOUNT OF SUCH DRAWING SHALL BEAR INTEREST AT THE RATE WHICH WOULD
BE PAYABLE ON ANY OUTSTANDING CD RATE LOANS WHICH WERE THEN OVERDUE FROM THE
DATE SUCH AMOUNTS BECOME PAYABLE (WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE) UNTIL PAYMENT IN FULL.

SECTION 3.2         Fronted Letters of Credit.


(A)           L/C COMMITMENT.  IF, AND ONLY IF, A BENEFICIARY OF ANY LETTER OF
CREDIT REQUESTED PURSUANT TO SECTION 3.1 REFUSES TO ACCEPT A SYNDICATED LETTER
OF CREDIT, THE FRONTING BANK, IN RELIANCE ON THE AGREEMENTS OF THE OTHER LENDERS
SET FORTH IN SECTION 3.2(C) AND SUBJECT TO THE OTHER TERMS AND CONDITIONS
HEREOF, AGREES TO ISSUE STANDBY LETTERS OF CREDIT (“FRONTED LETTERS OF CREDIT”)
FOR THE ACCOUNT OF THE BORROWERS ON ANY BUSINESS DAY FROM THE CLOSING DATE TO
BUT NOT INCLUDING THE FIFTH (5TH) BUSINESS DAY PRIOR TO THE MATURITY DATE IN
SUCH FORM AS MAY BE APPROVED FROM TIME TO TIME BY THE FRONTING BANK; PROVIDED,
THAT THE FRONTING BANK SHALL HAVE NO OBLIGATION TO ISSUE ANY FRONTED LETTER OF
CREDIT IF, AFTER GIVING EFFECT TO SUCH ISSUANCE, THE AGGREGATE PRINCIPAL AMOUNT
OF OUTSTANDING REVOLVING CREDIT LOANS, PLUS THE AGGREGATE PRINCIPAL AMOUNT OF
OUTSTANDING SWINGLINE LOANS, PLUS THE AGGREGATE AMOUNT OF L/C OBLIGATIONS PLUS
THE

32


--------------------------------------------------------------------------------




 


AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING COMPETITIVE BID LOANS WOULD EXCEED THE
AGGREGATE COMMITMENT.  THE FRONTING BANK SHALL NOT AT ANY TIME BE OBLIGATED TO
ISSUE ANY FRONTED LETTER OF CREDIT HEREUNDER IF SUCH ISSUANCE WOULD CONFLICT
WITH, OR CAUSE THE FRONTING BANK OR ANY FRONTED L/C PARTICIPANT TO EXCEED ANY
LIMITS IMPOSED BY, ANY APPLICABLE LAW.  REFERENCES HEREIN TO “ISSUE” AND
DERIVATIONS THEREOF WITH RESPECT TO LETTERS OF CREDIT SHALL ALSO INCLUDE
EXTENSIONS OR MODIFICATIONS OF ANY OUTSTANDING LETTERS OF CREDIT, UNLESS THE
CONTEXT OTHERWISE REQUIRES.  AS OF THE CLOSING DATE, EACH OF THE EXISTING
LETTERS OF CREDIT SHALL CONSTITUTE, FOR ALL PURPOSES OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, A FRONTED LETTER OF CREDIT ISSUED AND OUTSTANDING
HEREUNDER.


(B)           PROCEDURE FOR ISSUANCE OF FRONTED LETTERS OF CREDIT.  THE
BORROWERS MAY FROM TIME TO TIME REQUEST THAT THE FRONTING BANK ISSUE A FRONTED
LETTER OF CREDIT BY DELIVERING TO THE FRONTING BANK AT THE ADMINISTRATIVE
AGENT’S OFFICE A LETTER OF CREDIT APPLICATION THEREFOR, COMPLETED TO THE
SATISFACTION OF THE FRONTING BANK, AND SUCH OTHER CERTIFICATES, DOCUMENTS AND
OTHER PAPERS AND INFORMATION AS THE FRONTING BANK MAY REQUEST.  UPON RECEIPT OF
ANY LETTER OF CREDIT APPLICATION, THE FRONTING BANK SHALL PROCESS SUCH LETTER OF
CREDIT APPLICATION AND THE CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND
INFORMATION DELIVERED TO IT IN CONNECTION THEREWITH IN ACCORDANCE WITH ITS
CUSTOMARY PROCEDURES AND SHALL, SUBJECT TO SECTION 3.2(A) AND ARTICLE V,
PROMPTLY ISSUE THE FRONTED LETTER OF CREDIT REQUESTED THEREBY (BUT IN NO EVENT
SHALL THE FRONTING BANK BE REQUIRED TO ISSUE ANY FRONTED LETTER OF CREDIT
EARLIER THAN THREE (3) BUSINESS DAYS AFTER ITS RECEIPT OF THE LETTER OF CREDIT
APPLICATION THEREFOR AND ALL SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS
AND INFORMATION RELATING THERETO) BY ISSUING THE ORIGINAL OF SUCH FRONTED LETTER
OF CREDIT TO THE BENEFICIARY THEREOF OR AS OTHERWISE MAY BE AGREED BY THE
FRONTING BANK AND THE BORROWERS.  THE FRONTING BANK SHALL PROMPTLY FURNISH TO
THE BORROWERS A COPY OF SUCH FRONTED LETTER OF CREDIT AND PROMPTLY NOTIFY EACH
LENDER OF THE ISSUANCE AND UPON REQUEST BY ANY LENDER, FURNISH TO SUCH LENDER A
COPY OF SUCH FRONTED LETTER OF CREDIT AND THE AMOUNT OF SUCH LENDER’S
PARTICIPATION THEREIN.


(C)           FRONTED L/C PARTICIPATIONS.

(I)            THE FRONTING BANK IRREVOCABLY AGREES TO GRANT AND HEREBY GRANTS
TO EACH FRONTED L/C PARTICIPANT, AND, TO INDUCE THE FRONTING BANK TO ISSUE
FRONTED LETTERS OF CREDIT HEREUNDER, EACH FRONTED L/C PARTICIPANT IRREVOCABLY
AGREES TO ACCEPT AND PURCHASE AND HEREBY ACCEPTS AND PURCHASES FROM THE FRONTING
BANK, ON THE TERMS AND CONDITIONS HEREINAFTER STATED, FOR SUCH FRONTED L/C
PARTICIPANT’S OWN ACCOUNT AND RISK AN UNDIVIDED INTEREST EQUAL TO SUCH FRONTED
L/C PARTICIPANT’S REVOLVING CREDIT COMMITMENT PERCENTAGE IN THE FRONTING BANK’S
OBLIGATIONS AND RIGHTS UNDER AND IN RESPECT OF EACH FRONTED LETTER OF CREDIT
ISSUED HEREUNDER AND THE AMOUNT OF EACH DRAFT PAID BY THE FRONTING BANK
THEREUNDER. EACH FRONTED L/C PARTICIPANT UNCONDITIONALLY AND IRREVOCABLY AGREES
WITH THE FRONTING BANK THAT, IF A DRAFT IS PAID UNDER ANY FRONTED LETTER OF
CREDIT FOR WHICH THE FRONTING BANK IS NOT REIMBURSED IN FULL BY THE BORROWERS
THROUGH A REVOLVING CREDIT LOAN OR OTHERWISE IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, SUCH FRONTED L/C PARTICIPANT SHALL PAY TO THE FRONTING BANK UPON
DEMAND AT THE FRONTING BANK’S ADDRESS FOR NOTICES SPECIFIED HEREIN AN AMOUNT
EQUAL TO SUCH FRONTED L/C PARTICIPANT’S REVOLVING CREDIT COMMITMENT PERCENTAGE
OF THE AMOUNT OF SUCH DRAFT, OR ANY PART THEREOF, WHICH IS NOT SO REIMBURSED.

33


--------------------------------------------------------------------------------


 

(ii)           Upon becoming aware of any amount required to be paid by any
Fronted L/C Participant to the Fronting Bank pursuant to Section 3.4(c) in
respect of any unreimbursed portion of any payment made by the Fronting Bank
under any Fronted Letter of Credit, the Fronting Bank shall notify each Fronted
L/C Participant of the amount and due date of such required payment and such
Fronted L/C Participant shall pay to the Fronting Bank the amount specified on
the applicable due date.  If any such amount is paid to the Fronting Bank after
the date such payment is due, such Fronted L/C Participant shall pay to the
Fronting Bank on demand, in addition to such amount, the product of (i) such
amount, times (ii) the daily average Federal Funds Rate as determined by the
Administrative Agent during the period from and including the date such payment
is due to the date on which such payment is immediately available to the
Fronting Bank, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  A
certificate of the Fronting Bank with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.  With respect to
payment to the Fronting Bank of the unreimbursed amounts described in this
Section, if the Fronted L/C Participants receive notice that any such payment is
due (A) prior to 1:00 p.m. on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be
due on the following Business Day.

 

(iii)          Whenever, at any time after the Fronting Bank has made payment
under any Fronted Letter of Credit and has received from any Fronted L/C
Participant such Fronted L/C Participant’s Revolving Credit Commitment
Percentage of such payment in accordance with this Section, the Fronting Bank
receives any payment related to such Fronted Letter of Credit (whether directly
from a Borrower or otherwise), or any payment of interest on account thereof,
the Fronting Bank will distribute to such Fronted L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Fronting Bank shall be required to be returned by the Fronting Bank, such
Fronted L/C Participant shall return to the Fronting Bank the portion thereof
previously distributed by the Fronting Bank to it.

(d)           Reimbursement Obligations of the Borrower.  In the event of any
drawing under any Fronted Letter of Credit, the Borrowers agree to reimburse
(either with the proceeds of a Revolving Credit Loan as provided for in this
Section or with funds from other sources), in same day funds, the Fronting Bank
on each date on which the Fronting Bank notifies the Borrowers of the date and
amount of a draft paid under any Fronted Letter of Credit for the amount of (a)
such draft so paid plus (b) any amounts referred to in Section 3.4(b) incurred
by the Fronting Bank in connection with such payment.  Unless the Company, on
behalf of the Borrowers, shall immediately notify the Fronting Bank that the
Borrowers intend to reimburse the Fronting Bank for such drawing from other
sources or funds, the Borrowers shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting that the Lenders make a
Revolving Credit Loan bearing interest at the CD Rate on such date in the amount
of (a) such draft so paid plus (b) any amounts referred to in Section 3.4(b)
incurred by the Fronting Bank in connection with such payment, and the Lenders
shall make a Revolving Credit Loan bearing interest at the CD Rate in such
amount, the proceeds of which shall be applied to reimburse the Fronting Bank
for the amount of the related drawing and costs and expenses.  Each Lender
acknowledges and agrees that its obligation to fund a Revolving Credit Loan in
accordance with this Section to reimburse the Fronting Bank for any draft paid
under a Fronted Letter of Credit is

34


--------------------------------------------------------------------------------




 


ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING, WITHOUT LIMITATION, NON-SATISFACTION OF THE CONDITIONS
SET FORTH IN SECTION 2.3(A) OR ARTICLE V.  IF THE BORROWERS HAVE ELECTED TO PAY
THE AMOUNT OF SUCH DRAWING WITH FUNDS FROM OTHER SOURCES AND SHALL FAIL TO
REIMBURSE THE FRONTING BANK AS PROVIDED ABOVE, THE UNREIMBURSED AMOUNT OF SUCH
DRAWING SHALL BEAR INTEREST AT THE RATE WHICH WOULD BE PAYABLE ON ANY
OUTSTANDING CD RATE LOANS WHICH WERE THEN OVERDUE FROM THE DATE SUCH AMOUNTS
BECOME PAYABLE (WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE) UNTIL
PAYMENT IN FULL.

SECTION 3.3         Terms of Letters of Credit.  Each Letter of Credit shall (a)
be denominated in Dollars in a minimum amount of $100,000 (or such lesser amount
as agreed to by the applicable Issuing Lender(s)), (b) be a standby letter of
credit issued to support obligations of the Borrowers or any of their
Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (c) expire on a date no more than one (1) year after the date of
issuance or last renewal of such Letter of Credit, which date shall be no later
than the fifth (5th) Business Day prior to the Maturity Date; provided, that a
Letter of Credit may extend beyond the fifth (5th) Business Day prior to the
Maturity Date if (A) the Administrative Agent and each applicable Issuing Lender
consents in writing prior to the issuance thereof, (B) the Company has deposited
in an account with the Administrative Agent, in the name of the applicable
Issuing Lenders and Fronted L/C Participants, as applicable, as cash collateral
pursuant to documentation reasonably satisfactory to the Administrative Agent
and the applicable Issuing Lenders, an amount in cash equal to the aggregate
amount of all outstanding Letters of Credit with an expiration date later than
the fifth (5th) Business Day prior to the Maturity Date and (C) except with
respect to drawings made under such Letter of Credit on or prior to the Maturity
Date, each Fronted L/C Participant shall be released from its obligation to
participate in any Fronted Letter of Credit on the Maturity Date; provided,
further that to the extent the Maturity Date has been extended pursuant to
Section 2.8, such cash collateral may be released (subject to the requirements
of Section 2.5) to the extent each Issuing Lender has consented to such
extension of the Maturity Date or each such Letter of Credit has been replaced
and (d) be subject to the Uniform Customs and/or ISP98, as set forth in the
applicable Letter of Credit Application or as determined by the applicable
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of North Carolina.

SECTION 3.4         Commissions and Other Charges.


(A)           SYNDICATED LETTER OF CREDIT COMMISSIONS.  THE BORROWERS SHALL PAY
TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS, A LETTER OF CREDIT
COMMISSION WITH RESPECT TO EACH SYNDICATED LETTER OF CREDIT IN AN AMOUNT EQUAL
TO THE FACE AMOUNT OF SUCH SYNDICATED LETTER OF CREDIT MULTIPLIED BY THE
APPLICABLE MARGIN THAT IS APPLICABLE TO REVOLVING CREDIT LOANS THAT ARE LIBOR
RATE LOANS (DETERMINED ON A PER ANNUM BASIS).  SUCH COMMISSION SHALL BE PAYABLE
QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER, ON THE
MATURITY DATE AND THEREAFTER ON DEMAND OF THE ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, DISTRIBUTE
TO THE LENDERS ALL COMMISSIONS RECEIVED PURSUANT TO THIS SECTION 3.4(A) IN
ACCORDANCE WITH SUCH PERSON’S RESPECTIVE REVOLVING CREDIT COMMITMENT PERCENTAGE.


(B)           FRONTED LETTER OF CREDIT COMMISSIONS.  THE BORROWERS SHALL PAY TO
THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE FRONTING BANK AND THE FRONTED
L/C PARTICIPANTS, A

35


--------------------------------------------------------------------------------




 


LETTER OF CREDIT COMMISSION WITH RESPECT TO EACH FRONTED LETTER OF CREDIT IN AN
AMOUNT EQUAL TO THE FACE AMOUNT OF SUCH FRONTED LETTER OF CREDIT MULTIPLIED BY
THE APPLICABLE MARGIN THAT IS APPLICABLE TO REVOLVING CREDIT LOANS THAT ARE
LIBOR RATE LOANS (DETERMINED ON A PER ANNUM BASIS).  SUCH COMMISSION SHALL BE
PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER,
ON THE MATURITY DATE AND THEREAFTER ON DEMAND OF THE ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, DISTRIBUTE
TO THE FRONTING BANK AND THE FRONTED L/C PARTICIPANTS ALL COMMISSIONS RECEIVED
PURSUANT TO THIS SECTION 3.4(B) IN ACCORDANCE WITH SUCH PERSON’S RESPECTIVE
REVOLVING CREDIT COMMITMENT PERCENTAGE.


(C)           OTHER COSTS.  IN ADDITION TO THE FOREGOING FEES AND COMMISSIONS,
THE BORROWERS SHALL PAY OR REIMBURSE THE APPLICABLE ISSUING LENDER(S) FOR SUCH
NORMAL AND CUSTOMARY COSTS AND EXPENSES AS ARE INCURRED OR CHARGED BY SUCH
ISSUING LENDER IN ISSUING, EFFECTING PAYMENT UNDER, AMENDING OR OTHERWISE
ADMINISTERING ANY LETTER OF CREDIT.

SECTION 3.5         Obligations Absolute.  The Borrowers’ obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which the Borrowers may have
or have had against any Issuing Lender or any beneficiary of a Letter of Credit
or any other Person.  The Borrowers also agree that neither the Fronting Bank,
the Fronted L/C Participants nor the Lenders shall be responsible for, and the
Borrowers’ Reimbursement Obligations under Sections 3.1(d) and 3.2(d) shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even though such documents shall in fact prove to
be invalid, fraudulent or forged, or any dispute between or among the Borrowers
and any beneficiary of any Letter of Credit or any other party to which such
Letter of Credit may be transferred or any claims whatsoever of any Borrower
against any beneficiary of such Letter of Credit or any such transferee.  No
Issuing Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by such Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Borrowers agree that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct shall be binding on the Borrowers and shall not result in any
liability of the applicable Issuing Lender or any Fronted L/C Participant to the
Borrowers.  The responsibility of the Fronting Bank (solely with respect to
Fronted Letters of Credit) and the Administrative Agent (solely with respect to
Syndicated Letters of Credit) to the Borrowers in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.

SECTION 3.6         Effect of Letter of Credit Application.  To the extent that
any provision of any Letter of Credit Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.

36


--------------------------------------------------------------------------------




 


ARTICLE IV


GENERAL LOAN PROVISIONS

SECTION 4.1         Interest.


(A)           INTEREST RATE OPTIONS ON COMMITTED LOANS.  SUBJECT TO THE
PROVISIONS OF THIS SECTION, AT THE ELECTION OF THE COMPANY, ON BEHALF OF THE
BORROWERS, (I) REVOLVING CREDIT LOANS SHALL BEAR INTEREST AT (A) THE ADJUSTED CD
RATE PLUS THE APPLICABLE MARGIN OR (B) THE LIBOR RATE PLUS THE APPLICABLE MARGIN
(PROVIDED THAT THE LIBOR RATE SHALL NOT BE AVAILABLE UNTIL THREE (3) BUSINESS
DAYS AFTER THE CLOSING DATE) AND (II) ANY SWINGLINE LOAN SHALL BEAR INTEREST AT
A RATE OF INTEREST PER ANNUM MUTUALLY AGREED TO BETWEEN THE SWINGLINE LENDER AND
THE BORROWERS.  THE COMPANY, ON BEHALF OF THE BORROWERS, SHALL SELECT THE RATE
OF INTEREST AND INTEREST PERIOD, IF ANY, APPLICABLE TO ANY COMMITTED LOAN AT THE
TIME A NOTICE OF BORROWING IS GIVEN OR AT THE TIME A NOTICE OF
CONVERSION/CONTINUATION IS GIVEN PURSUANT TO SECTION 4.2.  ANY COMMITTED LOAN OR
ANY PORTION THEREOF AS TO WHICH THE COMPANY HAS NOT DULY SPECIFIED AN INTEREST
RATE AS PROVIDED HEREIN SHALL BE DEEMED A CD RATE LOAN.


(B)           COMPETITIVE BID LOANS.  SUBJECT TO THE PROVISIONS OF THIS SECTION,
THE UNPAID PRINCIPAL AMOUNT OF EACH COMPETITIVE BID LIBOR LOAN SHALL BEAR
INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR THE INTEREST PERIOD
APPLICABLE THERETO, AT A RATE PER ANNUM EQUAL TO THE SUM OF THE LIBOR RATE FOR
SUCH INTEREST PERIOD (DETERMINED AS IF THE RELATED COMPETITIVE BID LIBOR LOAN
WERE A LIBOR RATE LOAN) PLUS (OR MINUS) THE COMPETITIVE BID MARGIN QUOTED BY THE
LENDER MAKING SUCH LOAN.  THE UNPAID PRINCIPAL AMOUNT OF EACH COMPETITIVE BID
ABSOLUTE RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF, FOR THE INTEREST PERIOD APPLICABLE THERETO, AT A RATE PER ANNUM EQUAL
TO THE COMPETITIVE BID ABSOLUTE RATE QUOTED BY THE LENDER MAKING SUCH LOAN.


(C)           INTEREST PERIODS.  IN CONNECTION WITH EACH COMMITTED LOAN THAT IS
A LIBOR RATE LOAN, THE BORROWERS, BY GIVING NOTICE AT THE TIMES DESCRIBED IN
SECTION 2.3 SHALL ELECT AN INTEREST PERIOD TO BE APPLICABLE TO SUCH LIBOR RATE
LOAN.  IN CONNECTION WITH EACH COMPETITIVE BID LOAN, THE BORROWERS, BY GIVING
NOTICE AT THE TIMES DESCRIBED IN SECTION 2.4 SHALL ELECT AN INTEREST PERIOD TO
BE APPLICABLE TO SUCH COMPETITIVE BID LOAN.


(D)           DEFAULT RATE.  SUBJECT TO SECTION 11.3, (I) IMMEDIATELY UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNDER SECTION
11.1(A), (B), (I) OR (J), OR (II) AT THE ELECTION OF THE REQUIRED LENDERS, UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY OTHER EVENT OF DEFAULT, NO
BORROWER SHALL HAVE THE OPTION TO REQUEST LIBOR RATE LOANS, SWINGLINE LOANS,
LETTERS OF CREDIT OR COMPETITIVE BID LOANS.  THE BORROWERS SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS, INTEREST AT THE DEFAULT
RATE ON ANY PRINCIPAL OF ANY LOAN AND (TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW) ON ANY OTHER AMOUNT PAYABLE BY THE BORROWERS UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WHICH IS NOT PAID IN FULL WHEN DUE (WHETHER
AT STATED MATURITY, BY ACCELERATION OR OTHERWISE), FOR THE PERIOD FROM AND
INCLUDING THE DUE DATE THEREOF TO BUT EXCLUDING THE DATE THE SAME IS PAID IN
FULL.  INTEREST SHALL CONTINUE TO ACCRUE ON THE OBLIGATIONS AFTER THE FILING BY
OR AGAINST ANY BORROWER OF ANY PETITION SEEKING ANY RELIEF IN BANKRUPTCY OR
UNDER ANY ACT OR LAW PERTAINING TO INSOLVENCY OR DEBTOR RELIEF, WHETHER STATE,
FEDERAL OR FOREIGN.

37


--------------------------------------------------------------------------------




 


(E)           INTEREST PAYMENT AND COMPUTATION.  INTEREST ON EACH CD RATE LOAN
SHALL BE DUE AND PAYABLE IN ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR
QUARTER COMMENCING DECEMBER 31, 2006; AND INTEREST ON EACH LIBOR RATE LOAN AND
COMPETITIVE BID LOAN SHALL BE DUE AND PAYABLE ON THE LAST DAY OF EACH INTEREST
PERIOD APPLICABLE THERETO, AND IF SUCH INTEREST PERIOD EXTENDS OVER THREE (3)
MONTHS, AT THE END OF EACH THREE (3) MONTH INTERVAL DURING SUCH INTEREST
PERIOD.  ALL INTEREST RATES, FEES AND COMMISSIONS PROVIDED HEREUNDER SHALL BE
COMPUTED ON THE BASIS OF A 360-DAY YEAR AND ASSESSED FOR THE ACTUAL NUMBER OF
DAYS ELAPSED.


(F)            MAXIMUM RATE.  IN NO CONTINGENCY OR EVENT WHATSOEVER SHALL THE
AGGREGATE OF ALL AMOUNTS DEEMED INTEREST UNDER THIS AGREEMENT CHARGED OR
COLLECTED PURSUANT TO THE TERMS OF THIS AGREEMENT EXCEED THE HIGHEST RATE
PERMISSIBLE UNDER ANY APPLICABLE LAW WHICH A COURT OF COMPETENT JURISDICTION
SHALL, IN A FINAL DETERMINATION, DEEM APPLICABLE HERETO.  IN THE EVENT THAT SUCH
A COURT DETERMINES THAT THE LENDERS HAVE CHARGED OR RECEIVED INTEREST HEREUNDER
IN EXCESS OF THE HIGHEST APPLICABLE RATE, THE RATE IN EFFECT HEREUNDER SHALL
AUTOMATICALLY BE REDUCED TO THE MAXIMUM RATE PERMITTED BY APPLICABLE LAW AND THE
LENDERS SHALL AT THE ADMINISTRATIVE AGENT’S OPTION (I) PROMPTLY REFUND TO THE
BORROWERS ANY INTEREST RECEIVED BY THE LENDERS IN EXCESS OF THE MAXIMUM LAWFUL
RATE OR (II) APPLY SUCH EXCESS TO THE PRINCIPAL BALANCE OF THE OBLIGATIONS ON A
PRO RATA BASIS.  IT IS THE INTENT HEREOF THAT THE BORROWERS NOT PAY OR CONTRACT
TO PAY, AND THAT NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER RECEIVE OR
CONTRACT TO RECEIVE, DIRECTLY OR INDIRECTLY IN ANY MANNER WHATSOEVER, INTEREST
IN EXCESS OF THAT WHICH MAY BE PAID BY THE BORROWERS UNDER APPLICABLE LAW.

SECTION 4.2         Notice and Manner of Conversion or Continuation of Committed
Loans.  Provided that no Default or Event of Default has occurred and is then
continuing, the Borrowers shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding CD Rate Loans (other than Swingline Loans) in a principal amount
equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof into
one or more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof
into CD Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR Rate
Loans as LIBOR Rate Loans.  Whenever a Borrower desires to convert or continue
Committed Loans as provided above, the Company, on behalf of the Borrowers,
shall give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit E (a “Notice of Conversion/Continuation”) not later than
11:00 a.m. three (3) Business Days before the day on which a proposed conversion
or continuation of such Loan is to be effective specifying (A) the Committed
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Committed Loans to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan.  The Administrative Agent shall promptly notify the
Lenders of such Notice of Conversion/Continuation.

SECTION 4.3         Fees.


(A)           FACILITY FEE.  COMMENCING ON THE CLOSING DATE, THE BORROWERS SHALL
PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS, A
NON-REFUNDABLE FACILITY FEE AT A RATE PER

38


--------------------------------------------------------------------------------




 


ANNUM EQUAL TO THE FACILITY FEE SET FORTH IN THE DEFINITION OF “APPLICABLE
MARGIN” ON THE AGGREGATE COMMITMENT, REGARDLESS OF USAGE.  THE FACILITY FEE
SHALL BE PAYABLE IN ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER
DURING THE TERM OF THIS AGREEMENT COMMENCING DECEMBER 31, 2006, AND ENDING ON
THE MATURITY DATE.  SUCH FACILITY FEE SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE
AGENT TO THE LENDERS PRO RATA IN ACCORDANCE WITH THE LENDERS’ RESPECTIVE
REVOLVING CREDIT COMMITMENT PERCENTAGES.


(B)           ADMINISTRATIVE AGENT’S AND OTHER FEES.  THE BORROWERS AGREE TO PAY
ANY FEES SET FORTH IN THE FEE LETTER.

SECTION 4.4         Manner of Payment.  Each payment by the Borrowers on account
of the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligations) payable to the Lenders under
this Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders (other than as set forth below)
pro rata in accordance with their respective Revolving Credit Commitment
Percentages, (except as specified below), in Dollars, in immediately available
funds and shall be made without any set-off, counterclaim or deduction
whatsoever.  Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 11.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day.  Any payment received after 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes.  Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each Lender at its address for notices set forth herein its pro
rata share of such payment in accordance with such Lender’s Revolving Credit
Commitment Percentage (except as specified below) and shall wire advice of the
amount of such credit to each Lender.  Each payment to the Administrative Agent
of an Issuing Lender’s or Fronted L/C Participants’ commissions shall be made in
like manner, but for the account of the applicable Issuing Lender or the Fronted
L/C Participants, as the case may be.  Each payment to the Administrative Agent
made in connection with a Competitive Bid Loan shall be made in like manner, but
for the account of the applicable Lender or Lenders.  Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 4.9, 4.10, 4.11 or 13.3 shall be paid to the Administrative Agent
for the account of the applicable Lender.  Subject to Section 4.1(c), if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.

SECTION 4.5         Evidence of Debt.


(A)           EXTENSIONS OF CREDIT.  THE EXTENSIONS OF CREDIT MADE BY EACH
LENDER SHALL BE EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH
LENDER AND BY THE ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE
ACCOUNTS OR RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
BE CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE EXTENSIONS OF CREDIT
MADE BY THE LENDERS TO THE BORROWERS AND THE INTEREST AND PAYMENTS THEREON.  ANY
FAILURE TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR
OTHERWISE AFFECT THE OBLIGATION OF THE BORROWERS HEREUNDER TO PAY ANY AMOUNT
OWING WITH RESPECT

39


--------------------------------------------------------------------------------




 


TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND
RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON THE
REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWERS SHALL
EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A
REVOLVING CREDIT NOTE, SWINGLINE NOTE OR COMPETITIVE BID NOTE, AS APPLICABLE,
WHICH SHALL EVIDENCE SUCH LENDER’S REVOLVING CREDIT LOANS, SWINGLINE LOANS OR
COMPETITIVE BID LOANS, AS APPLICABLE, IN ADDITION TO SUCH ACCOUNTS OR RECORDS. 
EACH LENDER MAY ATTACH SCHEDULES TO ITS NOTES AND ENDORSE THEREON THE DATE,
AMOUNT AND MATURITY OF ITS LOANS AND PAYMENTS WITH RESPECT THERETO.


(B)           PARTICIPATIONS.  IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED
TO IN SUBSECTION (A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES
AND SALES BY SUCH LENDER OF PARTICIPATIONS IN FRONTED LETTERS OF CREDIT AND
SWINGLINE LOANS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS
MAINTAINED BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY
LENDER IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.

SECTION 4.6         Adjustments.  If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Committed Loans or other obligations
hereunder (other than its Competitive Bid Loans) resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Committed Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 4.9, 4.10, 4.11 or 13.3 hereof) greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Committed Loans and such other obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them; provided that

(A)           IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF
THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY,
WITHOUT INTEREST, AND

(B)           THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY
TO (X) ANY PAYMENT MADE BY THE BORROWERS PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
COMMITTED LOANS OR PARTICIPATIONS IN SWINGLINE LOANS AND FRONTED LETTERS OF
CREDIT TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWERS OR ANY
SUBSIDIARY THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation in accordance with Section 13.4.

40


--------------------------------------------------------------------------------




 

SECTION 4.7         Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent.  The obligations of the Lenders
under this Agreement to make the Loans and issue or participate in Letters of
Credit are several and are not joint or joint and several.  Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s portion of the amount of any Loan to be
borrowed on such date (which notice shall not release such Lender of its
obligations hereunder), the Administrative Agent may assume that such Lender has
made such portion available to the Administrative Agent on the proposed
borrowing date in accordance with Sections 2.3(b) or 2.4(f), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.  If such amount is made
available to the Administrative Agent on a date after such borrowing date, such
Lender shall pay to the Administrative Agent on demand an amount, until paid,
equal to the product of (a) the amount not made available by such Lender in
accordance with the terms hereof, times (b) the daily average Federal Funds Rate
during such period as determined by the Administrative Agent, times (c) a
fraction, the numerator of which is the number of days that elapse from and
including such borrowing date to the date on which such amount not made
available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent, and the denominator of which
is 360.  A certificate of the Administrative Agent with respect to any amounts
owing under this Section shall be conclusive, absent manifest error.  If such
Lender’s portion of such borrowing is not made available to the Administrative
Agent by such Lender within three (3) Business Days after such borrowing date,
the Administrative Agent shall be entitled to recover such amount made available
by the Administrative Agent with interest thereon at the rate per annum
applicable to CD Rate Loans hereunder, on demand, from the Borrowers.  The
failure of any Lender to make available its portion of any Loan requested by the
Borrowers shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its portion of such Loan available on the borrowing date, but
no Lender shall be responsible for the failure of any other Lender to make its
portion of such Loan available on the borrowing date.

SECTION 4.8         Changed Circumstances.


(A)           CIRCUMSTANCES AFFECTING LIBOR RATE AVAILABILITY.  IF WITH RESPECT
TO ANY INTEREST PERIOD THE ADMINISTRATIVE AGENT OR ANY LENDER (AFTER
CONSULTATION WITH THE ADMINISTRATIVE AGENT) SHALL DETERMINE THAT, BY REASON OF
CIRCUMSTANCES AFFECTING THE FOREIGN EXCHANGE AND INTERBANK MARKETS GENERALLY,
DEPOSITS IN EURODOLLARS, IN THE APPLICABLE AMOUNTS ARE NOT BEING QUOTED VIA THE
TELERATE PAGE 3750 OR OFFERED TO THE ADMINISTRATIVE AGENT OR SUCH LENDER FOR
SUCH INTEREST PERIOD, THEN THE ADMINISTRATIVE AGENT SHALL FORTHWITH GIVE NOTICE
THEREOF TO THE BORROWERS.  THEREAFTER, UNTIL THE ADMINISTRATIVE AGENT NOTIFIES
THE BORROWERS THAT SUCH CIRCUMSTANCES NO LONGER EXIST, THE OBLIGATION OF THE
LENDERS TO MAKE LIBOR RATE LOANS OR COMPETITIVE BID LIBOR LOANS AND THE RIGHT OF
THE BORROWERS TO CONVERT ANY COMMITTED LOAN TO, OR CONTINUE ANY COMMITTED LOAN
AS, A LIBOR RATE LOAN SHALL BE SUSPENDED, AND THE BORROWERS SHALL REPAY IN FULL
(OR CAUSE TO BE REPAID IN FULL) THE THEN OUTSTANDING PRINCIPAL AMOUNT OF EACH
SUCH LIBOR RATE LOAN OR COMPETITIVE BID LIBOR LOAN, AS APPLICABLE, TOGETHER WITH
ACCRUED INTEREST THEREON, ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD
APPLICABLE TO SUCH LIBOR RATE LOAN OR COMPETITIVE BID LIBOR LOAN, AS APPLICABLE,
OR CONVERT THE THEN

41


--------------------------------------------------------------------------------




 


OUTSTANDING PRINCIPAL AMOUNT OF EACH SUCH LIBOR RATE LOAN TO A CD RATE LOAN AS
OF THE LAST DAY OF SUCH INTEREST PERIOD.


(B)           LAWS AFFECTING LIBOR RATE AVAILABILITY.  IF, AFTER THE DATE
HEREOF, THE INTRODUCTION OF, OR ANY CHANGE IN, ANY APPLICABLE LAW OR ANY CHANGE
IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY OF THE LENDERS (OR ANY OF THEIR
RESPECTIVE LENDING OFFICES) WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING
THE FORCE OF LAW) OF ANY SUCH GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY, SHALL MAKE IT UNLAWFUL OR IMPOSSIBLE FOR ANY OF THE LENDERS (OR ANY OF
THEIR RESPECTIVE LENDING OFFICES) TO HONOR ITS OBLIGATIONS HEREUNDER TO MAKE OR
MAINTAIN ANY LIBOR RATE LOAN OR COMPETITIVE BID LIBOR LOAN, SUCH LENDER SHALL
PROMPTLY GIVE NOTICE THEREOF TO THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE
AGENT SHALL PROMPTLY GIVE NOTICE TO THE BORROWERS AND THE OTHER LENDERS. 
THEREAFTER, UNTIL THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWERS THAT SUCH
CIRCUMSTANCES NO LONGER EXIST, (I) THE OBLIGATIONS OF THE LENDERS TO MAKE LIBOR
RATE LOANS OR COMPETITIVE BID LIBOR LOANS AND THE RIGHT OF THE BORROWERS TO
CONVERT ANY COMMITTED LOAN OR CONTINUE ANY COMMITTED LOAN AS A LIBOR RATE LOAN
SHALL BE SUSPENDED AND THEREAFTER THE BORROWERS MAY SELECT OR REQUEST ONLY CD
RATE LOANS OR ABSOLUTE BID RATE LOANS HEREUNDER, AND (II) IF ANY OF THE LENDERS
MAY NOT LAWFULLY CONTINUE TO MAINTAIN A LIBOR RATE LOAN OR COMPETITIVE BID LIBOR
LOAN, AS APPLICABLE, TO THE END OF THE THEN CURRENT INTEREST PERIOD APPLICABLE
THERETO AS A LIBOR RATE LOAN OR COMPETITIVE BID LIBOR LOAN, AS APPLICABLE, (A)
THE APPLICABLE LIBOR RATE LOAN SHALL IMMEDIATELY BE CONVERTED TO A CD RATE LOAN
FOR THE REMAINDER OF SUCH INTEREST PERIOD AND (B) THE OUTSTANDING PRINCIPAL
AMOUNT AND ALL ACCRUED BUT UNPAID INTEREST ON THE APPLICABLE COMPETITIVE BID
LIBOR LOAN SHALL BE REPAID IN FULL ON THE DATE SUCH LENDER GIVES NOTICE AS SET
FORTH IN THIS SECTION 4.8(B).

SECTION 4.9         Indemnity.  The Borrowers hereby indemnify each of the
Lenders against any loss or expense which may arise or be attributable to each
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by any
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan or Competitive Bid LIBOR Loan, as applicable, (b) due to
any failure of any Borrower to borrow, continue or convert on a date specified
therefor in a Notice of Borrowing, Notice of Competitive Bid Borrowing or Notice
of Conversion/Continuation or (c) due to any payment, prepayment or conversion
of any LIBOR Rate Loan or Competitive Bid LIBOR Loan, as applicable, on a date
other than the last day of the Interest Period therefor.  The amount of such
loss or expense shall be determined, in the applicable Lender’s reasonable
discretion, based upon the assumption that such Lender funded its Revolving
Credit Commitment Percentage of the LIBOR Rate Loans or its portion of the
Competitive Bid LIBOR Loan, as applicable, in the London interbank market and
using any reasonable attribution or averaging methods which such Lender deems
appropriate and practical.  A certificate of such Lender setting forth the basis
for determining such amount or amounts necessary to compensate such Lender shall
be forwarded to the Borrowers through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.

42


--------------------------------------------------------------------------------




 

SECTION 4.10       Increased Costs.


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Fronting Bank;

(ii)           subject any Lender or the Fronting Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Fronted Letter of Credit, any LIBOR Rate Loan or any
Competitive Bid LIBOR Loan made by it, or change the basis of taxation of
payments to such Lender or the Fronting Bank in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 4.11 and the imposition of,
or any change in the rate of any Excluded Tax payable by such Lender or the
Fronting Bank); or

 

(iii)          impose on any Lender or the Fronting Bank or the London interbank
market any other condition, cost or expense affecting this Agreement, LIBOR Rate
Loans or Competitive Bid LIBOR Loans made by such Lender or any Letter of Credit
or any participation in a Fronted Letter of Credit;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan or
Competitive Bid LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or the Fronting Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in any Fronted Letter of Credit or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Fronting Bank hereunder (whether of principal, interest or
any other amount) then, upon written request of such Lender or the Fronting
Bank, the Borrowers shall promptly pay to any such Lender or the Fronting Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Fronting Bank, as the case may be, for such additional costs
incurred or reduction suffered.


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE FRONTING BANK
DETERMINES THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE FRONTING BANK OR
ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE FRONTING BANK’S
HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE FRONTING BANK’S
CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR THE FRONTING BANK’S HOLDING
COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT, THE REVOLVING CREDIT
COMMITMENT OF SUCH LENDER OR THE LOANS MADE BY, OR PARTICIPATIONS IN FRONTED
LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE
LENDERS OR THE FRONTING BANK, AS APPLICABLE, TO A LEVEL BELOW THAT WHICH SUCH
LENDER OR THE FRONTING BANK OR SUCH LENDER’S OR THE FRONTING BANK’S HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S OR THE FRONTING BANK’S POLICIES AND THE POLICIES OF
SUCH LENDER’S OR THE FRONTING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY), THEN FROM TIME TO TIME UPON WRITTEN REQUEST OF SUCH LENDER OR THE
FRONTING BANK THE BORROWERS SHALL PROMPTLY PAY TO SUCH LENDER OR THE FRONTING
BANK, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE
SUCH LENDER OR THE FRONTING BANK OR SUCH LENDER’S OR THE FRONTING BANK’S HOLDING
COMPANY FOR ANY SUCH REDUCTION SUFFERED.

43


--------------------------------------------------------------------------------




 


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
FRONTING BANK SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE FRONTING BANK OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION AND DELIVERED TO THE BORROWERS
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWERS SHALL PAY SUCH LENDER
OR THE FRONTING BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN TEN (10) DAYS AFTER RECEIPT THEREOF.


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE FRONTING BANK TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE FRONTING BANK’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT THE BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER OR THE FRONTING BANK PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS
INCURRED OR REDUCTIONS SUFFERED MORE THAN NINE (9) MONTHS PRIOR TO THE DATE THAT
SUCH LENDER OR THE FRONTING BANK, AS THE CASE MAY BE, NOTIFIES THE BORROWERS OF
THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH
LENDER’S OR THE FRONTING BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT
THAT IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF).

SECTION 4.11       Taxes.


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWERS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF ANY BORROWER SHALL BE
REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER
TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT, LENDER OR FRONTING BANK, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO
THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) SUCH
BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) SUCH BORROWER SHALL TIMELY PAY THE
FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


(B)           PAYMENT OF OTHER TAXES BY THE BORROWERS. WITHOUT LIMITING THE
PROVISIONS OF PARAGRAPH (A) ABOVE, THE BORROWERS SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           INDEMNIFICATION BY THE BORROWERS. THE BORROWERS SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT, EACH LENDER AND THE FRONTING BANK, WITHIN TEN (10)
DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR
OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON
OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE FRONTING BANK, AS THE CASE MAY BE, AND
ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH
RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO THE BORROWERS BY A LENDER OR THE FRONTING BANK (WITH A COPY TO THE
ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON
BEHALF OF A LENDER OR THE FRONTING BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.

44


--------------------------------------------------------------------------------


 


(D)           EVIDENCE OF PAYMENTS. AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWERS TO A GOVERNMENTAL AUTHORITY,
THE BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           STATUS OF LENDERS. ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH A BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL DELIVER TO THE BORROWERS (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE APPLICABLE BORROWER, OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT
SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF
WITHHOLDING.  IN ADDITION, ANY LENDER, IF REQUESTED BY THE APPLICABLE BORROWER,
OR THE ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED
BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE APPLICABLE BORROWER, OR THE
ADMINISTRATIVE AGENT AS WILL ENABLE SUCH BORROWER OR THE ADMINISTRATIVE AGENT TO
DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR
INFORMATION REPORTING REQUIREMENTS.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IN THE EVENT THAT THE APPLICABLE BORROWER IS A RESIDENT FOR TAX
PURPOSES IN THE UNITED STATES, ANY FOREIGN LENDER SHALL DELIVER TO THE BORROWERS
AND THE ADMINISTRATIVE AGENT (IN SUCH NUMBER OF COPIES AS SHALL BE REQUESTED BY
THE RECIPIENT) ON OR PRIOR TO THE DATE ON WHICH SUCH FOREIGN LENDER BECOMES A
LENDER UNDER THIS AGREEMENT (AND FROM TIME TO TIME THEREAFTER UPON THE REQUEST
OF THE APPLICABLE BORROWER, OR THE ADMINISTRATIVE AGENT, BUT ONLY IF SUCH
FOREIGN LENDER IS LEGALLY ENTITLED TO DO SO), WHICHEVER OF THE FOLLOWING IS
APPLICABLE:

(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the applicable Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or

(iv)          any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the applicable Borrower to determine the
withholding or deduction required to be made.

(f)            Treatment of Certain Refunds.  If the Administrative Agent, a
Lender or the Fronting Bank determines that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the applicable
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal

45


--------------------------------------------------------------------------------




 


TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL
AMOUNTS PAID, BY SUCH BORROWER UNDER THIS SECTION WITH RESPECT TO THE TAXES OR
OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF
THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE FRONTING BANK, AS THE CASE MAY BE,
AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL
AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED THAT THE APPLICABLE BORROWER,
UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE FRONTING BANK,
AGREES TO REPAY THE AMOUNT PAID OVER TO SUCH BORROWER (PLUS ANY PENALTIES,
INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE FRONTING BANK IN THE EVENT THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE FRONTING BANK IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THE ADMINISTRATIVE AGENT, EACH LENDER
(AND PARTICIPANT) AND THE FRONTING BANK SHALL TAKE SUCH ACTION AS THE BORROWERS
MAY REASONABLY REQUEST IN ORDER TO APPLY FOR AND OBTAIN ANY REFUND OF SUCH
AMOUNTS AS THE BORROWERS REASONABLY DETERMINE TO BE APPROPRIATE UNDER THE
CIRCUMSTANCES, PROVIDED THAT ANY SUCH ACTIONS SHALL BE AT THE SOLE COST AND
EXPENSE OF THE BORROWERS.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE FRONTING BANK TO MAKE AVAILABLE ITS TAX
RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS
CONFIDENTIAL) TO THE BORROWERS OR ANY OTHER PERSON.


(G)           SURVIVAL.  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER
AGREEMENT OF THE BORROWERS HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE
BORROWERS CONTAINED IN THIS SECTION SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THE AGGREGATE COMMITMENT.

SECTION 4.12       Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires any Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
4.10 or Section 4.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)           Replacement of Lenders.  If (i) any Lender requests compensation
under Section 4.10, (ii) any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, (iii) the obligation of any Lender to make LIBOR Rate
Loans or to continue, or to convert CD Rate Loans into, LIBOR Rate Loans shall
be suspended pursuant to Section 4.8 but the obligation of the Required Lenders
shall not have been suspended under such Section or (iv) if any Lender defaults
in its obligation to fund Loans hereunder, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
13.10), all of its interests, rights and obligations

46


--------------------------------------------------------------------------------




 

under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that

(i)            the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 13.10,

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Syndicated Letters of Credit and
participations in Fronted Letters of Credit, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 4.9) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts),

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter, and

(iv)          such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.


ARTICLE V


CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1         Closing.  The closing shall take place at the offices of
Kennedy Covington Lobdell & Hickman, L.L.P. at 10:00 a.m. on August 24, 2006, or
on such other place, date and time as the parties hereto shall mutually agree.

SECTION 5.2         Conditions to Closing and Initial Extensions of Credit.  The
obligation of the Lenders to close this Agreement and to make the initial
Committed Loan or issue or participate in the initial Letters of Credit, if any,
is subject to the satisfaction of each of the following conditions:


(A)           EXECUTED LOAN DOCUMENTS.  THIS AGREEMENT, A REVOLVING CREDIT NOTE
IN FAVOR OF EACH LENDER REQUESTING A REVOLVING CREDIT NOTE AND A SWINGLINE NOTE
IN FAVOR OF THE SWINGLINE LENDER (IF REQUESTED THEREBY), TOGETHER WITH ANY OTHER
APPLICABLE LOAN DOCUMENTS, SHALL HAVE BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED TO THE ADMINISTRATIVE AGENT BY THE PARTIES THERETO, SHALL BE IN FULL
FORCE AND EFFECT AND NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST HEREUNDER OR
THEREUNDER.


(B)           CLOSING CERTIFICATES; ETC.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EACH OF THE FOLLOWING IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT:

47


--------------------------------------------------------------------------------




 

(i)            Officer’s Certificate of the Borrowers.  A certificate from a
Responsible Officer of the Company, on behalf of the Borrowers, to the effect
that all representations and warranties of the Borrowers contained in this
Agreement and the other Loan Documents are true, correct and complete; that none
of the Credit Parties is in violation of any of the covenants contained in this
Agreement and the other Loan Documents; that, after giving effect to the
transactions contemplated by this Agreement, no Default or Event of Default has
occurred and is continuing; and that each of the Credit Parties, as applicable,
has satisfied each of the conditions set forth in Section 5.2 and Section 5.3.

(II)           CERTIFICATE OF SECRETARY OF EACH CREDIT PARTY.  A CERTIFICATE OF
A RESPONSIBLE OFFICER OF EACH CREDIT PARTY CERTIFYING AS TO THE INCUMBENCY AND
GENUINENESS OF THE SIGNATURE OF EACH OFFICER OF SUCH CREDIT PARTY EXECUTING LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND CERTIFYING THAT ATTACHED THERETO IS A TRUE,
CORRECT AND COMPLETE COPY OF (A) THE ARTICLES OR CERTIFICATE OF INCORPORATION OR
FORMATION OF SUCH CREDIT PARTY AND ALL AMENDMENTS THERETO, CERTIFIED AS OF A
RECENT DATE BY THE APPROPRIATE GOVERNMENTAL AUTHORITY IN ITS JURISDICTION OF
INCORPORATION OR FORMATION, (B) THE BYLAWS OR OTHER GOVERNING DOCUMENT OF SUCH
CREDIT PARTY AS IN EFFECT ON THE CLOSING DATE, (C) RESOLUTIONS DULY ADOPTED BY
THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY OF SUCH CREDIT PARTY AUTHORIZING
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY, AND (D) EACH CERTIFICATE REQUIRED TO BE DELIVERED PURSUANT TO SECTION
5.2(B)(III).

(III)          CERTIFICATES OF GOOD STANDING.  CERTIFICATES AS OF A RECENT DATE
OF THE GOOD STANDING OF EACH CREDIT PARTY UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION AND, TO THE EXTENT REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT, EACH OTHER JURISDICTION WHERE SUCH CREDIT PARTY IS QUALIFIED TO DO
BUSINESS.

(IV)          OPINIONS OF COUNSEL.  FAVORABLE OPINIONS OF COUNSEL TO THE CREDIT
PARTIES ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS WITH RESPECT TO
THE CREDIT PARTIES, THE LOAN DOCUMENTS AND SUCH OTHER MATTERS AS THE LENDERS
SHALL REASONABLY REQUEST.

(V)           TAX FORMS.  COPIES OF THE UNITED STATES INTERNAL REVENUE SERVICE
FORMS REQUIRED BY SECTION 4.11(E).


(C)           CONSENTS; DEFAULTS.

(I)            GOVERNMENTAL AND THIRD PARTY APPROVALS.  THE CREDIT PARTIES SHALL
HAVE RECEIVED ALL MATERIAL GOVERNMENTAL, SHAREHOLDER AND THIRD PARTY CONSENTS
AND APPROVALS NECESSARY (OR ANY OTHER MATERIAL CONSENTS AS DETERMINED IN THE
REASONABLE DISCRETION OF THE ADMINISTRATIVE AGENT) IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
OTHER TRANSACTIONS CONTEMPLATED HEREBY AND ALL APPLICABLE WAITING PERIODS SHALL
HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN BY ANY PERSON THAT COULD REASONABLY
BE EXPECTED TO RESTRAIN, PREVENT OR IMPOSE ANY MATERIAL ADVERSE CONDITIONS ON
ANY OF THE CREDIT PARTIES OR SUCH OTHER TRANSACTIONS OR THAT COULD SEEK OR
THREATEN ANY OF THE FOREGOING, AND NO LAW OR REGULATION SHALL BE APPLICABLE
WHICH IN THE REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT COULD REASONABLY BE
EXPECTED TO HAVE SUCH EFFECT.

48


--------------------------------------------------------------------------------




 

(II)           NO INJUNCTION, ETC.  NO ACTION, PROCEEDING, INVESTIGATION,
REGULATION OR LEGISLATION SHALL HAVE BEEN INSTITUTED, THREATENED OR PROPOSED
BEFORE ANY GOVERNMENTAL AUTHORITY TO ENJOIN, RESTRAIN, OR PROHIBIT, OR TO OBTAIN
SUBSTANTIAL DAMAGES IN RESPECT OF, OR WHICH IS RELATED TO OR ARISES OUT OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR WHICH, IN THE ADMINISTRATIVE AGENT’S
REASONABLE DISCRETION, WOULD MAKE IT INADVISABLE TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


(D)           FINANCIAL MATTERS.

(I)            FINANCIAL STATEMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (A) THE AUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
SUBSIDIARIES AS OF AUGUST 27, 2005 AND THE RELATED AUDITED STATEMENTS OF INCOME,
CHANGES IN SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE FISCAL YEAR THEN ENDED
AND (B) UNAUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES
AS OF MAY 27, 2006 AND RELATED UNAUDITED INTERIM STATEMENTS OF INCOME AND
CHANGES IN SHAREHOLDERS’ EQUITY.

(II)           EXISTING CREDIT AGREEMENTS.  EACH OF THE EXISTING AGREEMENTS
SHALL BE REPAID IN FULL AND TERMINATED AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED PAY-OFF LETTERS IN FORM AND SUBSTANCE SATISFACTORY TO IT EVIDENCING
SUCH REPAYMENT AND TERMINATION.

(III)          PAYMENT AT CLOSING; FEE LETTERS. THE BORROWERS SHALL HAVE PAID TO
THE ADMINISTRATIVE AGENT AND THE LENDERS THE FEES SET FORTH OR REFERENCED IN
SECTION 4.3 WHICH ARE DUE AND PAYABLE ON THE CLOSING DATE AND ANY OTHER ACCRUED
AND UNPAID FEES OR COMMISSIONS DUE HEREUNDER (INCLUDING, WITHOUT LIMITATION,
LEGAL FEES AND EXPENSES PAYABLE IN ACCORDANCE WITH THE TERMS OF THE SEPARATE
COMMITMENT LETTER AGREEMENT EXECUTED BY THE COMPANY, ON BEHALF OF THE BORROWERS,
AND THE ADMINISTRATIVE AGENT AND/OR CERTAIN OF ITS AFFILIATES DATED JULY 12,
2006) AND TO ANY OTHER PERSON SUCH AMOUNT AS MAY BE DUE THERETO IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING ALL TAXES, FEES AND OTHER
CHARGES IN CONNECTION WITH THE EXECUTION, DELIVERY, RECORDING, FILING AND
REGISTRATION OF ANY OF THE LOAN DOCUMENTS.


(E)           MISCELLANEOUS.

(I)            NOTICE OF BORROWING.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A NOTICE OF BORROWING FROM THE COMPANY, ON BEHALF OF THE APPLICABLE
BORROWERS, IN ACCORDANCE WITH SECTION 2.3(A), AND A NOTICE OF ACCOUNT
DESIGNATION SPECIFYING THE ACCOUNT OR ACCOUNTS TO WHICH THE PROCEEDS OF ANY
LOANS MADE AFTER THE CLOSING DATE ARE TO BE DISBURSED.

(II)           OTHER DOCUMENTS.  ALL OPINIONS, CERTIFICATES AND OTHER
INSTRUMENTS AND ALL PROCEEDINGS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF
ALL OTHER DOCUMENTS, CERTIFICATES AND INSTRUMENTS REASONABLY REQUESTED THEREBY,
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

SECTION 5.3         Conditions to All Extensions of Credit.  The obligations of
the Lenders to make any Extensions of Credit (including the initial Extension of
Credit) and/or the Issuing

49


--------------------------------------------------------------------------------




 

Lenders to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, issuance or
extension date:


(A)           CONTINUATION OF REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE VI SHALL BE TRUE AND CORRECT
ON AND AS OF THE DATE OF SUCH BORROWING, ISSUANCE OR EXTENSION WITH THE SAME
EFFECT AS IF MADE ON AND AS OF SUCH DATE, EXCEPT FOR ANY REPRESENTATION AND
WARRANTY MADE AS OF AN EARLIER DATE, WHICH REPRESENTATION AND WARRANTY SHALL
REMAIN TRUE AND CORRECT AS OF SUCH EARLIER DATE.


(B)           NO EXISTING DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING (I) ON THE DATE OF SUCH BORROWING WITH RESPECT TO
SUCH LOAN OR AFTER GIVING EFFECT TO THE LOANS TO BE MADE ON SUCH DATE OR (II) ON
THE DATE OF SUCH ISSUANCE OR EXTENSION WITH RESPECT TO SUCH LETTER OF CREDIT OR
AFTER GIVING EFFECT TO THE ISSUANCE OR EXTENSION OF SUCH LETTER OF CREDIT ON
SUCH DATE.


(C)           NOTICES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF
BORROWING, NOTICE OF COMPETITIVE BID BORROWING OR NOTICE OF
CONVERSION/CONTINUATION, AS APPLICABLE, FROM THE BORROWERS IN ACCORDANCE WITH
SECTION 2.3(A), SECTION 2.4(F) OR SECTION 4.2, AS APPLICABLE.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

SECTION 6.1         Representations and Warranties.  To induce the
Administrative Agent and Lenders to enter into this Agreement and to induce the
Lenders to make Extensions of Credit, the Borrowers hereby represent and warrant
to the Administrative Agent and Lenders both before and after giving effect to
the transactions contemplated hereunder that:


(A)           ORGANIZATION; POWER AND AUTHORITY.  EACH OF THE COMPANY AND EACH
OF ITS SUBSIDIARIES IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION, AND IS DULY
QUALIFIED AS A FOREIGN CORPORATION AND IS IN GOOD STANDING IN EACH JURISDICTION
IN WHICH SUCH QUALIFICATION IS REQUIRED BY LAW, OTHER THAN THOSE JURISDICTIONS
AS TO WHICH THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS THE
CORPORATE POWER AND AUTHORITY TO OWN OR HOLD UNDER LEASE THE PROPERTIES IT
PURPORTS TO OWN OR HOLD UNDER LEASE, TO TRANSACT THE BUSINESS IT TRANSACTS AND
PROPOSES TO TRANSACT, TO EXECUTE AND DELIVER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND TO PERFORM THE PROVISIONS HEREOF AND
THEREOF.


(B)           OWNERSHIP.  EACH SUBSIDIARY OF THE COMPANY AS OF THE CLOSING DATE
IS LISTED ON SCHEDULE 6.1(B).  ALL OUTSTANDING SHARES OF THE SUBSIDIARIES HAVE
BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE,
WITH NO PERSONAL LIABILITY ATTACHING TO THE OWNERSHIP THEREOF, AND NOT SUBJECT
TO ANY PREEMPTIVE OR SIMILAR RIGHTS, EXCEPT AS DESCRIBED IN SCHEDULE 6.1(B). 
THE SHAREHOLDERS OF EACH SUBSIDIARY OF THE COMPANY AND THE NUMBER OF SHARES
OWNED BY EACH AS OF THE CLOSING DATE ARE DESCRIBED ON SCHEDULE 6.1(B).  AS OF
THE CLOSING DATE, THERE ARE NO OUTSTANDING STOCK PURCHASE WARRANTS,
SUBSCRIPTIONS, OPTIONS, SECURITIES, INSTRUMENTS OR OTHER RIGHTS OF ANY TYPE OR
NATURE WHATSOEVER, WHICH ARE CONVERTIBLE INTO, EXCHANGEABLE FOR OR

50


--------------------------------------------------------------------------------




 


OTHERWISE PROVIDE FOR OR PERMIT THE ISSUANCE OF CAPITAL STOCK OF THE COMPANY’S
SUBSIDIARIES, EXCEPT AS DESCRIBED ON SCHEDULE 6.1(B).


(C)           AUTHORIZATION, ETC.  THIS AGREEMENT AND OTHER LOAN DOCUMENTS HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF EACH OF
THE COMPANY AND ITS SUBSIDIARIES, AND THIS AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY AND
EACH OF ITS SUBSIDIARIES PARTY HERETO OR THERETO ENFORCEABLE AGAINST SUCH PERSON
IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
(I) APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER
SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND (II)
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


(D)           COMPLIANCE WITH LAWS, OTHER INSTRUMENTS, ETC.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE COMPANY AND ITS SUBSIDIARIES OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENT TO WHICH EACH SUCH PERSON IS A PARTY WILL NOT (A)
CONTRAVENE, RESULT IN ANY BREACH OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN
THE CREATION OF ANY LIEN IN RESPECT OF ANY PROPERTY OF ANY SUCH PERSON UNDER,
ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN, PURCHASE OR CREDIT AGREEMENT,
LEASE, CORPORATE CHARTER OR BY-LAWS, OR ANY OTHER AGREEMENT OR INSTRUMENT TO
WHICH SUCH PERSON IS BOUND OR BY WHICH SUCH PERSON OR ANY OF ITS PROPERTIES MAY
BE BOUND OR AFFECTED, (B) CONFLICT WITH OR RESULT IN A BREACH OF ANY OF THE
TERMS, CONDITIONS OR PROVISIONS OF ANY ORDER, JUDGMENT, DECREE, OR RULING OF ANY
COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY APPLICABLE TO SUCH PERSON OR (C)
VIOLATE ANY PROVISION OF ANY STATUTE OR OTHER RULE OR REGULATION OF ANY
GOVERNMENTAL AUTHORITY APPLICABLE TO THE COMPANY OR ANY SUBSIDIARY.


(E)           GOVERNMENTAL AUTHORIZATIONS, ETC.  NO CONSENT, APPROVAL OR
AUTHORIZATION OF, OR REGISTRATION, FILING OR DECLARATION WITH, ANY GOVERNMENTAL
AUTHORITY IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE
BY THE COMPANY OR ANY SUBSIDIARY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(OTHER THAN THE FILING OF A FORM 8-K WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO THE SECURITIES AND EXCHANGE ACT OF 1934 (AS AMENDED)) EXCEPT FOR
SUCH APPROVAL, CONSENT OR AUTHORIZATION THE FAILURE TO POSSESS WHICH, COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


(F)            TAXES.  EACH OF THE COMPANY AND ITS SUBSIDIARIES HAVE FILED ALL
MATERIAL TAX RETURNS THAT ARE REQUIRED TO HAVE BEEN FILED IN ANY JURISDICTION,
AND HAVE PAID ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SUCH RETURNS AND ALL
OTHER TAXES AND ASSESSMENTS LEVIED UPON IT OR ITS PROPERTIES, ASSETS, INCOME OR
FRANCHISES, TO THE EXTENT SUCH TAXES AND ASSESSMENTS HAVE BECOME DUE AND PAYABLE
AND BEFORE THEY HAVE BECOME DELINQUENT, EXCEPT FOR ANY TAXES AND ASSESSMENTS
(A) THE AMOUNT OF WHICH IS NOT INDIVIDUALLY OR IN THE AGGREGATE MATERIAL OR
(B) THE AMOUNT, APPLICABILITY OR VALIDITY OF WHICH IS CURRENTLY BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH SUCH PERSON
HAS ESTABLISHED ADEQUATE RESERVES IN ACCORDANCE WITH GAAP.  NO BORROWER OR ANY
SUBSIDIARY KNOWS OF ANY BASIS FOR ANY OTHER TAX OR ASSESSMENT THAT WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE CHARGES, ACCRUALS
AND RESERVES ON THE BOOKS OF THE COMPANY AND ITS SUBSIDIARIES IN RESPECT OF
FEDERAL, STATE OR OTHER TAXES FOR ALL FISCAL PERIODS ARE ADEQUATE IN ALL
MATERIAL RESPECTS.  AS OF THE CLOSING DATE, THE FEDERAL INCOME TAX LIABILITIES
OF THE COMPANY AND ITS SUBSIDIARIES HAVE BEEN FINALLY DETERMINED (WHETHER BY
REASON OF COMPLETED AUDITS OR THE STATUTE OF LIMITATIONS HAVING RUN, OTHER

51


--------------------------------------------------------------------------------




 


THAN FOR ALLEGATIONS OF FRAUD) FOR ALL FISCAL YEARS UP TO AND INCLUDING THE
FISCAL YEAR ENDED AUGUST 31, 2002.


(G)           LICENSES, PERMITS, ETC.  EXCEPT AS DISCLOSED IN SCHEDULE 6.1(G),

(I)            THE COMPANY AND ITS SUBSIDIARIES OWN OR POSSESS ALL LICENSES,
PERMITS, FRANCHISES, AUTHORIZATIONS, PATENTS, COPYRIGHTS, PROPRIETARY SOFTWARE,
SERVICE MARKS, TRADEMARKS AND TRADE NAMES, OR RIGHTS THERETO, NECESSARY TO THE
OPERATION OF THE BUSINESS THAT INDIVIDUALLY OR IN THE AGGREGATE ARE MATERIAL,
WITHOUT KNOWN CONFLICT WITH THE RIGHTS OF OTHERS;

(II)           TO THE BEST KNOWLEDGE OF THE COMPANY, NO PRODUCT OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES INFRINGES IN ANY RESPECT ANY LICENSE, PERMIT,
FRANCHISE, AUTHORIZATION, PATENT, COPYRIGHT, PROPRIETARY SOFTWARE, SERVICE MARK,
TRADEMARK, TRADE NAME OR OTHER RIGHT OWNED BY ANY OTHER PERSON THAT,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND

(III)          TO THE BEST KNOWLEDGE OF THE COMPANY, THERE IS NO VIOLATION BY
ANY PERSON OF ANY RIGHT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT
TO ANY PATENT, COPYRIGHT, PROPRIETARY SOFTWARE, SERVICE MARK, TRADEMARK, TRADE
NAME OR OTHER RIGHT OWNED OR USED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


(H)           ENVIRONMENTAL MATTERS.

(I)            NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS KNOWLEDGE OF
ANY LIABILITY OR HAS RECEIVED ANY NOTICE OF ANY LIABILITY, AND NO PROCEEDING HAS
BEEN INSTITUTED RAISING ANY LIABILITY AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE REAL PROPERTIES NOW OR FORMERLY OWNED,
LEASED OR OPERATED BY ANY OF THEM, OR OTHER ASSETS, ALLEGING ANY DAMAGE TO THE
ENVIRONMENT OR VIOLATION OF ANY ENVIRONMENTAL LAWS, EXCEPT, IN EACH CASE, SUCH
AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

(II)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS KNOWLEDGE OF
ANY FACTS WHICH WOULD GIVE RISE TO ANY LIABILITY, PUBLIC OR PRIVATE, OF
VIOLATION OF ENVIRONMENTAL LAWS OR DAMAGE TO THE ENVIRONMENT EMANATING FROM,
OCCURRING ON OR IN ANY WAY RELATED TO REAL PROPERTIES NOW OR FORMERLY OWNED,
LEASED OR OPERATED BY ANY OF THEM OR TO OTHER ASSETS OR THEIR USE, EXCEPT, IN
EACH CASE, AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.

(III)          NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS STORED ANY
HAZARDOUS MATERIALS ON REAL PROPERTIES NOW OR FORMERLY OWNED, LEASED OR OPERATED
BY ANY OF THEM OR HAS DISPOSED OF ANY HAZARDOUS MATERIALS IN EACH CASE IN A
MANNER CONTRARY TO ANY ENVIRONMENTAL LAWS IN ANY CASE IN ANY MANNER THAT WOULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

(IV)          ALL BUILDINGS ON ALL REAL PROPERTIES NOW OWNED, LEASED OR OPERATED
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES ARE IN COMPLIANCE WITH APPLICABLE
ENVIRONMENTAL LAWS,

52


--------------------------------------------------------------------------------




 

EXCEPT WHERE FAILURE TO COMPLY WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


(I)            COMPLIANCE WITH ERISA.

(I)            EACH CREDIT PARTY AND EACH ERISA AFFILIATE HAVE OPERATED AND
ADMINISTERED EACH PLAN IN COMPLIANCE WITH ALL APPLICABLE LAW EXCEPT FOR SUCH
INSTANCES OF NONCOMPLIANCE AS HAVE NOT RESULTED IN AND WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER ANY CREDIT PARTY NOR
ANY ERISA AFFILIATE HAS INCURRED ANY LIABILITY PURSUANT TO TITLE I OR IV OF
ERISA OR THE PENALTY OR EXCISE TAX PROVISIONS OF THE CODE RELATING TO EMPLOYEE
BENEFIT PLANS (AS DEFINED IN SECTION 3 OF ERISA), AND NO EVENT, TRANSACTION OR
CONDITION HAS OCCURRED OR EXISTS THAT WOULD REASONABLY BE EXPECTED TO RESULT IN
THE INCURRENCE OF ANY SUCH LIABILITY BY ANY CREDIT PARTY OR ANY ERISA AFFILIATE,
OR IN THE IMPOSITION OF ANY LIEN ON ANY OF THE RIGHTS, PROPERTIES OR ASSETS OF
ANY CREDIT PARTY OR ANY ERISA AFFILIATE, IN EITHER CASE PURSUANT TO TITLE I OR
IV OF ERISA OR TO SUCH PENALTY OR EXCISE TAX PROVISIONS OR TO SECTION 401(A)(29)
OR 412 OF THE CODE OR SECTION 4068 OF ERISA, OTHER THAN SUCH LIABILITIES OR
LIENS AS WOULD NOT BE INDIVIDUALLY OR IN THE AGGREGATE MATERIAL.

(II)           THE PRESENT VALUE OF THE AGGREGATE BENEFIT LIABILITIES UNDER EACH
OF THE PLANS (OTHER THAN MULTIEMPLOYER PLANS), DETERMINED AS OF THE END OF SUCH
PLAN’S MOST RECENTLY ENDED PLAN YEAR ON THE BASIS OF THE ACTUARIAL ASSUMPTIONS
SPECIFIED FOR FUNDING PURPOSES IN SUCH PLAN’S MOST RECENT ACTUARIAL VALUATION
REPORT, DID NOT EXCEED THE AGGREGATE CURRENT VALUE OF THE ASSETS OF SUCH PLAN
ALLOCABLE TO SUCH BENEFIT LIABILITIES.  THE TERM “BENEFIT LIABILITIES” HAS THE
MEANING SPECIFIED IN SECTION 4001 OF ERISA AND THE TERMS “CURRENT VALUE” AND
“PRESENT VALUE” HAVE THE MEANING SPECIFIED IN SECTION 3 OF ERISA.

(III)          NO CREDIT PARTY NOR ANY OF ITS ERISA AFFILIATES HAS INCURRED ANY
WITHDRAWAL LIABILITIES (AND ARE NOT SUBJECT TO CONTINGENT WITHDRAWAL
LIABILITIES) UNDER SECTION 4201 OR 4204 OF ERISA IN RESPECT OF MULTIEMPLOYER
PLANS THAT INDIVIDUALLY OR IN THE AGGREGATE ARE MATERIAL.

(IV)          THE EXPECTED POST-RETIREMENT BENEFIT OBLIGATION (DETERMINED AS OF
THE LAST DAY OF THE COMPANY’S MOST RECENTLY ENDED FISCAL YEAR IN ACCORDANCE WITH
FINANCIAL ACCOUNTING STANDARDS BOARD STATEMENT NO. 106, WITHOUT REGARD TO
LIABILITIES ATTRIBUTABLE TO CONTINUATION COVERAGE MANDATED BY SECTION 4980B OF
THE CODE) OF THE COMPANY AND ITS SUBSIDIARIES IS NOT MATERIAL.

(V)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS WILL NOT INVOLVE ANY TRANSACTION THAT IS SUBJECT TO THE PROHIBITIONS
OF SECTION 406 OF ERISA OR IN CONNECTION WITH WHICH A TAX WOULD BE IMPOSED
PURSUANT TO SECTION 4975(C)(1)(A)-(D) OF THE CODE.


(J)            MARGIN STOCK.  NO BORROWER NOR ANY SUBSIDIARY THEREOF IS ENGAGED
PRINCIPALLY OR AS ONE OF ITS ACTIVITIES IN THE BUSINESS OF EXTENDING CREDIT FOR
THE PURPOSE OF “PURCHASING” OR “CARRYING” ANY “MARGIN STOCK” (AS EACH SUCH TERM
IS DEFINED OR USED, DIRECTLY OR INDIRECTLY, IN REGULATION U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM).  NO PART OF THE PROCEEDS OF ANY OF THE
LOANS OR LETTERS OF CREDIT WILL BE USED FOR PURCHASING OR CARRYING MARGIN

53


--------------------------------------------------------------------------------




 


STOCK OR FOR ANY PURPOSE WHICH VIOLATES, OR WHICH WOULD BE INCONSISTENT WITH,
THE PROVISIONS OF REGULATION T, U OR X OF SUCH BOARD OF GOVERNORS.


(K)           GOVERNMENT REGULATION.  NO BORROWER NOR ANY SUBSIDIARY THEREOF IS
AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” (AS
EACH SUCH TERM IS DEFINED OR USED IN THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED) AND NO BORROWER NOR ANY SUBSIDIARY THEREOF IS, OR AFTER GIVING EFFECT
TO ANY EXTENSION OF CREDIT WILL BE, SUBJECT TO REGULATION UNDER THE INTERSTATE
COMMERCE ACT, AS AMENDED, OR ANY OTHER APPLICABLE LAW WHICH LIMITS ITS ABILITY
TO INCUR OR CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


(L)            FINANCIAL STATEMENTS.  THE AUDITED AND UNAUDITED FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SECTION 5.2(D)(I) ARE COMPLETE AND CORRECT AND
FAIRLY PRESENT ON A CONSOLIDATED BASIS THE ASSETS, LIABILITIES AND FINANCIAL
POSITION OF THE COMPANY AND ITS SUBSIDIARIES AS AT SUCH DATES, AND THE RESULTS
OF THE OPERATIONS AND CHANGES OF FINANCIAL POSITION FOR THE PERIODS THEN ENDED
(OTHER THAN CUSTOMARY YEAR-END ADJUSTMENTS FOR UNAUDITED FINANCIAL STATEMENTS). 
THE COMPANY AND ITS SUBSIDIARIES DO NOT HAVE ANY MATERIAL LIABILITIES THAT ARE
NOT DISCLOSED ON SUCH FINANCIAL STATEMENTS.


(M)          NO MATERIAL ADVERSE CHANGE.  SINCE AUGUST 27, 2005 THROUGH AND
INCLUDING THE CLOSING DATE, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
BUSINESS, ASSETS, LIABILITIES OR FINANCIAL CONDITION OF THE COMPANY AND ITS
SUBSIDIARIES TAKEN AS A WHOLE AND NO EVENT HAS OCCURRED OR CONDITION ARISEN THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(N)           SOLVENCY.  AS OF THE CLOSING DATE AND AFTER GIVING EFFECT TO EACH
EXTENSION OF CREDIT MADE HEREUNDER, THE COMPANY AND ITS SUBSIDIARIES, ON A
CONSOLIDATED BASIS, WILL BE SOLVENT.


(O)           TITLE TO PROPERTY; LEASES.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES HAVE GOOD AND SUFFICIENT TITLE TO THEIR RESPECTIVE PROPERTIES WHICH
THE COMPANY AND ITS SUBSIDIARIES OWN OR PURPORT TO OWN THAT INDIVIDUALLY OR IN
THE AGGREGATE ARE MATERIAL, INCLUDING ALL SUCH PROPERTIES REFLECTED IN THE MOST
RECENT AUDITED BALANCE SHEET REFERRED TO IN SECTION 5.2(D) OR PURPORTED TO HAVE
BEEN ACQUIRED BY THE COMPANY OR ANY SUBSIDIARY AFTER SAID DATE (EXCEPT AS SOLD
OR OTHERWISE DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS), IN EACH CASE FREE
AND CLEAR OF LIENS PROHIBITED BY THIS AGREEMENT.  ALL LEASES THAT INDIVIDUALLY
OR IN THE AGGREGATE ARE MATERIAL ARE VALID AND SUBSISTING AND ARE IN FULL FORCE
AND EFFECT IN ALL MATERIAL RESPECTS.


(P)           EXISTING DEBT; FUTURE LIENS.

(I)            EXCEPT AS DESCRIBED THEREIN, AS OF THE CLOSING DATE,
SCHEDULE 6.1(P) SETS FORTH A COMPLETE AND CORRECT LIST OF ALL OUTSTANDING DEBT
OF THE COMPANY AND ITS SUBSIDIARIES AS OF AUGUST 27, 2005, SINCE WHICH DATE TO
THE CLOSING DATE THERE HAS BEEN NO MATERIAL CHANGE IN THE AMOUNTS, INTEREST
RATES, SINKING FUNDS, INSTALLMENT PAYMENTS OR MATURITIES OF THE DEBT OF THE
COMPANY OR ITS SUBSIDIARIES.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN
DEFAULT AND NO WAIVER OF DEFAULT IS CURRENTLY IN EFFECT, IN THE PAYMENT OF ANY
PRINCIPAL OR INTEREST ON ANY MATERIAL DEBT OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, AND NO EVENT OR CONDITION EXISTS WITH RESPECT TO ANY MATERIAL DEBT
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, THAT WOULD PERMIT (OR

54


--------------------------------------------------------------------------------


that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Material Debt to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.

(II)           EXCEPT AS DISCLOSED IN SCHEDULE 6.1(P), NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES HAS AGREED OR CONSENTED TO CAUSE OR PERMIT IN THE FUTURE
(UPON THE HAPPENING OF A CONTINGENCY OR OTHERWISE) ANY OF ITS PROPERTY, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED, TO BE SUBJECT TO A LIEN NOT PERMITTED BY
SECTION 10.1.

(III)          AS OF THE CLOSING DATE, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO, OR OTHERWISE SUBJECT TO ANY PROVISION CONTAINED IN,
ANY INSTRUMENT EVIDENCING DEBT OF THE COMPANY OR SUCH SUBSIDIARY, ANY AGREEMENT
RELATING THERETO OR ANY OTHER AGREEMENT (INCLUDING, BUT NOT LIMITED TO, ITS
CHARTER OR OTHER ORGANIZATIONAL DOCUMENT) WHICH LIMITS THE AMOUNT OF, OR
OTHERWISE IMPOSES RESTRICTIONS ON THE INCURRING OF, DEBT OF THE COMPANY OR SUCH
SUBSIDIARY, EXCEPT AS SPECIFICALLY INDICATED IN SCHEDULE 6.1(P).


(Q)           LITIGATION; OBSERVANCE OF AGREEMENTS; STATUTES AND ORDERS. (I)
EXCEPT FOR THE FLSA LITIGATION, THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS OR
PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR
AFFECTING THE COMPANY OR ANY SUBSIDIARY OR ANY PROPERTY OF THE COMPANY OR ANY
SUBSIDIARY IN ANY COURT OR BEFORE ANY ARBITRATOR OF ANY KIND OR BEFORE OR BY ANY
GOVERNMENTAL AUTHORITY THAT,  INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (II) THE FLSA LITIGATION,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO HAVE A
LIMITED MATERIAL ADVERSE EFFECT AND (III) NEITHER THE COMPANY NOR ANY SUBSIDIARY
IS IN DEFAULT UNDER ANY TERM OF ANY AGREEMENT OR INSTRUMENT TO WHICH IT IS A
PARTY OR BY WHICH IT IS BOUND, OR ANY ORDER, JUDGMENT, DECREE OR RULING OF ANY
COURT, ARBITRATOR OF GOVERNMENTAL AUTHORITY OR IS IN VIOLATION OF ANY APPLICABLE
LAW, ORDINANCE, RULE OR REGULATION (INCLUDING WITHOUT LIMITATION ENVIRONMENTAL
LAWS OR OFAC) OF ANY GOVERNMENTAL AUTHORITY, IN EACH CASE, WHICH DEFAULT OR
VIOLATION, INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


(R)            OFAC.  NONE OF THE COMPANY, ANY SUBSIDIARY OF THEREOF OR ANY
AFFILIATE OF THE COMPANY OR ANY SUBSIDIARY GUARANTOR: (I) IS A SANCTIONED
PERSON, (II) HAS MORE THAN 10% OF ITS ASSETS IN SANCTIONED ENTITIES, OR (III)
DERIVES MORE THAN 10% OF ITS OPERATING INCOME FROM INVESTMENTS IN, OR
TRANSACTIONS WITH SANCTIONED PERSONS OR SANCTIONED ENTITIES.  THE PROCEEDS OF
ANY LOAN WILL NOT BE USED AND HAVE NOT BEEN USED TO FUND ANY OPERATIONS IN,
FINANCE ANY INVESTMENTS OR ACTIVITIES IN, OR MAKE ANY PAYMENTS TO, A SANCTIONED
PERSON OR A SANCTIONED ENTITY.


(S)           DISCLOSURE.  AS OF THE CLOSING DATE, THE COMPANY OR ITS
SUBSIDIARIES HAVE DISCLOSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS ALL
AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH THE COMPANY
OR ANY OF ITS SUBSIDIARIES ARE SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT, THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  NO FINANCIAL STATEMENT, MATERIAL REPORT, MATERIAL
CERTIFICATE OR OTHER MATERIAL INFORMATION FURNISHED (WHETHER IN WRITING OR
ORALLY), TAKEN TOGETHER AS A WHOLE, BY OR ON BEHALF OF ANY OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY AND THE NEGOTIATION OF THIS AGREEMENT OR
DELIVERED HEREUNDER (AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO

55


--------------------------------------------------------------------------------





FURNISHED) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH
RESPECT TO PROJECTED FINANCIAL INFORMATION, PRO FORMA FINANCIAL INFORMATION,
ESTIMATED FINANCIAL INFORMATION AND OTHER PROJECTED OR ESTIMATED INFORMATION,
SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO
BE REASONABLE AT THE TIME.

SECTION 6.2         Survival of Representations and Warranties, Etc.  All
representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date and shall survive the Closing Date (except those that
are expressly made as of a specific date) and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.


ARTICLE VII

FINANCIAL INFORMATION AND NOTICES

Until all the Obligations have been paid and satisfied in full and the Aggregate
Commitment terminated, unless consent has been obtained in the manner set forth
in Section 13.2, the Company will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent’s Office at the address set
forth in Section 13.1 and to the Lenders at their respective addresses as set
forth on the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:

SECTION 7.1         Financial Statements.


(A)           QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS PRACTICABLE AND IN ANY
EVENT WITHIN SIXTY (60) DAYS (OR, IF EARLIER, ON THE DATE OF ANY REQUIRED PUBLIC
FILING THEREOF) AFTER THE END OF EACH FISCAL QUARTER OF EACH FISCAL YEAR, AN
UNAUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS OF
THE CLOSE OF SUCH FISCAL QUARTER AND UNAUDITED CONSOLIDATED STATEMENTS OF
INCOME, CHANGES IN SHAREHOLDERS’ EQUITY AND CASH FLOWS OF THE COMPANY AND ITS
SUBSIDIARIES AND A REPORT CONTAINING MANAGEMENT’S DISCUSSION AND ANALYSIS OF
SUCH FINANCIAL STATEMENTS FOR THE FISCAL QUARTER THEN ENDED AND THAT PORTION OF
THE FISCAL YEAR THEN ENDED, INCLUDING THE NOTES THERETO, ALL IN REASONABLE
DETAIL SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING FIGURES AS OF THE END
OF AND FOR THE CORRESPONDING PERIOD IN THE PRECEDING FISCAL YEAR AND PREPARED BY
THE COMPANY IN ACCORDANCE WITH GAAP AND, IF APPLICABLE, CONTAINING DISCLOSURE OF
THE EFFECT ON THE FINANCIAL POSITION OR RESULTS OF OPERATIONS OF ANY CHANGE IN
THE APPLICATION OF ACCOUNTING PRINCIPLES AND PRACTICES DURING THE PERIOD, AND
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE COMPANY TO PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES ON
A CONSOLIDATED BASIS AS OF THEIR RESPECTIVE DATES AND THE RESULTS OF OPERATIONS
OF THE COMPANY AND ITS SUBSIDIARIES FOR THE RESPECTIVE PERIODS THEN ENDED,
SUBJECT TO NORMAL YEAR END ADJUSTMENTS.  DELIVERY BY THE COMPANY TO THE
ADMINISTRATIVE AGENT AND THE LENDERS OF THE COMPANY’S QUARTERLY REPORT TO THE
SEC ON FORM 10-Q WITH RESPECT TO ANY FISCAL QUARTER, OR THE

56


--------------------------------------------------------------------------------





AVAILABILITY OF SUCH REPORT ON EDGAR ONLINE, WITHIN THE PERIOD SPECIFIED ABOVE
SHALL BE DEEMED TO BE COMPLIANCE BY THE COMPANY WITH THIS SECTION 7.1(A).


(B)           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS PRACTICABLE AND IN ANY
EVENT WITHIN ONE-HUNDRED FIVE (105) DAYS (OR, IF EARLIER, ON THE DATE OF ANY
REQUIRED PUBLIC FILING THEREOF) AFTER THE END OF EACH FISCAL YEAR, AN AUDITED
CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE CLOSE
OF SUCH FISCAL YEAR AND AUDITED CONSOLIDATED STATEMENTS OF INCOME, CHANGES IN
SHAREHOLDERS’ EQUITY AND CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES AND A
REPORT CONTAINING MANAGEMENT’S DISCUSSION AND ANALYSIS OF SUCH FINANCIAL
STATEMENTS FOR THE FISCAL YEAR THEN ENDED, INCLUDING THE NOTES THERETO, ALL IN
REASONABLE DETAIL SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING FIGURES AS
OF THE END OF AND FOR THE PRECEDING FISCAL YEAR AND PREPARED IN ACCORDANCE WITH
GAAP AND, IF APPLICABLE, CONTAINING DISCLOSURE OF THE EFFECT ON THE FINANCIAL
POSITION OR RESULTS OF OPERATIONS OF ANY CHANGE IN THE APPLICATION OF ACCOUNTING
PRINCIPLES AND PRACTICES DURING THE YEAR.  SUCH ANNUAL FINANCIAL STATEMENTS
SHALL BE AUDITED BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM ACCEPTABLE
TO THE ADMINISTRATIVE AGENT, AND ACCOMPANIED BY A REPORT THEREON BY SUCH
CERTIFIED PUBLIC ACCOUNTANTS THAT IS NOT QUALIFIED WITH RESPECT TO SCOPE
LIMITATIONS IMPOSED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR WITH RESPECT TO
ACCOUNTING PRINCIPLES FOLLOWED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES NOT IN
ACCORDANCE WITH GAAP.  DELIVERY BY THE COMPANY TO THE ADMINISTRATIVE AGENT AND
THE LENDERS OF THE COMPANY’S ANNUAL REPORT TO THE SEC ON FORM 10-K WITH RESPECT
TO ANY FISCAL YEAR, OR THE AVAILABILITY OF SUCH REPORT ON EDGAR ONLINE, WITHIN
THE PERIOD SPECIFIED ABOVE SHALL BE DEEMED TO BE COMPLIANCE BY THE COMPANY WITH
THIS SECTION 7.1(B).


(C)           DELIVERY OF INFORMATION.  INFORMATION REQUIRED TO BE DELIVERED
PURSUANT TO THIS SECTION 7.1 SHALL BE DEEMED TO HAVE BEEN DELIVERED IF SUCH
INFORMATION, OR ONE OR MORE ANNUAL, QUARTERLY OR OTHER REPORTS CONTAINING SUCH
INFORMATION, SHALL HAVE BEEN POSTED BY THE ADMINISTRATIVE AGENT ON AN
INTRALINKS, SYNDTRAK ONLINE OR SIMILAR SITE TO WHICH THE LENDERS HAVE BEEN
GRANTED ACCESS; PROVIDED THAT THE COMPANY SHALL DELIVER PAPER COPIES OF SUCH
INFORMATION TO THE ADMINISTRATIVE AGENT OR ANY LENDER THAT REQUESTS SUCH
DELIVERY; AND PROVIDED FURTHER THAT SUCH INFORMATION SHALL ONLY BE DEEMED TO
HAVE BEEN DELIVERED WHEN POSTED ON ANY SUCH WEBSITE UPON NOTIFICATION OF SUCH
POSTING.

SECTION 7.2         Officer’s Compliance Certificate.  No later than ten (10)
days following the delivery of financial statements pursuant to Sections 7.1(a)
or (b), but in all events within the applicable time period required for
delivery of such financial statements pursuant to such Sections, and at such
other times as the Administrative Agent shall reasonably request, an Officer’s
Compliance Certificate.

SECTION 7.3         Other Reports.


(A)           EXCEPT AS SET FORTH IN SECTION 7.1(A) AND SECTION 7.1(B), PROMPTLY
UPON THEIR BECOMING AVAILABLE, AND, TO THE EXTENT APPLICABLE, ONE COPY OF (I)
EACH FINANCIAL STATEMENT, REPORT, NOTICE OR PROXY STATEMENT SENT BY THE COMPANY
OR ANY SUBSIDIARY TO PUBLIC SECURITIES HOLDERS GENERALLY AND (II) EACH REGULAR
OR PERIODIC REPORT, EACH REGISTRATION STATEMENT (WITHOUT EXHIBITS EXCEPT AS
EXPRESSLY REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER), AND EACH
PROSPECTUS AND ALL AMENDMENTS THERETO FILED BY THE COMPANY OR ANY SUBSIDIARY
WITH THE SECURITIES AND EXCHANGE COMMISSION AND ALL PRESS RELEASES AND OTHER
STATEMENTS MADE AVAILABLE

57


--------------------------------------------------------------------------------





GENERALLY BY THE COMPANY OR ANY SUBSIDIARY TO THE PUBLIC CONCERNING MATERIAL
DEVELOPMENTS; PROVIDED, THAT (A) DELIVERY BY THE COMPANY TO THE ADMINISTRATIVE
AGENT OF THE COMPANY’S RELATED FORM 8-K WITHIN THE TIME PERIODS REQUIRED BY THE
EXCHANGE ACT OR (B) THE POSTING OF PRESS RELEASES ON THE COMPANY’S WEBSITE SHALL
BE DEEMED TO BE COMPLIANCE BY THE COMPANY WITH THIS SECTION 7.3(A); PROVIDED,
THAT INFORMATION DELIVERED PURSUANT TO CLAUSE (A) ABOVE SHALL ONLY BE DEEMED TO
HAVE BEEN DELIVERED WHEN POSTED BY THE ADMINISTRATIVE AGENT ON AN INTRALINKS,
SYNDTRAK ONLINE OR SIMILAR SITE TO WHICH THE LENDERS HAVE BEEN GRANTED ACCESS
AND INFORMATION POSTED PURSUANT TO CLAUSE (B) ABOVE SHALL ONLY BE DEEMED TO HAVE
BEEN DELIVERED UPON NOTIFICATION BY THE COMPANY TO THE ADMINISTRATIVE AGENT AND
THE LENDERS OF SUCH POSTING ON SUCH WEBSITE; AND


(B)           SUCH OTHER INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS
AND FINANCIAL CONDITION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.

SECTION 7.4         Notice of Default and Other Matters.


(A)           PROMPT (BUT IN NO EVENT LATER THAN FIVE (5) BUSINESS DAYS AFTER A
RESPONSIBLE OFFICER OF ANY CREDIT PARTY OBTAINS KNOWLEDGE THEREOF) TELEPHONIC
AND WRITTEN NOTICE OF:

(I)            (A) ANY DEFAULT OR EVENT OF DEFAULT OR (II) THAT ANY PERSON HAS
GIVEN ANY NOTICE OR TAKEN ANY ACTION WITH RESPECT TO A CLAIMED DEFAULT HEREUNDER
OR THAT ANY PERSON HAS GIVEN ANY NOTICE OR TAKEN ANY ACTION WITH RESPECT TO A
CLAIMED DEFAULT OF THE TYPE REFERRED TO IN SECTION 11.1(K);

(II)           ANY OF THE FOLLOWING THAT WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, (I) WITH RESPECT TO ANY PLAN, ANY REPORTABLE EVENT, AS
DEFINED IN SECTION 4043(C) OF ERISA AND THE REGULATIONS THEREUNDER, FOR WHICH
NOTICE THEREOF HAS NOT BEEN WAIVED PURSUANT TO SUCH REGULATIONS AS IN EFFECT ON
THE DATE THEREOF, (II) THE TAKING BY THE PBGC OF STEPS TO INSTITUTE, OR THE
THREATENING BY THE PBGC OF THE INSTITUTION OF, PROCEEDINGS UNDER SECTION 4042 OF
ERISA FOR THE TERMINATION OF, OR THE APPOINTMENT OF A TRUSTEE TO ADMINISTER, ANY
PLAN, OR THE RECEIPT BY ANY CREDIT PARTY OR ANY ERISA AFFILIATE OF A NOTICE FROM
A MULTIEMPLOYER PLAN THAT SUCH ACTION HAS BEEN TAKEN BY THE PBGC WITH RESPECT TO
SUCH MULTIEMPLOYER PLAN, OR (III) ANY EVENT, TRANSACTION OR CONDITION THAT WOULD
RESULT IN THE INCURRENCE OF ANY LIABILITY BY ANY CREDIT PARTY OR ANY ERISA
AFFILIATE PURSUANT TO TITLE I OR IV OF ERISA OR THE IMPOSITION OF A PENALTY OR
EXCISE TAX UNDER THE PROVISIONS OF THE CODE RELATING TO EMPLOYEE BENEFIT PLANS,
OR THE IMPOSITION OF ANY LIEN ON ANY OF THE RIGHTS, PROPERTIES OR ASSETS OF ANY
CREDIT PARTY OR ANY ERISA AFFILIATE PURSUANT TO TITLE I OR IV OF ERISA OR SUCH
PENALTY OR EXCISE TAX PROVISIONS, IF SUCH LIABILITY OR LIEN, TAKEN TOGETHER WITH
ANY OTHER SUCH LIABILITIES OR LIENS THEN EXISTING WOULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT;


(B)           PROMPT, AND IN ANY EVENT WITHIN THIRTY (30) DAYS OF RECEIPT
THEREOF, COPIES OF ANY NOTICE TO ANY CREDIT PARTY OR ANY SUBSIDIARY FROM ANY
FEDERAL OR STATE GOVERNMENTAL AUTHORITY RELATING TO ANY ORDER, RULING, STATUTE
OR OTHER LAW OR REGULATION THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; AND

58


--------------------------------------------------------------------------------





(C)           WITH REASONABLE PROMPTNESS, SUCH OTHER DATA AND INFORMATION
RELATING TO THE BUSINESS, OPERATIONS, AFFAIRS, FINANCIAL CONDITION, ASSETS OR
PROPERTIES OF ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES OR RELATING TO THE
ABILITY OF ANY CREDIT PARTY TO PERFORM ITS OBLIGATIONS HEREUNDER AND UNDER THE
LOAN DOCUMENTS AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT OR ANY LENDER.

SECTION 7.5         Accuracy of Information.  All written information, reports,
statements and other papers and data furnished by or on behalf of the Company to
the Administrative Agent or any Lender whether pursuant to this Article VII or
any other provision of this Agreement, shall, at the time the same is so
furnished, comply with the representations and warranties set forth in Section
6.1(s).


ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Aggregate Commitment terminated, unless consent has been obtained in the manner
provided for in Section 13.2, the Company will, and will cause each of its
Subsidiaries to:

SECTION 8.1         Corporate Existence, Etc.  Except as permitted by Section
10.2 or Section 10.3, preserve and keep in full force and effect its corporate
existence and all its rights and franchises unless, in the good faith judgment
of the Company, the termination of or failure to preserve and keep in full force
and effect such corporate existence, right or franchise would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 8.2         Maintenance of Property.  Maintain and keep, or cause to be
maintained or kept, its properties in good repair (similar to other comparable
retailers), working order and condition (other than ordinary wear and tear), so
that the business carried on in connection therewith may be properly conducted
at all times; provided, that this Section 8.2 shall not prevent such Person from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 8.3         Insurance.  Maintain with financially sound and reputable
insurers, insurance with respect to its properties and businesses against such
casualties and contingencies, of such types, on such terms and in such amounts
(including deductibles, co-insurance and self-insurance, if adequate reserves
are maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business or similarly
situated except for any non-maintenance that would not reasonably be expected to
have a Material Adverse Effect.

SECTION 8.4         Books and Records.  Maintain proper books of record and
account in conformity with GAAP and all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over such Person.

59


--------------------------------------------------------------------------------




SECTION 8.5         Payment of Taxes and Claims.  File all tax returns required
to be filed in any jurisdiction and pay and discharge all taxes shown to be due
and payable on such returns and all other taxes, assessments, governmental
charges or levies imposed on it or any of its properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or might become a Lien on properties of assets of such
Person not permitted by Section 10.1; provided, that the Company or such
Subsidiary need not pay any such tax or assessment or claims if (a) the amount,
applicability or validity thereof is contested by such Person on a timely basis
in good faith and in appropriate proceedings, and such Person has established
adequate reserves therefor in accordance with GAAP on the books of such Person
or (b) the non-filing or nonpayment, as the case may be, of all such taxes and
assessments in the aggregate would not reasonably be expected to have a Material
Adverse Effect.

SECTION 8.6         Compliance With Law.  Comply with all laws, ordinances or
governmental rules or regulations to which such Person is subject (including,
without limitation ERISA and Environmental Laws) and obtain and maintain in
effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of its properties or to the conduct of
its businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises or other governmental authorizations would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 8.7         Visits and Inspections.  Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, at such Lender’s expense,
to visit and inspect its properties; inspect, audit and make extracts from its
books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects.  Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent or
any Lender may do any of the foregoing at the Company’s expense at any time
without advance notice.

SECTION 8.8         Use of Proceeds.  The Borrowers shall use the proceeds of
the Extensions of Credit (a) to refinance that certain indebtedness of the
Borrowers under the Existing Credit Agreements, (b) to finance the acquisition
of Capital Assets, (c) to finance the purchase of outstanding Capital Stock of
the Company and (d) for working capital and general corporate purposes of the
Company and its Subsidiaries, including the payment of certain fees and expenses
incurred in connection with this Agreement.

SECTION 8.9         Further Assurances.  Make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Lenders (through the Administrative Agent) may reasonably
require to document and consummate the transactions contemplated hereby and to
vest completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Letters of Credit and the other Loan
Documents.

60


--------------------------------------------------------------------------------





ARTICLE IX

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Aggregate Commitment terminated, unless consent has been obtained in the manner
set forth in Section 13.2, the Company and its Subsidiaries on a Consolidated
basis will not:

SECTION 9.1         Consolidated Leverage Ratio:  As of any fiscal quarter end,
permit the Consolidated Leverage Ratio to equal or exceed sixty percent (60%).

SECTION 9.2         Consolidated Fixed Charge Coverage Ratio:  As of any fiscal
quarter end, permit the Consolidated Fixed Charge Coverage Ratio to be less than
2.00 to 1.00.

SECTION 9.3         Priority Debt.  As of any fiscal quarter end, permit the
aggregate amount of all Priority Debt to exceed 20% of Consolidated Net Worth.


ARTICLE X

NEGATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Aggregate Commitment terminated, unless consent has been obtained in the manner
set forth in Section 13.2, the Company has not and will not and will not permit
any of its Subsidiaries to:

SECTION 10.1       Limitations on Liens.  Create, incur, assume or permit to
exist (upon the happening of a contingency or otherwise) any Lien on or with
respect to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of any Borrower or any
such Subsidiary, whether now owned or held or hereafter acquired, or any income
or profits therefrom, or assign or otherwise convey any right to receive income
or profits, except:


(A)            LIENS FOR TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES THAT
ARE NOT YET DUE AND PAYABLE OR THE PAYMENT OF WHICH IS NOT AT THE TIME REQUIRED
BY SECTION 8.5;


(B)           ANY ATTACHMENT OR JUDGMENT LIEN, IF THE JUDGMENT IT SECURES SHALL
EITHER (I) HAVE BEEN DISCHARGED, BONDED OR EXECUTION THEREOF STAYED PENDING
APPEAL WITHIN SIXTY (60) DAYS AFTER THE ENTRY THEREOF OR SHALL HAVE BEEN
DISCHARGED WITHIN SIXTY (60) DAYS AFTER THE EXPIRATION OF ANY SUCH STAY OR
(II) BE COVERED BY INSURANCE AND THE INSURER HAS ACKNOWLEDGED IN WRITING THAT IT
IS OBLIGATED TO PAY SUCH JUDGMENT;


(C)           (I) LIENS INCIDENTAL TO THE CONDUCT OF BUSINESS OR THE OWNERSHIP
OF PROPERTIES AND ASSETS (INCLUDING LANDLORDS’, CARRIERS’, WAREHOUSEMEN’S,
MECHANICS’, MATERIALMEN’S AND OTHER SIMILAR LIENS FOR SUMS NOT YET DUE AND
PAYABLE), (II) LIENS, DEPOSITS AND PLEDGES TO SECURE THE PERFORMANCE OF BIDS,
TENDERS, LEASES, OR TRADE CONTRACTS, (III) LIENS TO SECURE STATUTORY OBLIGATIONS
(INCLUDING OBLIGATIONS UNDER WORKERS COMPENSATION, UNEMPLOYMENT INSURANCE AND
OTHER SOCIAL SECURITY LEGISLATION) AND UNDER LIABILITY INSURANCE, (IV) LIENS TO
SECURE SURETY OR APPEAL BONDS OR

61


--------------------------------------------------------------------------------





PERFORMANCE BONDS, (V) OTHER LIENS INCURRED IN THE ORDINARY COURSE OF BUSINESS
AND NOT IN CONNECTION WITH THE BORROWING OF MONEY OR (VI) LIENS SECURING LETTERS
OF CREDIT THAT ARE ISSUED TO SECURE ANY OF THE FOREGOING OBLIGATIONS DESCRIBED
IN THIS SECTION 10.1(C);


(D)           LEASES OR SUBLEASES GRANTED TO OTHERS, EASEMENTS, RIGHTS-OF-WAY,
RESTRICTIONS AND OTHER SIMILAR CHARGES OR ENCUMBRANCES, IN EACH CASE INCIDENTAL
TO THE OWNERSHIP OF PROPERTY OR ASSETS OR THE ORDINARY CONDUCT OF THE BUSINESS
OF ANY BORROWER OR ANY OF ITS SUBSIDIARIES, ON LIENS INCIDENTAL TO MINOR SURVEY
EXCEPTIONS AND THE LIKE, PROVIDED THAT SUCH LIENS DO NOT, IN THE AGGREGATE,
MATERIALLY DETRACT FROM THE VALUE OF SUCH PROPERTY;


(E)           LIENS SECURING DEBT OR OTHER OBLIGATIONS OF A SUBSIDIARY TO A
BORROWER OR TO A SUBSIDIARY;


(F)            LIENS EXISTING AS OF THE CLOSING DATE AND REFLECTED IN
SCHEDULE 10.1;


(G)           LIENS INCURRED AFTER THE CLOSING DATE GIVEN TO SECURE THE PAYMENT
OF THE PURCHASE PRICE INCURRED IN CONNECTION WITH THE ACQUISITION, CONSTRUCTION
OR IMPROVEMENT OF PROPERTY (OTHER THAN ACCOUNTS RECEIVABLE BUT INCLUDING
INVENTORY) USEFUL AND INTENDED TO BE USED (OR SOLD AS INVENTORY) IN CARRYING ON
THE BUSINESS OF A BORROWER OR A SUBSIDIARY, INCLUDING LIENS EXISTING ON SUCH
PROPERTY AT THE TIME OF ACQUISITION OR CONSTRUCTION THEREOF OR LIENS INCURRED
WITHIN THREE HUNDRED SIXTY-FIVE (365) DAYS OF SUCH ACQUISITION OR COMPLETION OF
SUCH CONSTRUCTION OR IMPROVEMENT, PROVIDED THAT (I) THE LIEN SHALL ATTACH SOLELY
TO THE PROPERTY ACQUIRED, CONSTRUCTED OR IMPROVED AND THE PROCEEDS THEREOF;
(II) AT THE TIME OF ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF SUCH PROPERTY
(OR, IN THE CASE OF ANY LIEN INCURRED WITHIN THREE HUNDRED SIXTY-FIVE (365) DAYS
OF SUCH ACQUISITION OR COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, AT THE
TIME OF THE INCURRENCE OF THE DEBT SECURED BY SUCH LIEN), THE AGGREGATE AMOUNT
REMAINING UNPAID ON ALL DEBT SECURED BY LIENS ON SUCH PROPERTY, WHETHER OR NOT
ASSUMED BY A BORROWER OR A SUBSIDIARY, SHALL NOT EXCEED THE LESSER OF (Y) THE
COST OF SUCH ACQUISITION, CONSTRUCTION OR IMPROVEMENT OR (Z) THE FAIR MARKET
VALUE OF SUCH PROPERTY (AS DETERMINED IN GOOD FAITH BY ONE OR MORE OFFICERS OF
THE BORROWER TO WHOM AUTHORITY TO ENTER INTO THE TRANSACTION HAS BEEN DELEGATED
BY THE BOARD OF DIRECTORS OF SUCH BORROWER); AND (III) AT THE TIME OF SUCH
INCURRENCE AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT WOULD
EXIST;


(H)            ANY LIEN EXISTING ON PROPERTY OF A PERSON IMMEDIATELY PRIOR TO
ITS BEING CONSOLIDATED WITH OR MERGED INTO A BORROWER OR A SUBSIDIARY OR ITS
BECOMING A SUBSIDIARY, OR ANY LIEN EXISTING ON ANY PROPERTY ACQUIRED BY A
BORROWER OR ANY SUBSIDIARY AT THE TIME SUCH PROPERTY IS SO ACQUIRED (WHETHER OR
NOT THE DEBT SECURED THEREBY SHALL HAVE BEEN ASSUMED), PROVIDED THAT (I) NO SUCH
LIEN SHALL HAVE BEEN CREATED OR ASSUMED IN CONTEMPLATION OF SUCH CONSOLIDATION
OR MERGER OR SUCH PERSON’S BECOMING A SUBSIDIARY OR SUCH ACQUISITION OF
PROPERTY, (II) EACH SUCH LIEN SHALL EXTEND SOLELY TO THE ITEM OR ITEMS OF
PROPERTY SO ACQUIRED AND, IF REQUIRED BY THE TERMS OF THE INSTRUMENT ORIGINALLY
CREATING SUCH LIEN, OTHER PROPERTY WHICH IS AN IMPROVEMENT TO OR IS ACQUIRED FOR
SPECIFIC USE IN CONNECTION WITH SUCH ACQUIRED PROPERTY, AND (III) AT THE TIME OF
SUCH INCURRENCE AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT
WOULD EXIST;


(I)            ANY EXTENSIONS, RENEWALS OR REPLACEMENTS OF ANY LIEN PERMITTED BY
THE PRECEDING SUBPARAGRAPHS (E), (F) AND (G) OF THIS SECTION 10.1, PROVIDED THAT
(I) NO ADDITIONAL PROPERTY SHALL

62


--------------------------------------------------------------------------------





BE ENCUMBERED BY SUCH LIENS, (II) THE UNPAID PRINCIPAL AMOUNT OF THE DEBT OR
OTHER OBLIGATIONS SECURED THEREBY SHALL NOT BE INCREASED ON OR AFTER THE DATE OF
ANY EXTENSION, RENEWAL OR REPLACEMENT, AND (III) AT SUCH TIME AND IMMEDIATELY
AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING; AND


(J)             IN ADDITION TO THE LIENS DESCRIBED ABOVE, ANY OTHER LIENS
SECURING DEBT OR OTHER OBLIGATIONS NOT PERMITTED ABOVE, INCLUDING LIENS SECURING
PRIORITY DEBT OF ANY BORROWER OR ANY SUBSIDIARY, PROVIDED THAT SUCH PRIORITY
DEBT DOES NOT EXCEED THE LIMITATIONS SET FORTH IN SECTION 9.3.

SECTION 10.2       Limitations on Asset Dispositions.  Sell, lease or otherwise
dispose of any substantial part (as defined below) of the assets of the Company
and its Subsidiaries; provided, however, that the Company or any Subsidiary may
sell, lease or otherwise dispose of assets constituting a substantial part of
the assets of the Company and its Subsidiaries if such assets are sold in an
arms-length transaction and, at such time and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing and an amount
equal to the net proceeds received from such sale, lease or other disposition
(but only with respect to that portion of such assets that exceeds the
definition of “substantial part” set forth below) shall be used within
three-hundred sixty five (365) days of such sale, lease or disposition, in any
combination:


(A)           TO ACQUIRE PRODUCTIVE ASSETS USED OR USEFUL IN CARRYING ON THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES AND HAVING A VALUE AT LEAST EQUAL
TO THE VALUE OF SUCH ASSETS SOLD, LEASED OR OTHERWISE DISPOSED OF (OR THE
COMPANY OR ANY SUBSIDIARY IS CONTRACTUALLY OBLIGATED TO ACQUIRE SUCH PRODUCTIVE
ASSETS PURSUANT TO A BINDING CONTRACT ENTERED INTO WITHIN SUCH 365 DAY PERIOD SO
LONG AS SUCH PRODUCTIVE ASSETS SHALL HAVE BEEN ACQUIRED WITHIN 60 DAYS FOLLOWING
SUCH 365 DAY PERIOD); AND/OR


(B)           TO PREPAY OTHER SENIOR DEBT; PROVIDED THAT SUCH PREPAYMENT SHALL
BE PURSUANT TO, AND IN ACCORDANCE WITH, THE TERMS OF THE SENIOR UNSECURED NOTES
UNTIL SUCH TIME AS (I) THE SENIOR UNSECURED NOTES HAVE BEEN REPAID, DEFEASED OR
REPURCHASED IN FULL OR (II) THE PROVISIONS OF THE SENIOR UNSECURED NOTES HAVE
BEEN AMENDED TO REMOVE THE REQUIREMENTS SET FORTH IN SECTION 10.5(2) THEREOF.

As used in this Section 10.2, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during any Fiscal Year, exceeds fifteen percent (15%) of the book
value of Consolidated Total Assets, determined as of the end of the fiscal
quarter immediately preceding such sale, lease or other disposition; provided
that there shall be excluded from any determination of a “substantial part” any
(i) sale or disposition of assets in the ordinary course of business of the
Company and its Subsidiaries, (ii) any transfer of assets from a Credit Party to
any other Credit Party and (iii) any sale or transfer of property acquired by
any Credit Party after the date of this Agreement to any Person within three
hundred sixty-five (365) days following the acquisition or construction of such
property by such Person if such Person shall concurrently with such sale or
transfer, lease such property, as lessee.

63


--------------------------------------------------------------------------------




SECTION 10.3       Limitations on Mergers and Liquidation.  Consolidate with or
merge with any other Person or convey, transfer or lease substantially all of
its assets in a single transaction or series of transactions to any Person;
provided, that any Subsidiary of the Company may (a) consolidate with or merge
with, or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to (i) a Credit Party so long as in
connection with any merger or consolidation involving a Credit Party, such
Credit Party shall be the surviving or continuing entity or (ii) any other
Person so long as the survivor is a Subsidiary or (b) convey, transfer or lease
all of its assets in compliance with the provisions of Section 10.2.

SECTION 10.4       Transactions with Affiliates.  Enter into, directly or
indirectly, any Material transaction or Material group of related transactions
(including, without limitation, the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with an Affiliate (other
than a Credit Party), except in the ordinary course and upon fair and reasonable
terms that are not materially less favorable to the Company or any Subsidiary,
taken as a whole, than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate.

SECTION 10.5       Certain Accounting Changes; Organizational Documents.  (a)
Change its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP, as set forth in Section 13.9 or
as recommended by the Securities Exchange Commission or the Public Company
Accounting Oversight Board or (b) amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational documents)
or amend, modify or change its bylaws (or other similar documents) in any manner
adverse in any respect to the rights or interests of the Lenders.

SECTION 10.6       Restrictive Agreements.


(A)           ENTER INTO ANY AGREEMENT, INDENTURE OR INSTRUMENT AFTER THE
CLOSING DATE (EACH, AN “OTHER DEBT AGREEMENT”) WHICH CONTAINS ANY COVENANT OR
COVENANTS THAT ARE MORE RESTRICTIVE THAN THE PROVISIONS OF ARTICLES VIII, IX AND
X UNLESS (I) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL SUCH DEBT
EVIDENCED BY OTHER DEBT AGREEMENTS DOES NOT EXCEED $25,000,000 OR (II) AT THE
TIME OF THE EXECUTION OF SUCH OTHER DEBT AGREEMENT, THE COMPANY OR APPLICABLE
SUBSIDIARY HAS ENTERED INTO, OR HAS INDICATED TO THE ADMINISTRATIVE AGENT ITS
AGREEMENT TO ENTER INTO, AN AMENDMENT TO THIS AGREEMENT, THE EFFECT OF WHICH IS
TO CONFORM THE APPLICABLE COVENANT OR COVENANTS CONTAINED IN THIS AGREEMENT SUCH
THAT THEY ARE AS RESTRICTIVE AS THOSE CONTAINED IN SUCH OTHER DEBT AGREEMENT.


(B)           ENTER INTO OR PERMIT TO EXIST ANY AGREEMENT WHICH RESTRICTS THE
ABILITY OF ANY SUBSIDIARY OF THE COMPANY TO PAY DIVIDENDS TO ANY BORROWER EXCEPT
(I) THE LOAN DOCUMENTS; (II) THE SENIOR UNSECURED NOTES; (III) ANY AGREEMENT IN
EFFECT AT THE TIME SUCH SUBSIDIARY BECOMES A SUBSIDIARY OF A BORROWER, SO LONG
AS SUCH AGREEMENT WAS NOT ENTERED INTO SOLELY IN CONTEMPLATION OF SUCH PERSON
BECOMING A SUBSIDIARY OF SUCH BORROWER; (IV) AGREEMENTS EVIDENCING PURCHASE
MONEY DEBT OR CAPITAL LEASES THAT IMPOSE CUSTOMARY RESTRICTIONS ON THE PROPERTY
SO ACQUIRED; (V) HEDGING AGREEMENTS; (VI) CUSTOMARY PROVISIONS IN LEASES
RESTRICTING ASSIGNABILITY OR SUBLEASING; (VII) RESTRICTIONS WHICH ARE NOT MORE
RESTRICTIVE THAN THOSE SET FORTH IN THIS AGREEMENT CONTAINED IN ANY DOCUMENTS
GOVERNING ANY DEBT INCURRED AFTER THE CLOSING DATE IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT; AND (VIII) ANY CUSTOMARY RESTRICTIONS

64


--------------------------------------------------------------------------------





IMPOSED PURSUANT TO AN AGREEMENT THAT HAS BEEN ENTERED INTO IN CONNECTION WITH
ANY DISPOSITION PERMITTED UNDER SECTION 10.2.

SECTION 10.7       Nature of Business.  Engage in any business if, as a result,
the general nature of the business in which the Company and its Subsidiaries,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Company and its Subsidiaries, taken
as a whole, are engaged on the date of this Agreement.


ARTICLE XI

DEFAULT AND REMEDIES

SECTION 11.1       Events of Default.  Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:


(A)           DEFAULT IN PAYMENT OF PRINCIPAL OF LOANS AND REIMBURSEMENT
OBLIGATIONS.  ANY BORROWER SHALL DEFAULT IN ANY PAYMENT OF PRINCIPAL OF ANY LOAN
OR REIMBURSEMENT OBLIGATION WHEN AND AS DUE (WHETHER AT MATURITY, BY REASON OF
ACCELERATION OR OTHERWISE).


(B)           OTHER PAYMENT DEFAULT.  ANY BORROWER OR ANY OTHER CREDIT PARTY
SHALL DEFAULT IN THE PAYMENT WHEN AND AS DUE (WHETHER AT MATURITY, BY REASON OF
ACCELERATION OR OTHERWISE) OF INTEREST ON ANY LOAN OR REIMBURSEMENT OBLIGATION
OR THE PAYMENT OF ANY OTHER OBLIGATION, AND SUCH DEFAULT SHALL CONTINUE FOR A
PERIOD OF THREE (3) BUSINESS DAYS.


(C)           MISREPRESENTATION.  ANY REPRESENTATION, WARRANTY, CERTIFICATION OR
STATEMENT OF FACT MADE OR DEEMED MADE BY OR ON BEHALF OF ANY BORROWER OR ANY
OTHER CREDIT PARTY THAT IS A MATERIAL SUBSIDIARY HEREIN, IN ANY OTHER LOAN
DOCUMENT, OR IN ANY DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH THAT
IS SUBJECT TO MATERIALITY OR MATERIAL ADVERSE EFFECT QUALIFICATIONS, SHALL BE
INCORRECT OR MISLEADING IN ANY RESPECT WHEN MADE OR DEEMED MADE OR ANY
REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE
BY OR ON BEHALF OF ANY BORROWER OR ANY OTHER CREDIT PARTY THAT IS A MATERIAL
SUBSIDIARY HEREIN, ANY OTHER LOAN DOCUMENT, OR IN ANY DOCUMENT DELIVERED IN
CONNECTION HEREWITH OR THEREWITH THAT IS NOT SUBJECT TO MATERIALITY OR MATERIAL
ADVERSE EFFECT QUALIFICATIONS, SHALL BE INCORRECT OR MISLEADING IN ANY MATERIAL
RESPECT WHEN MADE OR DEEMED MADE.


(D)           DEFAULT IN PERFORMANCE OF CERTAIN COVENANTS.   ANY BORROWER OR ANY
OTHER CREDIT PARTY SHALL DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY
COVENANT OR AGREEMENT CONTAINED IN SECTIONS 7.1, 7.2 OR 7.4(A)(I)(A) OR ARTICLES
IX OR X.


(E)           DEFAULT IN PERFORMANCE OF OTHER COVENANTS AND CONDITIONS.    ANY
BORROWER OR ANY OTHER CREDIT PARTY SHALL DEFAULT IN THE PERFORMANCE OR
OBSERVANCE OF ANY TERM, COVENANT, CONDITION OR AGREEMENT CONTAINED IN THIS
AGREEMENT (OTHER THAN AS SPECIFICALLY PROVIDED FOR OTHERWISE IN THIS SECTION) OR
ANY OTHER LOAN DOCUMENT AND SUCH DEFAULT SHALL CONTINUE FOR A

65


--------------------------------------------------------------------------------





PERIOD OF THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN TO THE
COMPANY BY THE ADMINISTRATIVE AGENT.


(F)            HEDGING AGREEMENT.   ANY BORROWER OR ANY OTHER CREDIT PARTY SHALL
DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY TERMS, COVENANT, CONDITION OR
AGREEMENT (AFTER GIVING EFFECT TO ANY APPLICABLE GRACE OR CURE PERIOD) UNDER ANY
HEDGING AGREEMENT AND SUCH DEFAULT CAUSES THE TERMINATION OF SUCH HEDGING
AGREEMENT AND THE TERMINATION VALUE OWED BY SUCH CREDIT PARTY AS A RESULT
THEREOF EXCEEDS $25,000,000.


(G)           DEBT CROSS-DEFAULT.  ANY BORROWER OR ANY OTHER CREDIT PARTY SHALL
(I) DEFAULT (AS PRINCIPAL OR AS GUARANTOR OR OTHER SURETY) IN THE PAYMENT OF ANY
PRINCIPAL OF OR PREMIUM OR MAKE-WHOLE AMOUNT OR INTEREST (IN THE PAYMENT AMOUNT
OF AT LEAST $100,000) ON ANY DEBT (OTHER THAN THE LOANS OR ANY REIMBURSEMENT
OBLIGATION) THAT IS OUTSTANDING IN AN AGGREGATE PRINCIPAL AMOUNT OF AT LEAST
$25,000,000 BEYOND THE PERIOD OF GRACE IF ANY, PROVIDED WITH RESPECT THERETO, OR
(II) DEFAULT IN THE PERFORMANCE OF OR COMPLIANCE WITH ANY TERM OF ANY
INSTRUMENT, MORTGAGE, INDENTURE OR OTHER AGREEMENT RELATING TO ANY DEBT (OTHER
THAN THE LOANS OR ANY REIMBURSEMENT OBLIGATION) IN AN AGGREGATE PRINCIPAL AMOUNT
OF AT LEAST $25,000,000 OR ANY OTHER CONDITION EXISTS, AND AS A CONSEQUENCE OF
SUCH DEFAULT OR CONDITION SUCH DEBT HAS BECOME DUE, OR HAS BEEN DECLARED, DUE
AND PAYABLE OR (III) AS A CONSEQUENCE OF THE OCCURRENCE OR CONTINUATION OF ANY
EVENT OR CONDITION (OTHER THAN THE PASSAGE OF TIME OR THE RIGHT OF THE HOLDER OF
DEBT TO CONVERT SUCH DEBT INTO EQUITY INTERESTS), BECOME OBLIGATED TO PURCHASE
OR REPAY DEBT (OTHER THAN THE LOANS OR ANY REIMBURSEMENT OBLIGATION) BEFORE ITS
REGULAR MATURITY OR BEFORE ITS REGULARLY SCHEDULED DATES OF PAYMENT IN AN
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF AT LEAST $25,000,000.


(H)           CHANGE IN CONTROL.  ANY CHANGE IN CONTROL SHALL OCCUR.


(I)            VOLUNTARY BANKRUPTCY PROCEEDING.  ANY BORROWER OR ANY MATERIAL
SUBSIDIARY THEREOF (A) IS GENERALLY NOT PAYING, OR ADMITS IN WRITING ITS
INABILITY TO PAY, ITS DEBTS AS THEY BECOME DUE, (II) FILES, OR CONSENTS BY
ANSWER OR OTHERWISE TO THE FILING AGAINST IT OF, A PETITION FOR RELIEF OR
REORGANIZATION OR ARRANGEMENT OR ANY OTHER PETITION IN BANKRUPTCY, FOR
LIQUIDATION OR TO TAKE ADVANTAGE OF ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAW OF ANY JURISDICTION, (III) MAKES AN ASSIGNMENT
FOR THE BENEFIT OF ITS CREDITORS, (IV) CONSENTS TO THE APPOINTMENT OF A
CUSTODIAN, RECEIVER, TRUSTEE OR OTHER OFFICER WITH SIMILAR POWERS WITH RESPECT
TO IT OR WITH RESPECT TO ANY SUBSTANTIAL PART OF ITS PROPERTY, (V) IS
ADJUDICATED AS INSOLVENT OR TO BE LIQUIDATED OR (VI) TAKES CORPORATE ACTION FOR
THE PURPOSE OF ANY OF THE FOREGOING.


(J)            INVOLUNTARY BANKRUPTCY PROCEEDING.  A COURT OR GOVERNMENTAL
AUTHORITY OF COMPETENT JURISDICTION ENTERS AN ORDER APPOINTING, WITHOUT CONSENT
BY ANY BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES, A CUSTODIAN, RECEIVER,
TRUSTEE OR OTHER OFFICER WITH SIMILAR POWERS WITH RESPECT TO IT OR WITH RESPECT
TO ANY SUBSTANTIAL PART OF ITS PROPERTY, OR CONSTITUTING AN ORDER FOR RELIEF OR
APPROVING A PETITION FOR RELIEF OR REORGANIZATION OR ANY OTHER PETITION IN
BANKRUPTCY OR FOR LIQUIDATION OR TO TAKE ADVANTAGE OF ANY BANKRUPTCY OR
INSOLVENCY LAW OF ANY JURISDICTION, OR ORDERING THE DISSOLUTION, WINDING-UP OR
LIQUIDATION OF ANY BORROWER OR ANY MATERIAL SUBSIDIARY, OR ANY SUCH PETITION
SHALL BE FILED AGAINST ANY BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES AND SUCH
PETITION SHALL NOT BE DISMISSED WITHIN SIXTY (60) DAYS.

66


--------------------------------------------------------------------------------



(K)           FAILURE OF AGREEMENTS.  ANY PROVISION OF THIS AGREEMENT OR ANY
PROVISION OF ANY OTHER LOAN DOCUMENT SHALL FOR ANY REASON CEASE TO BE VALID AND
BINDING ON THE BORROWERS OR ANY OTHER CREDIT PARTY PARTY THERETO OR ANY SUCH
PERSON SHALL SO STATE IN WRITING, OTHER THAN IN ACCORDANCE WITH THE EXPRESS
TERMS HEREOF OR THEREOF.


(L)            ERISA.  IF:  (I) ANY PLAN SHALL FAIL TO SATISFY THE MINIMUM
FUNDING STANDARDS OF ERISA OR THE CODE FOR ANY PLAN YEAR OR PART THEREOF OR A
WAIVER OF SUCH STANDARDS OF EXTENSION OF ANY AMORTIZATION PERIOD IS SOUGHT OR
GRANTED UNDER SECTION 412 OF THE CODE, (II) A NOTICE OF INTENT TO TERMINATE ANY
PLAN SHALL HAVE BEEN OR IS REASONABLY EXPECTED TO BE FILED WITH THE PBGC OR THE
PBGC SHALL HAVE INSTITUTED PROCEEDINGS UNDER SECTION 4042 OF ERISA TO TERMINATE
OR APPOINT A TRUSTEE TO ADMINISTER ANY PLAN OR THE PBGC SHALL HAVE NOTIFIED ANY
CREDIT PARTY OR ANY ERISA AFFILIATE THAT A PLAN MAY BECOME A SUBJECT OF ANY SUCH
PROCEEDINGS, (III) THE AGGREGATE “AMOUNT OF UNFUNDED BENEFIT LIABILITY” (WITHIN
THE MEANING OF SECTION 4001(A)(18) OF ERISA) UNDER ALL PLANS, DETERMINED IN
ACCORDANCE WITH TITLE IV OF ERISA, SHALL EXCEED $25,000,000, (IV) ANY CREDIT
PARTY OR ANY ERISA AFFILIATE SHALL HAVE INCURRED OR IS REASONABLY EXPECTED TO
INCUR ANY LIABILITY PURSUANT TO TITLE I OR IV OF ERISA OR THE PENALTY OR EXCISE
TAX PROVISIONS OF THE CODE RELATING TO EMPLOYEE BENEFIT PLANS, (V) ANY CREDIT
PARTY OR ANY ERISA AFFILIATE WITHDRAWS FROM ANY MULTIEMPLOYER PLAN, OR (VI) ANY
BORROWER OR ANY SUBSIDIARY ESTABLISHED OR AMENDS ANY EMPLOYEE WELFARE BENEFIT
PLAN THAT PROVIDES POST-EMPLOYMENT WELFARE BENEFITS IN A MANNER THAT COULD
INCREASE THE LIABILITY OF ANY BORROWER OR ANY SUBSIDIARY; AND ANY SUCH EVENT OR
EVENTS DESCRIBED IN CLAUSES (I) THROUGH (VI) ABOVE, EITHER INDIVIDUALLY OR
TOGETHER WITH ANY OTHER SUCH EVENT OR EVENTS, COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.  AS USED IN THIS SECTION 11.1(L), THE TERMS
“EMPLOYEE BENEFIT PLAN” AND “EMPLOYEE WELFARE BENEFIT PLAN” SHALL HAVE THE
RESPECTIVE MEANINGS ASSIGNED TO SUCH TERMS IN SECTION 3 OF ERISA.


(M)          JUDGMENT.  A FINAL JUDGMENT OR JUDGMENTS AT ANY ONE TIME
OUTSTANDING FOR THE PAYMENT OF MONEY IS/ARE IN EXCESS OF $25,000,000 (EXCEPT TO
THE EXTENT OF ANY THIRD PARTY INSURANCE POLICIES IN WHICH THE INSURER HAS AGREED
IN WRITING THAT IT IS OBLIGATED TO PAY FOR THE AMOUNT OF SUCH JUDGMENT) AND
WHICH ARE RENDERED AGAINST ONE OR MORE OF ANY BORROWER OR ANY SUBSIDIARY AND
WHICH JUDGMENTS ARE NOT, WITHIN SIXTY (60) DAYS AFTER ENTRY THEREOF, BONDED,
DISCHARGED OR STAYED PENDING APPEAL, OR ARE NOT DISCHARGED WITHIN SIXTY (60)
DAYS AFTER THE EXPIRATION OF SUCH STAY.

SECTION 11.2       Remedies.  Upon the occurrence of an Event of Default, with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company:


(A)           ACCELERATION; TERMINATION OF FACILITIES.  TERMINATE THE AGGREGATE
COMMITMENT AND DECLARE THE PRINCIPAL OF AND INTEREST ON THE LOANS AND THE
REIMBURSEMENT OBLIGATIONS AT THE TIME OUTSTANDING, AND ALL OTHER AMOUNTS OWED TO
THE LENDERS AND TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ALL L/C OBLIGATIONS,
WHETHER OR NOT THE BENEFICIARIES OF THE THEN OUTSTANDING LETTERS OF CREDIT SHALL
HAVE PRESENTED OR SHALL BE ENTITLED TO PRESENT THE DOCUMENTS REQUIRED
THEREUNDER) AND ALL OTHER OBLIGATIONS (OTHER THAN HEDGING OBLIGATIONS), TO BE
FORTHWITH DUE AND PAYABLE, WHEREUPON THE SAME SHALL IMMEDIATELY BECOME DUE AND
PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF
WHICH ARE EXPRESSLY WAIVED BY EACH CREDIT PARTY, ANYTHING IN THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS TO THE CONTRARY NOTWITHSTANDING, AND TERMINATE THE

67


--------------------------------------------------------------------------------





CREDIT FACILITY AND ANY RIGHT OF THE BORROWERS TO REQUEST BORROWINGS OR LETTERS
OF CREDIT THEREUNDER; PROVIDED, THAT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
SPECIFIED IN SECTION 11.1(I) OR (J), THE CREDIT FACILITY SHALL BE AUTOMATICALLY
TERMINATED AND ALL OBLIGATIONS (OTHER THAN HEDGING OBLIGATIONS) SHALL
AUTOMATICALLY BECOME DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST OR
OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE EXPRESSLY WAIVED BY EACH CREDIT
PARTY, ANYTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY
NOTWITHSTANDING.


(B)           LETTERS OF CREDIT.  WITH RESPECT TO ALL LETTERS OF CREDIT WITH
RESPECT TO WHICH PRESENTMENT FOR HONOR SHALL NOT HAVE OCCURRED AT THE TIME OF AN
ACCELERATION PURSUANT TO THE PRECEDING PARAGRAPH, THE BORROWERS SHALL AT SUCH
TIME DEPOSIT IN A CASH COLLATERAL ACCOUNT OPENED BY THE ADMINISTRATIVE AGENT AN
AMOUNT EQUAL TO THE AGGREGATE THEN UNDRAWN AND UNEXPIRED AMOUNT OF SUCH LETTERS
OF CREDIT.  AMOUNTS HELD IN SUCH CASH COLLATERAL ACCOUNT SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT TO THE PAYMENT OF DRAFTS DRAWN UNDER SUCH LETTERS OF
CREDIT, AND THE UNUSED PORTION THEREOF AFTER ALL SUCH LETTERS OF CREDIT SHALL
HAVE EXPIRED OR BEEN FULLY DRAWN UPON, IF ANY, SHALL BE APPLIED TO REPAY THE
OTHER OBLIGATIONS ON A PRO RATA BASIS.  AFTER ALL SUCH LETTERS OF CREDIT SHALL
HAVE EXPIRED OR BEEN FULLY DRAWN UPON, THE REIMBURSEMENT OBLIGATION SHALL HAVE
BEEN SATISFIED AND ALL OTHER OBLIGATIONS SHALL HAVE BEEN PAID IN FULL, THE
BALANCE, IF ANY, IN SUCH CASH COLLATERAL ACCOUNT SHALL BE RETURNED TO THE
BORROWERS.


(C)           RIGHTS OF COLLECTION.  EXERCISE ON BEHALF OF THE LENDERS ALL OF
ITS OTHER RIGHTS AND REMEDIES UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
APPLICABLE LAW, IN ORDER TO SATISFY ALL OF THE BORROWERS’ OBLIGATIONS.

SECTION 11.3       Rights and Remedies Cumulative; Non-Waiver; etc.  The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.  No course of
dealing among the Borrowers, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

SECTION 11.4       Crediting of Payments and Proceeds.  In the event that the
Borrowers shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 11.2, all payments received by the
Lenders upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lenders in their
respective capacities as such (ratably among the

68


--------------------------------------------------------------------------------




Administrative Agent and the Issuing Lenders in proportion to the respective
amounts described in this clause First payable to them);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations and any Hedging
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them);

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations (ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them);

Fifth, to the Administrative Agent for the account of (i) the Fronting Bank, to
cash collateralize any Fronted L/C Obligations then outstanding and (ii) the
Lenders, to cash collateralize any Syndicated L/C Obligations then outstanding;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

SECTION 11.5       Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL
OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE
ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION,
EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE ADMINISTRATIVE AGENT
AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS
AND THE ADMINISTRATIVE AGENT UNDER SECTIONS 3.4, 4.3 AND 13.3) ALLOWED IN SUCH
JUDICIAL PROCEEDING; AND


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for

69


--------------------------------------------------------------------------------




the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.4, 4.3 and 13.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


ARTICLE XII

THE ADMINISTRATIVE AGENT

SECTION 12.1       Appointment and Authority.  Each of the Lenders and the
Fronting Bank hereby irrevocably appoints Wachovia to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Fronting Bank, and neither the
Borrowers nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.

SECTION 12.2       Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 12.3       Exculpatory Provisions.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:


(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND

70


--------------------------------------------------------------------------------





(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWERS OR ANY OF THEIR
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 13.2 and Section 11.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrowers, a Lender or the Fronting Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 12.4       Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Fronting Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Fronting Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Fronting Bank
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 12.5       Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the

71


--------------------------------------------------------------------------------




Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 12.6       Resignation of Administrative Agent.


(A)           THE ADMINISTRATIVE AGENT MAY AT ANY TIME GIVE NOTICE OF ITS
RESIGNATION TO THE LENDERS, THE FRONTING BANK AND THE BORROWERS.  UPON RECEIPT
OF ANY SUCH NOTICE OF RESIGNATION, THE REQUIRED LENDERS SHALL HAVE THE RIGHT, IN
CONSULTATION WITH THE BORROWERS, TO APPOINT A SUCCESSOR, WHICH SHALL BE A BANK
WITH AN OFFICE IN THE UNITED STATES, OR AN AFFILIATE OF ANY SUCH BANK WITH AN
OFFICE IN THE UNITED STATES.  IF NO SUCH SUCCESSOR SHALL HAVE BEEN SO APPOINTED
BY THE REQUIRED LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS
AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF ITS RESIGNATION, THEN
THE RETIRING ADMINISTRATIVE AGENT MAY ON BEHALF OF THE LENDERS AND THE FRONTING
BANK, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT MEETING THE QUALIFICATIONS SET
FORTH ABOVE PROVIDED THAT IF THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWERS
AND THE LENDERS THAT NO QUALIFYING PERSON HAS ACCEPTED SUCH APPOINTMENT, THEN
SUCH RESIGNATION SHALL NONETHELESS BECOME EFFECTIVE IN ACCORDANCE WITH SUCH
NOTICE AND (1) THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS
DUTIES AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (EXCEPT THAT
IN THE CASE OF ANY COLLATERAL SECURITY HELD BY THE ADMINISTRATIVE AGENT ON
BEHALF OF THE LENDERS OR THE FRONTING BANK UNDER ANY OF THE LOAN DOCUMENTS, THE
RETIRING ADMINISTRATIVE AGENT SHALL CONTINUE TO HOLD SUCH COLLATERAL SECURITY
UNTIL SUCH TIME AS A SUCCESSOR ADMINISTRATIVE AGENT IS APPOINTED) AND (2) ALL
PAYMENTS, COMMUNICATIONS AND DETERMINATIONS PROVIDED TO BE MADE BY, TO OR
THROUGH THE ADMINISTRATIVE AGENT SHALL INSTEAD BE MADE BY OR TO EACH LENDER AND
THE FRONTING BANK DIRECTLY, UNTIL SUCH TIME AS THE REQUIRED LENDERS APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED FOR ABOVE IN THIS PARAGRAPH.  UPON
THE ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER,
SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS,
POWERS, PRIVILEGES AND DUTIES OF THE RETIRING (OR RETIRED) ADMINISTRATIVE AGENT,
AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ALL OF ITS DUTIES
AND OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS (IF NOT ALREADY
DISCHARGED THEREFROM AS PROVIDED ABOVE IN THIS PARAGRAPH).  THE FEES PAYABLE BY
THE BORROWERS TO A SUCCESSOR ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE
PAYABLE TO ITS PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN THE BORROWERS AND
SUCH SUCCESSOR.  AFTER THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER
AND UNDER THE OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS ARTICLE AND SECTION
13.3 SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING ADMINISTRATIVE
AGENT, ITS SUB-AGENTS AND THEIR RESPECTIVE RELATED PARTIES IN RESPECT OF ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM WHILE THE RETIRING
ADMINISTRATIVE AGENT WAS ACTING AS ADMINISTRATIVE AGENT.


(B)           ANY RESIGNATION BY WACHOVIA AS ADMINISTRATIVE AGENT PURSUANT TO
THIS SECTION SHALL ALSO CONSTITUTE ITS RESIGNATION AS FRONTING BANK AND
SWINGLINE LENDER.  UPON THE ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS
ADMINISTRATIVE AGENT HEREUNDER, (A) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME
VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING
FRONTING BANK AND SWINGLINE LENDER, (B) THE RETIRING FRONTING BANK AND SWINGLINE
LENDER SHALL BE DISCHARGED FROM ALL OF THEIR RESPECTIVE DUTIES AND OBLIGATIONS
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND (C) THE SUCCESSOR FRONTING BANK
SHALL ISSUE LETTERS OF CREDIT IN SUBSTITUTION FOR THE FRONTED LETTERS OF CREDIT,
IF ANY, OUTSTANDING AT THE TIME OF SUCH SUCCESSION OR

72


--------------------------------------------------------------------------------





MAKE OTHER ARRANGEMENT SATISFACTORY TO THE RETIRING FRONTING BANK TO EFFECTIVELY
ASSUME THE OBLIGATIONS OF THE RETIRING FRONTING BANK WITH RESPECT TO SUCH
FRONTED LETTERS OF CREDIT.

SECTION 12.7       Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the Fronting Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Fronting Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 12.8       No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Fronting Bank hereunder.


SECTION 12.9       GUARANTY MATTERS.  THE LENDERS IRREVOCABLY AUTHORIZE THE
ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS DISCRETION TO RELEASE ANY
SUBSIDIARY GUARANTOR FROM ITS OBLIGATIONS UNDER THE SUBSIDIARY GUARANTY
AGREEMENT AND ANY OTHER LOAN DOCUMENTS IF SUCH PERSON CEASES TO BE A SUBSIDIARY
AS A RESULT OF A TRANSACTION PERMITTED HEREUNDER.  UPON REQUEST BY THE
ADMINISTRATIVE AGENT AT ANY TIME, THE REQUIRED LENDERS WILL CONFIRM IN WRITING
THE ADMINISTRATIVE AGENT’S AUTHORITY TO RELEASE ANY SUBSIDIARY GUARANTOR FROM
ITS OBLIGATIONS UNDER THE SUBSIDIARY GUARANTY AGREEMENT PURSUANT TO THIS
SECTION.


ARTICLE XIII

MISCELLANEOUS

SECTION 13.1       Notices.


(A)           METHOD OF COMMUNICATION.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, ALL NOTICES AND COMMUNICATIONS HEREUNDER SHALL BE IN WRITING (FOR
PURPOSES HEREOF, THE TERM “WRITING” SHALL INCLUDE INFORMATION IN ELECTRONIC
FORMAT SUCH AS ELECTRONIC MAIL AND INTERNET WEB PAGES), OR BY TELEPHONE
SUBSEQUENTLY CONFIRMED IN WRITING.  ANY NOTICE SHALL BE EFFECTIVE IF DELIVERED
BY HAND DELIVERY OR SENT VIA ELECTRONIC MAIL, POSTING ON AN INTERNET WEB PAGE,
TELECOPY, RECOGNIZED OVERNIGHT COURIER SERVICE OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, AND SHALL BE PRESUMED TO BE RECEIVED BY A PARTY HERETO (I) ON THE
DATE OF DELIVERY IF DELIVERED BY HAND OR SENT BY ELECTRONIC MAIL, POSTING ON AN
INTERNET WEB PAGE, TELECOPY, (II) ON THE NEXT BUSINESS DAY IF SENT BY RECOGNIZED
OVERNIGHT COURIER SERVICE AND (III) ON THE THIRD BUSINESS DAY FOLLOWING THE DATE
SENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED.  A TELEPHONIC NOTICE TO THE
ADMINISTRATIVE AGENT AS UNDERSTOOD BY THE ADMINISTRATIVE AGENT WILL BE DEEMED TO
BE THE CONTROLLING AND PROPER NOTICE IN THE EVENT OF A DISCREPANCY WITH OR
FAILURE TO RECEIVE A CONFIRMING WRITTEN NOTICE.

73


--------------------------------------------------------------------------------





(B)           ADDRESSES FOR NOTICES.  NOTICES TO ANY PARTY SHALL BE SENT TO IT
AT THE FOLLOWING ADDRESSES, OR ANY OTHER ADDRESS AS TO WHICH ALL THE OTHER
PARTIES ARE NOTIFIED IN WRITING.

If to the Borrower:

Family Dollar Stores, Inc.

 

Post Office Box 1017

 

Charlotte, North Carolina 28201-1401

 

Attention:

Mr. C. Martin Sowers,

 

 

Senior Vice President of Finance

 

Telephone No.: (704) 814-3284

 

Telecopy No.: (704) 847-3237

 

 

With copies to:

Family Dollar Stores, Inc.

 

Post Office Box 1017

 

Charlotte, North Carolina 28201-1401

 

Attention:

Ms. Janet Kelley, Senior Vice President,

 

 

General Counsel and Secretary

 

Telephone No.: (704) 849-7427

 

Telecopy No.: (704) 841-1401

 

 

If to Wachovia as

Wachovia Bank, National Association

 Administrative Agent:

Charlotte Plaza, CP-8

 

201 South College Street

 

Charlotte, North Carolina 28288-0680

 

Attention: Syndication Agency Services

 

Telephone No.: (704) 374-2698

 

Telecopy No.: (704) 383-0288

 

 

If to any Lender:

To the address set forth on the Register

 


(C)           ADMINISTRATIVE AGENT’S OFFICE.  THE ADMINISTRATIVE AGENT HEREBY
DESIGNATES ITS OFFICE LOCATED AT THE ADDRESS SET FORTH ABOVE, OR ANY SUBSEQUENT
OFFICE WHICH SHALL HAVE BEEN SPECIFIED FOR SUCH PURPOSE BY WRITTEN NOTICE TO THE
BORROWERS AND LENDERS, AS THE ADMINISTRATIVE AGENT’S OFFICE REFERRED TO HEREIN,
TO WHICH PAYMENTS DUE ARE TO BE MADE AND AT WHICH LOANS WILL BE DISBURSED AND
LETTERS OF CREDIT REQUESTED.

SECTION 13.2       Amendments, Waivers and Consents.  Except as set forth below
or as specifically provided in any Loan Document, any term, covenant, agreement
or condition of this Agreement or any of the other Loan Documents may be amended
or waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Company, on behalf of the Borrowers; provided, that no amendment, waiver
or consent shall:


(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 5.2 WITHOUT THE WRITTEN
CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;

74


--------------------------------------------------------------------------------





(B)           AMEND SECTION 11.1 OR WAIVE ANY OF THE CONDITIONS, OR WAIVE ANY
DEFAULT OR EVENT OF DEFAULT, FOR PURPOSES OF WAIVING ANY OF THE CONDITIONS SET
FORTH IN SECTION 5.3 WITHOUT THE PRIOR WRITTEN CONSENT OF ANY COMBINATION OF
LENDERS WHOSE REVOLVING CREDIT COMMITMENTS AGGREGATE MORE THAN FIFTY PERCENT
(50%) OF THE AGGREGATE COMMITMENT;


(C)           EXTEND OR INCREASE THE REVOLVING CREDIT COMMITMENT OF ANY LENDER
(OR REINSTATE ANY REVOLVING CREDIT COMMITMENT TERMINATED PURSUANT TO SECTION
11.2) OR THE AMOUNT OF LOANS OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH
LENDER;


(D)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT OR MANDATORY PREPAYMENT OF PRINCIPAL, INTEREST, FEES OR
OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY EXCEPT AS SET FORTH IN SECTION 2.8;


(E)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR REIMBURSEMENT OBLIGATION, OR (SUBJECT TO CLAUSE (IV) OF THE
SECOND PROVISO TO THIS SECTION) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT, OR CHANGE THE MANNER OF COMPUTATION OF ANY
FINANCIAL RATIO (INCLUDING ANY CHANGE IN ANY APPLICABLE DEFINED TERM) USED IN
DETERMINING THE APPLICABLE MARGIN THAT WOULD RESULT IN A REDUCTION OF ANY
INTEREST RATE ON ANY LOAN OR ANY FEE PAYABLE HEREUNDER WITHOUT THE WRITTEN
CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY; PROVIDED THAT ONLY THE CONSENT
OF THE REQUIRED LENDERS SHALL BE NECESSARY TO WAIVE ANY OBLIGATION OF THE
BORROWERS TO PAY INTEREST AT THE RATE SET FORTH IN SECTION 4.1(D) DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT;


(F)            CHANGE SECTION 4.4 OR SECTION 11.4 IN A MANNER THAT WOULD ALTER
THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF
EACH LENDER DIRECTLY AFFECTED THEREBY;


(G)           CHANGE ANY PROVISION OF THIS SECTION OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY; OR


(H)           RELEASE ALL OF THE SUBSIDIARY GUARANTORS OR RELEASE SUBSIDIARY
GUARANTORS COMPRISING SUBSTANTIALLY ALL OF THE CREDIT SUPPORT FOR THE
OBLIGATIONS, IN EITHER CASE, FROM THE SUBSIDIARY GUARANTY AGREEMENT (OTHER THAN
AS AUTHORIZED IN SECTION 12.9), WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Fronting Bank in addition to the Lenders required
above, affect the rights or duties of the Fronting Bank under this Agreement or
any Letter of Credit Application relating to any Fronted Letter of Credit issued
or to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by each Lender in its capacity as Issuing Lender of any
Syndicated Letter of Credit, affect the rights or duties of such Lenders under
any Letter of Credit Application relating to any Syndicated Letter of Credit
issued or to be issued by such Lenders; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Swingline Lender in addition to the
Lenders required above, affect the rights or duties of the Swingline Lender
under this

75


--------------------------------------------------------------------------------




Agreement; (iv) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (v) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Revolving Credit Commitment of such Lender may not be
increased or extended without the consent of such Lender.

SECTION 13.3       Expenses; Indemnity.


(A)           COSTS AND EXPENSES.  THE BORROWERS AND ANY OTHER CREDIT PARTY,
JOINTLY AND SEVERALLY, SHALL PAY (I) ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT), IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR
HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR
WAIVERS OF THE PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED), (II) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING LENDERS IN CONNECTION WITH THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR ANY DEMAND
FOR PAYMENT THEREUNDER AND (III) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED
BY THE ADMINISTRATIVE AGENT, ANY LENDER OR THE FRONTING BANK (INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE FRONTING BANK), IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION
OF ITS RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (B) IN CONNECTION WITH
THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH
OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


(B)           INDEMNIFICATION BY THE BORROWERS.  THE BORROWERS SHALL JOINTLY AND
SEVERALLY INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH
LENDER AND THE FRONTING BANK, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS (INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL CLAIMS OR CIVIL PENALTIES OR FINES ASSESSED BY
OFAC), DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED BY ANY
INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY ANY
BORROWER OR ANY OTHER CREDIT PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY ANY ISSUING LENDER TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO ANY BORROWER
OR ANY OF ITS SUBSIDIARIES, (IV) ANY ACTUAL OR PROSPECTIVE

76


--------------------------------------------------------------------------------





CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY ANY BORROWER OR ANY OTHER CREDIT PARTY, AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, OR (V) ANY CLAIM (INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL CLAIMS OR CIVIL PENALTIES OR FINES ASSESSED BY
OFAC), INVESTIGATION, LITIGATION OR OTHER PROCEEDING (WHETHER OR NOT THE
ADMINISTRATIVE AGENT OR ANY LENDER IS A PARTY THERETO) AND THE PROSECUTION AND
DEFENSE THEREOF, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE LOANS, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY DOCUMENTS CONTEMPLATED BY OR REFERRED
TO HEREIN OR THEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
INCLUDING WITHOUT LIMITATION, REASONABLE ATTORNEYS AND CONSULTANT’S FEES,
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
(X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY ANY BORROWER
OR ANY OTHER CREDIT PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF SUCH
BORROWER OR SUCH CREDIT PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN
ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE BORROWERS FOR
ANY REASON FAIL TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER CLAUSE (A) OR (B)
OF THIS SECTION TO BE PAID BY THEM TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT
THEREOF), THE FRONTING BANK OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH
LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), THE FRONTING BANK OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH
LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE (DETERMINED AS OF THE TIME THAT
THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE
FRONTING BANK IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF
THE FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR
FRONTING BANK IN CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS
UNDER THIS CLAUSE (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 4.7.


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, NO BORROWER SHALL ASSERT, AND EACH BORROWER HEREBY
WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN CLAUSE
(B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED
RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE
PROMPTLY AFTER DEMAND THEREFOR.

77


--------------------------------------------------------------------------------


SECTION 13.4       Right of Set-off.  If an Event of Default shall have occurred
and be continuing, each Lender, the Fronting Bank, the Swingline Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Fronting Bank, the Swingline
Lender or any such Affiliate to or for the credit or the account of any Borrower
or any other Credit Party against any and all of the obligations of such
Borrower or such Credit Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, the Fronting Bank or the Swingline
Lender, irrespective of whether or not such Lender, the Fronting Bank or the
Swingline Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower or such Credit
Party may be contingent or unmatured or are owed to a branch or office of such
Lender, the Fronting Bank or the Swingline Lender different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Lender, the Fronting Bank, the Swingline Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Fronting Bank, the
Swingline Lender or their respective Affiliates may have.  Each Lender, the
Fronting Bank and the Swingline Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 13.5       Governing Law.


(A)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
UNLESS EXPRESSLY SET FORTH THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA, WITHOUT REFERENCE TO
THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.


(B)           SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER CREDIT
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA
SITTING IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
WESTERN DISTRICT OF NORTH CAROLINA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE FRONTING BANK
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER CREDIT PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)           WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR

78


--------------------------------------------------------------------------------





RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.1.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 13.6       Waiver of Jury Trial; Binding Arbitration.


(A)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


(B)           BINDING ARBITRATION.  UPON DEMAND OF ANY PARTY, WHETHER MADE
BEFORE OR AFTER INSTITUTION OF ANY JUDICIAL PROCEEDING, ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (“DISPUTES”), BETWEEN OR AMONG PARTIES HERETO AND TO THE
OTHER LOAN DOCUMENTS SHALL BE RESOLVED BY BINDING ARBITRATION AS PROVIDED
HEREIN.  INSTITUTION OF A JUDICIAL PROCEEDING BY A PARTY DOES NOT WAIVE THE
RIGHT OF THAT PARTY TO DEMAND ARBITRATION HEREUNDER.  DISPUTES MAY INCLUDE,
WITHOUT LIMITATION, TORT CLAIMS, COUNTERCLAIMS, CLAIMS BROUGHT AS CLASS ACTIONS,
CLAIMS ARISING FROM LOAN DOCUMENTS EXECUTED IN THE FUTURE, DISPUTES AS TO
WHETHER A MATTER IS SUBJECT TO ARBITRATION, OR CLAIMS CONCERNING ANY ASPECT OF
THE PAST, PRESENT OR FUTURE RELATIONSHIPS ARISING OUT OF OR CONNECTED WITH THE
LOAN DOCUMENTS.  ARBITRATION SHALL BE CONDUCTED UNDER AND GOVERNED BY THE
COMMERCIAL FINANCIAL DISPUTES ARBITRATION RULES (THE “ARBITRATION RULES”) OF THE
AMERICAN ARBITRATION ASSOCIATION (THE “AAA”) AND THE FEDERAL ARBITRATION ACT. 
ALL ARBITRATION HEARINGS SHALL BE CONDUCTED IN CHARLOTTE, NORTH CAROLINA.  THE
EXPEDITED PROCEDURES SET FORTH IN RULE 51, ET SEQ. OF THE ARBITRATION RULES
SHALL BE APPLICABLE TO CLAIMS OF LESS THAN $1,000,000.  ALL APPLICABLE STATUTES
OF LIMITATIONS SHALL APPLY TO ANY DISPUTE.  A JUDGMENT UPON THE AWARD MAY BE
ENTERED IN ANY COURT HAVING JURISDICTION.  NOTWITHSTANDING ANYTHING FOREGOING TO
THE CONTRARY, ANY ARBITRATION PROCEEDING DEMANDED HEREUNDER SHALL BEGIN WITHIN
NINETY (90) DAYS AFTER SUCH DEMAND THEREOF AND SHALL BE CONCLUDED WITHIN ONE
HUNDRED TWENTY (120) DAYS AFTER SUCH DEMAND.  THESE TIME LIMITATIONS MAY NOT BE
EXTENDED UNLESS A PARTY HERETO SHOWS CAUSE FOR EXTENSION AND THEN SUCH EXTENSION
SHALL NOT EXCEED A TOTAL OF SIXTY (60) DAYS.  THE PANEL FROM WHICH ALL
ARBITRATORS ARE SELECTED SHALL BE COMPRISED OF LICENSED ATTORNEYS SELECTED FROM
THE COMMERCIAL FINANCIAL DISPUTE ARBITRATION PANEL OF THE AAA.  THE SINGLE
ARBITRATOR SELECTED FOR EXPEDITED PROCEDURE

79


--------------------------------------------------------------------------------





SHALL BE A RETIRED JUDGE FROM THE HIGHEST COURT OF GENERAL JURISDICTION, STATE
OR FEDERAL, OF THE STATE WHERE THE HEARING WILL BE CONDUCTED.  THE PARTIES
HERETO DO NOT WAIVE ANY APPLICABLE FEDERAL OR STATE SUBSTANTIVE LAW EXCEPT AS
PROVIDED HEREIN.  NOTWITHSTANDING THE FOREGOING, THIS PARAGRAPH SHALL NOT APPLY
TO ANY HEDGING AGREEMENT.


(C)           PRESERVATION OF CERTAIN REMEDIES.  NOTWITHSTANDING THE PRECEDING
BINDING ARBITRATION PROVISIONS, THE PARTIES HERETO AND THE OTHER LOAN DOCUMENTS
PRESERVE, WITHOUT DIMINUTION, CERTAIN REMEDIES THAT SUCH PERSONS MAY EMPLOY OR
EXERCISE FREELY, EITHER ALONE, IN CONJUNCTION WITH OR DURING A DISPUTE.  EACH
SUCH PERSON SHALL HAVE AND HEREBY RESERVES THE RIGHT TO PROCEED IN ANY COURT OF
PROPER JURISDICTION OR BY SELF HELP TO EXERCISE OR PROSECUTE THE FOLLOWING
REMEDIES, AS APPLICABLE:  (I) ALL RIGHTS TO FORECLOSE AGAINST ANY REAL OR
PERSONAL PROPERTY OR OTHER SECURITY BY EXERCISING A POWER OF SALE GRANTED IN THE
LOAN DOCUMENTS OR UNDER APPLICABLE LAW OR BY JUDICIAL FORECLOSURE AND SALE,
INCLUDING A PROCEEDING TO CONFIRM THE SALE, (II) ALL RIGHTS OF SELF HELP
INCLUDING PEACEFUL OCCUPATION OF PROPERTY AND COLLECTION OF RENTS, SET OFF, AND
PEACEFUL POSSESSION OF PROPERTY, (III) OBTAINING PROVISIONAL OR ANCILLARY
REMEDIES INCLUDING INJUNCTIVE RELIEF, SEQUESTRATION, GARNISHMENT, ATTACHMENT,
APPOINTMENT OF RECEIVER AND IN FILING AN INVOLUNTARY BANKRUPTCY PROCEEDING, AND
(IV) WHEN APPLICABLE, A JUDGMENT BY CONFESSION OF JUDGMENT.  PRESERVATION OF
THESE REMEDIES DOES NOT LIMIT THE POWER OF AN ARBITRATOR TO GRANT SIMILAR
REMEDIES THAT MAY BE REQUESTED BY A PARTY IN A DISPUTE.

SECTION 13.7       Reversal of Payments.  To the extent the Borrowers makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

SECTION 13.8       Punitive Damages.  The Administrative Agent, the Lenders and
the Company (on behalf of itself and the Credit Parties) hereby agree that no
such Person shall have a remedy of punitive or exemplary damages against any
other party to a Loan Document and each such Person hereby waives any right or
claim to punitive or exemplary damages that they may now have or may arise in
the future in connection with any Dispute, whether such Dispute is resolved
through arbitration or judicially.

SECTION 13.9       Accounting Matters.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Company, on behalf of the Borrowers, or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company, on behalf of the Borrowers, shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as

80


--------------------------------------------------------------------------------




reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

SECTION 13.10     Successors and Assigns; Participations.


(A)           SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT NO
BORROWER NOR ANY OTHER CREDIT PARTY MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ASSIGNEE IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION, (II) BY WAY OF
PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (D) OF THIS SECTION
OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE
RESTRICTIONS OF PARAGRAPH (F) OF THIS SECTION (AND ANY OTHER ATTEMPTED
ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID).  NOTHING IN
THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN PARAGRAPH (D) OF THIS
SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF
EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT,
REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS REVOLVING CREDIT COMMITMENT AND THE
LOANS AT THE TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL BE
SUBJECT TO THE FOLLOWING CONDITIONS:

(I)            MINIMUM AMOUNTS.

(A)          IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S REVOLVING CREDIT COMMITMENT AND THE LOANS AT THE TIME OWING
TO IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR
AN APPROVED FUND, NO MINIMUM AMOUNT NEED BE ASSIGNED; AND

(B)           IN ANY CASE NOT DESCRIBED IN PARAGRAPH (B)(I)(A) OF THIS SECTION,
THE AGGREGATE AMOUNT OF THE REVOLVING CREDIT COMMITMENT (WHICH FOR THIS PURPOSE
INCLUDES LOANS OUTSTANDING THEREUNDER) OR, IF THE APPLICABLE REVOLVING CREDIT
COMMITMENT IS NOT THEN IN EFFECT, THE PRINCIPAL OUTSTANDING BALANCE OF THE LOANS
OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE
DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED
TO THE ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT
AND ASSUMPTION, AS OF THE TRADE DATE) SHALL NOT BE LESS THAN $5,000,000 UNLESS
EACH OF THE ADMINISTRATIVE AGENT AND, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, THE COMPANY OTHERWISE CONSENTS (EACH SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED);

(II)           PROPORTIONATE AMOUNTS.  EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS

81


--------------------------------------------------------------------------------




UNDER THIS AGREEMENT WITH RESPECT TO THE LOAN OR THE REVOLVING CREDIT COMMITMENT
ASSIGNED;

(III)          REQUIRED CONSENTS.  NO CONSENT SHALL BE REQUIRED FOR ANY
ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY PARAGRAPH (B)(I)(B) OF THIS SECTION
AND, IN ADDITION:

(A)          THE CONSENT OF THE COMPANY (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) SHALL BE REQUIRED UNLESS (X) AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT OR (Y) SUCH ASSIGNMENT
IS TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND;

(B)           THE CONSENT OF THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ASSIGNMENTS IN RESPECT
OF THE REVOLVING CREDIT FACILITY IF SUCH ASSIGNMENT IS TO A PERSON THAT IS NOT A
LENDER WITH A REVOLVING CREDIT COMMITMENT, AN AFFILIATE OF SUCH LENDER OR AN
APPROVED FUND WITH RESPECT TO SUCH LENDER; AND

(C)           THE CONSENTS OF THE FRONTING BANK AND THE SWINGLINE LENDER (SUCH
CONSENTS NOT TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ANY
ASSIGNMENT THAT INCREASES THE OBLIGATION OF THE ASSIGNEE TO PARTICIPATE IN
EXPOSURE UNDER ONE OR MORE FRONTED LETTERS OF CREDIT (WHETHER OR NOT THEN
OUTSTANDING) OR FOR ANY ASSIGNMENT IN RESPECT OF THE REVOLVING CREDIT FACILITY
TO AN ASSIGNEE WHO IS NOT A LENDER.

(IV)          ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO EACH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION,
TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500 FOR EACH ASSIGNMENT,
AND THE ASSIGNEE, IF IT IS NOT A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE
AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

(V)           NO ASSIGNMENT OF SYNDICATED LETTER OF CREDIT.  NO LENDER MAY
ASSIGN ANY OBLIGATION UNDER A SYNDICATED LETTER OF CREDIT UNLESS AN AMENDMENT,
MODIFICATION OR SUPPLEMENT TO SUCH SYNDICATED LETTER OF CREDIT APPROVED BY THE
BENEFICIARY THEREOF AND THE ADMINISTRATIVE AGENT IS CONCURRENTLY DELIVERED TO
THE ADMINISTRATIVE AGENT REMOVING OR ADJUSTING, AS THE CASE MAY BE, THE
ASSIGNING LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE STATED AMOUNT
OF SUCH SYNDICATED LETTER OF CREDIT AND REPLACING OR ADJUSTING THE SAME WITH A
CORRESPONDING REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE ELIGIBLE ASSIGNEE.

(VI)          NO ASSIGNMENT TO A BORROWER.  NO SUCH ASSIGNMENT SHALL BE MADE TO
ANY BORROWER OR ANY OF SUCH BORROWER’S AFFILIATES OR SUBSIDIARIES.

(VII)         NO ASSIGNMENT TO NATURAL PERSONS.  NO SUCH ASSIGNMENT SHALL BE
MADE TO A NATURAL PERSON.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and

82


--------------------------------------------------------------------------------




Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
4.8, 4.9, 4.10, 4.11 and 13.3 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT ONE OF ITS OFFICES IN
CHARLOTTE, NORTH CAROLINA, A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO
IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS,
AND THE REVOLVING CREDIT COMMITMENT OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING
TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE
BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS AND
ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITH THE CONSENT OF
THE ADMINISTRATIVE AGENT AND THE COMPANY (SUCH CONSENTS NOT TO BE UNREASONABLY
WITHHELD OR DELAYED), SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL
PERSON OR A BORROWER OR ANY BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A
“PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS REVOLVING CREDIT
COMMITMENT, THE LOANS OWING TO IT OR SUCH LENDER’S PARTICIPATIONS IN FRONTED
LETTERS OF CREDIT, IF ANY); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER
THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (III) THE BORROWERS, THE ADMINISTRATIVE AGENT, FRONTING BANK, SWINGLINE
LENDER AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification that would (i)
increase, or extend the term or extend the time or waive any requirement for the
reduction or termination of, such Lender’s Revolving Credit Commitment, (ii)
extend the date fixed for the payment of principal of or interest on the Loans
or portions thereof owing to such Lender, (iii) reduce the amount of any such
payment of principal or (iv) reduce the rate at which interest is payable
thereon.  Subject to paragraph (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 4.8, 4.9, 4.10
and 4.11 to the same extent

83


--------------------------------------------------------------------------------




as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 13.4 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.6 as though
it were a Lender.


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL BE
ENTITLED TO RECEIVE A GREATER PAYMENT UNDER SECTIONS 4.10 AND 4.11 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, SO LONG AS THE SALE OF THE PARTICIPATION
TO SUCH PARTICIPANT IS MADE WITH THE COMPANY’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 4.11 UNLESS THE BORROWERS ARE NOTIFIED OF
THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWERS, TO COMPLY WITH SECTION 4.11(E) AS THOUGH IT WERE A
LENDER.


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO
SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.

SECTION 13.11     Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process and
the Administrative Agent or such Lender, as applicable, will use its
commercially reasonable efforts to provide prior written notice thereof to the
Company, (d) to any other party hereto, (e) in connection with the exercise of
any remedies under this Agreement or under any other Loan Document (or any
Hedging Agreement with a Lender or the Administrative Agent) or any action or
proceeding relating to this Agreement or any other Loan Document (or any Hedging
Agreement with a Lender or the Administrative Agent) or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any
purchasing Lender, proposed purchasing Lender, Participant or proposed
Participant, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrowers and their
obligations, (g) with the consent of the Company, on behalf of the Borrowers,
(h) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information customarily found in such
publications, (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrowers or (j) to governmental regulatory authorities in
connection with any regulatory examination of the Administrative Agent or any
Lender or in accordance with the Administrative Agent’s or any

84


--------------------------------------------------------------------------------




Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates. 
For purposes of this Section, “Information” means all information received from
any Credit Party relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 13.12     Performance of Duties.  Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 13.13     All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Aggregate Commitment
remains in effect or the Credit Facility has not been terminated.

SECTION 13.14     Survival of Indemnities.  Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XIII and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.

SECTION 13.15     Titles and Captions.  Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

SECTION 13.16     Severability of Provisions.  Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 13.17     Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.

SECTION 13.18     Integration; Inconsistencies with Other Documents.  This
Agreement, together with the other Loan Documents, comprises the complete and
integrated agreement of the parties on the subject matter hereof and thereof and
supersedes all prior agreements, written or oral, on such subject matter.  In
the event of any conflict or inconsistency

85


--------------------------------------------------------------------------------




between the provisions of this Agreement and those of any other Loan Document,
the provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders, or the imposition of additional burdens on, or the restriction of the
rights of, any Borrower or its Subsidiaries, in any other Loan Document shall
not be deemed to be in conflict or inconsistent with this Agreement.  Each Loan
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 13.19     Term of Agreement.  This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and the Aggregate Commitment has been
terminated.  No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

SECTION 13.20     Advice of Counsel, No Strict Construction.  Each of the
parties represents to each other party hereto that it has discussed this
Agreement with its counsel.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

SECTION 13.21     USA Patriot Act.  The Administrative Agent and each Lender
hereby notifies the Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers and Subsidiary Guarantors, which information includes
the name and address of each Borrower and Subsidiary Guarantor and other
information that will allow such Lender to identify such Borrower or Subsidiary
Guarantor in accordance with the Act.

SECTION 13.22     Independent Effect of Covenants.  The Borrowers expressly
acknowledges and agrees that each covenant contained in Articles VIII IX, or X
hereof shall be given independent effect.  Accordingly, the Borrowers shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII IX, or X if, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII IX, or X.

[Signature pages to follow]

86


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

FAMILY DOLLAR STORES, INC., as Borrower

 

 

 

 

 

 

 

By:

/s/ C. Martin Sowers

 

 

Name: C. Martin Sowers

 

Title: Senior Vice President - Finance

 

 

 

 

 

FAMILY DOLLAR, INC., as Borrower

 

 

 

 

 

By:

/s/ C. Martin Sowers

 

 

Name: C. Martin Sowers

 

Title: Senior Vice President - Finance

 


--------------------------------------------------------------------------------




 

AGENTS AND LENDERS:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, Swingline Lender,
Fronting Bank and Lender

 

 

 

 

 

By:

/s/ Jorge A. Gonzalez

 

 

Name: Jorge A. Gonzalez

 

Title: Managing Director

 


--------------------------------------------------------------------------------




 

BRANCH BANKING AND TRUST COMPANY,
as Syndication Agent and Lender

 

 

 

 

 

By:

/s/ Stuart M. Jones

 

 

Name: Stuart M. Jones

 

Title: Senior Vice President

 


--------------------------------------------------------------------------------




 

REGIONS BANK, as Documentation Agent and
Lender

 

 

 

 

 

By:

/s/ Elaine B. Passman

 

 

Name: Elaine B. Passman

 

Title: Vice President

 


--------------------------------------------------------------------------------




 

U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agent and Lender

 

 

 

 

 

By:

/s/ Veronica Morrissette

 

 

Name: Veronica Morrissette

 

Title: Vice President

 


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

/s/ Alexis MacElhiney

 

 

Name: Alexis MacElhiney

 

Title: Director

 


--------------------------------------------------------------------------------




 

NATIONAL CITY BANK, as Lender

 

 

 

 

 

By:

/s/ Ralph A. Kaparos

 

 

 

Name: Ralph A. Kaparos

 

Title: Senior Vice President

 


--------------------------------------------------------------------------------




 

FIFTH THIRD BANK, as Lender

 

 

 

 

 

By:

/s/ Brad Voegele

 

 

 

Name: Brad Voegele

 

Title: Relationship Manager

 


--------------------------------------------------------------------------------




 

PNC BANK, NATIONAL ASSOCIATION, as
Lender

 

 

 

 

 

By:

/s/ James A. Fink

 

 

Name: James A. Fink

 

Title: Managing Director

 


--------------------------------------------------------------------------------


 

EXHIBIT A-1

to

Credit Agreement

dated as of August 24, 2006

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF REVOLVING CREDIT NOTE


--------------------------------------------------------------------------------




 

REVOLVING CREDIT NOTE

$

August 24, 2006

 

FOR VALUE RECEIVED, the undersigned, FAMILY DOLLAR STORES, INC., a Delaware
corporation (the “Company”), and FAMILY DOLLAR, INC., a North Carolina
corporation (together with the Company, the “Borrowers”), jointly and severally
promise to pay to the order of                         (the “Lender”), at the
place and times provided in the Credit Agreement referred to below, the
principal sum of                          DOLLARS ($                 ) or, if
less, the principal amount of all Revolving Credit Loans made by the Lender from
time to time pursuant to that certain Credit Agreement, dated as of August 24,
2006 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrowers, the Lenders who are or
may become a party thereto, and Wachovia Bank, National Association, as
Administrative Agent (the “Administrative Agent”).  This Revolving Credit Note
is one of the Notes referred to in the Credit Agreement.  Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 4.1 of the
Credit Agreement.  All payments of principal and interest on this Revolving
Credit Note shall be payable in lawful currency of the United States of America
in immediately available funds to the account designated in the Credit
Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a statement of the terms and conditions on which the Borrowers are permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Revolving Credit Note and on which such Obligations may be
declared to be immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF NORTH CAROLINA, WITHOUT REFERENCE TO THE CONFLICTS
OR CHOICE OF LAW PRINCIPLES THEREOF.

The Debt evidenced by this Revolving Credit Note is senior in right of payment
to all Subordinated Debt referred to in the Credit Agreement.

The Borrowers hereby waive all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

[Signature Page Follows]


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.

FAMILY DOLLAR STORES, INC., as Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

FAMILY DOLLAR, INC., as Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT A-2

to

Credit Agreement

dated as of August 24, 2006

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF COMPETITIVE BID NOTE


--------------------------------------------------------------------------------




 

COMPETITIVE BID NOTE

$

 

                   , 200  

 

FOR VALUE RECEIVED, the undersigned, FAMILY DOLLAR STORES, INC., a Delaware
corporation (the “Company”), and FAMILY DOLLAR, INC., a North Carolina
corporation (together with the Company, the “Borrowers”), jointly and severally
promise to pay to the order of                               (the “Lender”), at
the place and times provided in the Credit Agreement referred to below, the
principal sum of                    DOLLARS ($            ) or, if less, the
principal amount of all Competitive Bid Loans made by the Lender from time to
time pursuant to that certain Credit Agreement, dated as of August 24, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrowers, the Lenders who are or may
become a party thereto, and Wachovia Bank, National Association, as
Administrative Agent (the “Administrative Agent”).  This Competitive Bid Note is
one of the Notes referred to in the Credit Agreement.  Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

The unpaid principal amount of this Competitive Bid Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 2.4 of the
Credit Agreement.  All payments of principal and interest on this Competitive
Bid Note shall be payable in lawful currency of the United States of America in
immediately available funds to the account designated in the Credit Agreement.

This Competitive Bid Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a statement of the terms and conditions on which the Borrowers are permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Competitive Bid Note and on which such Obligations may be
declared to be immediately due and payable.

THIS COMPETITIVE BID NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF NORTH CAROLINA, WITHOUT REFERENCE TO THE CONFLICTS
OR CHOICE OF LAW PRINCIPLES THEREOF.

The Debt evidenced by this Competitive Bid Note is senior in right of payment to
all Subordinated Debt referred to in the Credit Agreement.

The Borrowers hereby waive all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Competitive Bid Note.

[Signature Page Follows]


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned has executed this Competitive Bid Note under
seal as of the day and year first above written.

FAMILY DOLLAR STORES, INC., as Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

FAMILY DOLLAR, INC., as Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT A-3

to

Credit Agreement

dated as of August 24, 2006

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF SWINGLINE NOTE


--------------------------------------------------------------------------------




SWINGLINE NOTE

$35,000,000.00

August 24, 2006

 

FOR VALUE RECEIVED, the undersigned, FAMILY DOLLAR STORES, INC., a Delaware
corporation (the “Company”), and FAMILY DOLLAR, INC., a North Carolina
corporation (together with the Company, the “Borrowers”), jointly and severally
promise to pay to the order of WACHOVIA BANK, NATIONAL ASSOCIATION (the
“Swingline Lender”), at the place and times provided in the Credit Agreement
referred to below, the principal sum of THIRTY-FIVE MILLION AND NO/100 DOLLARS
($35,000,000.00) or, if less, the principal amount of all Swingline Loans made
by the Lender from time to time pursuant to that certain Credit Agreement, dated
as of August 24, 2006 (as amended, restated, supplemented or otherwise modified,
the “Credit Agreement”) by and among the Borrowers, the Lenders who are or may
become a party thereto, and Wachovia Bank, National Association, as
Administrative Agent (the “Administrative Agent”).  This Swingline Note is one
of the Notes referred to in the Credit Agreement.  Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 4.1 of the Credit
Agreement.  Swingline Loans refunded as Revolving Credit Loans in accordance
with Section 2.2(b) of the Credit Agreement shall be payable by the Borrowers as
Revolving Credit Loans pursuant to the Revolving Credit Notes, and shall not be
payable under this Swingline Note as Swingline Loans.  All payments of principal
and interest on this Swingline Note shall be payable in lawful currency of the
United States of America in immediately available funds to the account
designated in the Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a statement
of the terms and conditions on which the Borrowers are permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Swingline Note and on which such Obligations may be declared to be
immediately due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF NORTH CAROLINA, WITHOUT REFERENCE TO THE CONFLICTS OR CHOICE OF
LAW PRINCIPLES THEREOF.

The Debt evidenced by this Swingline Note is senior in right of payment to all
Subordinated Debt referred to in the Credit Agreement.

The Borrowers hereby waive all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

[Signature Page Follows]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

FAMILY DOLLAR STORES, INC., as Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

FAMILY DOLLAR, INC., as Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT B-1

to

Credit Agreement

dated as of August 24, 2006

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF BORROWING


--------------------------------------------------------------------------------




NOTICE OF BORROWING

Dated as of:                           

Wachovia Bank, National Association,

  as Administrative Agent

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention:  Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Credit Agreement dated as of August 24, 2006 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among Family
Dollar Stores, Inc., a Delaware corporation (the “Company”), and Family Dollar,
Inc., a North Carolina corporation (together with the Company, the “Borrowers”),
the lenders who are or may become party thereto (the “Lenders”) and Wachovia
Bank, National Association, as Administrative Agent (the “Administrative
Agent”).

1.             The Company, on behalf of the Borrowers, hereby requests that the
Lenders make a [Revolving Credit Loan] [Swingline Loan] to the Borrowers in the
aggregate principal amount of $                      .  (Complete with an amount
in accordance with Section 2.3(a) of the Credit Agreement.)

2.             The Company, on behalf of the Borrowers, hereby requests that
such Loan be made on the following Business Day:
                                          .  (Complete with a Business Day in
accordance with Section 2.3(a) of the Credit Agreement).

3.             The Company, on behalf of the Borrowers, hereby requests that
such Loan bear interest at the following interest rate, plus the Applicable
Margin, as set forth below:

Component
of Loan

 

Interest Rate

 

Interest Period
(LIBOR
Rate only)

 

Termination Date for
Interest Period
(if applicable)

 

 

 

 

 

 

 

 

 

[Adjusted CD Rate or LIBOR Rate](1)

 

 

 

 

 

--------------------------------------------------------------------------------

(1)           Complete with (i) the Adjusted CD Rate or the LIBOR Rate for
Revolving Credit Loans (provided that the LIBOR Rate shall not be available
until three (3) Business Days after the Closing Date) or (ii) an interest rate
mutually agreed to between the Swingline Lender and the Borrowers pursuant to
Section 4.1 for Swingline Loans.


--------------------------------------------------------------------------------




 

4.             The principal amount of all Loans and L/C Obligations outstanding
as of the date hereof (including the Loan requested herein) does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

5.             All of the conditions applicable to the Loan requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loan.

6.             Capitalized terms used herein and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.

[Signature Page Follows]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

FAMILY DOLLAR STORES, INC., on behalf of the
Borrowers

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT B-2

to

Credit Agreement

dated as of August 24, 2006

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF COMPETITIVE BID REQUEST


--------------------------------------------------------------------------------




COMPETITIVE BID REQUEST

Dated as of:                           

Wachovia Bank, National Association,

  as Administrative Agent

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention:  Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Competitive Bid Request is delivered to you pursuant to Section
2.4(b) of the Credit Agreement dated as of August 24, 2006 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among Family Dollar Stores, Inc., a Delaware corporation (the “Company”), and
Family Dollar, Inc., a North Carolina corporation (together with the Company,
the “Borrowers”), the lenders who are or may become party thereto, (the
“Lenders”) and Wachovia Bank, National Association, as Administrative Agent (the
“Administrative Agent”).  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

The Company, on behalf of the Borrowers, hereby gives notice that the Borrowers
request Competitive Bids for the following proposed Competitive Bid Loan(s):

1.             On the following Business Day:
                                          .

2.             In the aggregate principal amount of $                      
(with any sublimits set forth below).  (Complete with an amount in accordance
with Section 2.4(b) of the Credit Agreement.)


--------------------------------------------------------------------------------




3.             Comprised of:

Competitive Bid
Loan No.

 

Interest Period
Requested:(2)

 

Maximum Principal
Amount

 

Type of Bid
(Competitive Bid
LIBOR Loan or
Competitive Bid
Absolute Rate Loan)

1

 

           months

 

$                          

 

                        

2

 

           months

 

$                          

 

                        

3

 

           months

 

$                          

 

                        

 

4.             The Borrowers authorize the Administrative Agent to deliver this
Competitive Bid Request to the Lenders.  Response by the Lenders must be in
substantially the form of Exhibit B-3 to the Credit Agreement and must be
received by the Administrative Agent by the time specified in Section 2.4(d) of
the Credit Agreement for submitting Competitive Bids.

[Signature Page Follows]

--------------------------------------------------------------------------------

(2)           Insert (a) “one month”, “two months” or “three months” in the case
of Competitive Bid LIBOR Loans or (b) not less than seven (7) days and not more
than ninety (90) days in the case of Competitive Bid Absolute Rate Loans, in
each case subject to the applicable provisions of the definition of Interest
Period.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Competitive Bid Request as
of the day and year first written above.

FAMILY DOLLAR STORES, INC., on behalf of the
Borrowers

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT B-3

to

Credit Agreement

dated as of August 24, 2006

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF COMPETITIVE BID


--------------------------------------------------------------------------------




COMPETITIVE BID

Dated as of:                           

Wachovia Bank, National Association,

  as Administrative Agent

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention:  Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Competitive Bid is delivered to you pursuant to Section 2.4(d)
of the Credit Agreement dated as of August 24, 2006 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”) by and among Family
Dollar Stores, Inc., a Delaware corporation (the “Company”), and Family Dollar,
Inc., a North Carolina corporation (together with the Company, the “Borrowers”),
the lenders who are or may become a party thereto (the “Lenders”) and Wachovia
Bank, National Association, as Administrative Agent (the “Administrative
Agent”).  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

In response to the Competitive Bid Request dated                         ,
      , the undersigned offers the following Competitive Bid:

1.             Date of borrowing:                            . [As specified in
the related Competitive Bid Request].

2.             In an aggregate principal amount (with any sublimits set forth
below) not exceeding $                              .


--------------------------------------------------------------------------------




3.             Comprised of:

Bid
Loan No.

 

Principal
Amount
(Maximum)(1)

 

Interest Period(2)

 

Competitive
Bid
Margin(3)

 

Competitive
Bid Absolute
Rate(4)

 

1

 

$                  

 

              months

 

 

%

 

%

2

 

$                  

 

              months

 

 

%

 

%

3

 

$                  

 

              months

 

 

%

 

%

 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement
irrevocably obligates us to make the Competitive Bid Loan(s) for which any
offer(s) is accepted, in whole or in part.

 

Very truly yours,

 

 

 

[LENDER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  Principal amount bid for each Interest Period may not exceed the principal
amount requested for such Interest Period as specified in the related
Competitive Bid Request.  Specify aggregate limitation if the sum of the
individual offers exceeds the amount the Lender is willing to lend.  Competitive
Bids may be greater than or less than the Revolving Commitment of the Lender,
but must be made for a principal amount of $3,000,000 or a larger multiple of
$1,000,000.

(2)  Insert (a) “one month”, “two months” or “three months” in the case of
Competitive Bid LIBOR Loans or (b) ) not less than seven (7) days and not more
than ninety (90) days in the case of Competitive Bid Absolute Rate Loan, in each
case as specified in the related Competitive Bid Request.  No more than three
bids are permitted for each Interest Period.

(3)  In the case of a LIBOR Rate Auction, specify the margin above or below
LIBOR (to the nearest 1/100th of 1%).

(4)  In the case of an Absolute Rate Auction, specify the rate of interest per
annum (to the nearest 1/100th of 1%).


--------------------------------------------------------------------------------




THIS SECTION IS TO BE COMPLETED BY THE COMPANY, ON BEHALF OF THE
BORROWERS,  IF IT WISHES TO ACCEPT ANY OFFERS CONTAINED IN THIS
COMPETITIVE BID

The offers made above are hereby accepted in the amounts set forth below:

Lender

 

Competitive
Bid Loan No.

 

Type of
Competitive
Bid Loan

 

Principal Amount
Accepted

 

Competitive Bid
Margin or
Competitive Bid
Absolute Rate

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

$

 

 

 

FAMILY DOLLAR STORES, INC., on behalf of the
Borrowers

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT C

to

Credit Agreement

dated as of August 24, 2006

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION


--------------------------------------------------------------------------------




NOTICE OF ACCOUNT DESIGNATION

Dated as of:                   

Wachovia Bank, National Association,

  as Administrative Agent

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention:  Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of the Credit Agreement dated as of August 24, 2006 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among Family Dollar Stores, Inc., a Delaware corporation (the “Company”), and
Family Dollar, Inc., a North Carolina corporation (together with the Company,
the “Borrowers”), the lenders who are or may become party thereto, (the
“Lenders”) and Wachovia Bank, National Association, as Administrative Agent (the
“Administrative Agent”).

1.             The Administrative Agent is hereby authorized to disburse all
Loan proceeds into the following account(s):


ABA Routing Number:                   

Account Number:                           

 

2.             This authorization shall remain in effect until revoked or until
a subsequent Notice of Account Designation is provided to the Administrative
Agent.

3.             Capitalized terms used herein and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.

[Signature Page Follows]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

FAMILY DOLLAR STORES, INC., on behalf of the
Borrowers

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT D

to

Credit Agreement

dated as of August 24, 2006

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT


--------------------------------------------------------------------------------




NOTICE OF PREPAYMENT

Dated as of:                           

Wachovia Bank, National Association,

  as Administrative Agent

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention:  Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to Section
2.5(c) of the Credit Agreement dated as of August 24, 2006 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among Family Dollar Stores, Inc., a Delaware corporation (the “Company”), and
Family Dollar, Inc., a North Carolina corporation (together with the Company,
the “Borrowers”), the lenders who are or may become party thereto (the
“Lenders”) and Wachovia Bank, National Association, as Administrative Agent (the
“Administrative Agent”).

1.             The Company, on behalf of the Borrowers, hereby provides notice
to the Administrative Agent that the Borrowers shall repay the following [CD
Rate Loans] and/or [LIBOR Rate Loans]:                               . (Complete
with an amount in accordance with Section 2.5 of the Credit Agreement.)

2.             The Loan to be prepaid is a [check each applicable box]

o            Swingline Loan

o            Revolving Credit Loan

3.             The Borrowers shall repay the above-referenced Loans on the
following Business Day:                               . (Complete with the same
Business Day as of the date of this Notice of Prepayment with respect to any
Swingline Loan, and any CD Rate Loan and three (3) Business Days subsequent to
date of this Notice of Prepayment with respect to any LIBOR Rate.)

4.             Capitalized terms used herein and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.

[Signature Page Follows]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

FAMILY DOLLAR STORES, INC., on behalf of the
Borrowers

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT E

to

Credit Agreement

dated as of August 24, 2006

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION


--------------------------------------------------------------------------------




NOTICE OF CONVERSION/CONTINUATION

Dated as of:                           

Wachovia Bank, National Association,

  as Administrative Agent

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention:  Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Credit Agreement dated as of August 24,
2006 (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among Family Dollar Stores, Inc., a Delaware corporation
(the “Company”), and Family Dollar, Inc., a North Carolina corporation (together
with the Company, the “Borrowers”), the lenders who are or may become party
thereto (the “Lenders”) and Wachovia Bank, National Association, as
Administrative Agent (the “Administrative Agent”).

1.             This Notice is submitted for the purpose of:  (Check one and
complete applicable information in accordance with the Credit Agreement.)

o          Converting all or a portion of a CD Rate Loan into a LIBOR Rate Loan

(a)          The aggregate outstanding principal balance of such Loan is
$                              .

(b)         The principal amount of such Loan to be converted is
$                              .

(c)          The requested effective date of the conversion of such Loan is
                              .

(d)         The requested Interest Period applicable to the converted Loan is
                              .

o          Converting a portion of LIBOR Rate Loan into a CD Rate Loan

(a)          The aggregate outstanding principal balance of such Loan is
$                              .


--------------------------------------------------------------------------------




(b)         The last day of the current Interest Period for such Loan is
                              .

(c)          The principal amount of such Loan to be converted is
$                              .

(d)         The requested effective date of the conversion of such Loan is
                              .

o          Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

(a)          The aggregate outstanding principal balance of such Loan is
$                              .

(b)         The last day of the current Interest Period for such Loan is
                              .

(c)          The principal amount of such Loan to be continued is
$                              .

(d)         The requested effective date of the continuation of such Loan is
                              .

(e)          The requested Interest Period applicable to the continued Loan is
                              .

3.             The principal amount of all Loans and L/C Obligations outstanding
as of the date hereof does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

4.             All of the conditions applicable to the conversion or
continuation of the Loan requested herein as set forth in the Credit Agreement
have been satisfied or waived as of the date hereof and will remain satisfied or
waived to the date of such Loan.

5.             Capitalized terms used herein and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.

[Signature Page Follows]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

FAMILY DOLLAR STORES, INC., on behalf of the
Borrowers

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT F

to

Credit Agreement

dated as of August 24, 2006

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF EXTENSION NOTICE


--------------------------------------------------------------------------------




EXTENSION NOTICE

Dated as of:                           

Wachovia Bank, National Association,

  as Administrative Agent

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention:  Syndication Agency Services

Ladies and Gentlemen:

This notice shall constitute a request pursuant to Section 2.8(a) of the Credit
Agreement dated as of August 24, 2006 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among Family Dollar Stores,
Inc., a Delaware corporation (the “Company”), and Family Dollar, Inc., a North
Carolina corporation (together with the Company, the “Borrowers”), the lenders
who are or may become party thereto (the “Lenders”) and Wachovia Bank, National
Association, as Administrative Agent (the “Administrative Agent”).  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

The undersigned hereby requests that the Lenders extend the Maturity Date for an
additional one year period to [                              ]. [Complete with
Maturity Date as permitted pursuant to Section 2.8]

FAMILY DOLLAR STORES, INC., on behalf of the
Borrowers

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT G

to

Credit Agreement

dated as of August 24, 2006

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE


--------------------------------------------------------------------------------




OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of FAMILY DOLLAR STORES, INC., a Delaware corporation
(the “Company”), and its Subsidiaries, hereby certifies to the Administrative
Agent and the Lenders, each as defined in the Credit Agreement referred to
below, as follows:

1.             This Certificate is delivered to you pursuant to Section 7.2 of
the Credit Agreement dated as of August 24, 2006 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among the
Company and Family Dollar, Inc., a North Carolina corporation (together with the
Company, the “Borrowers”), the Lenders who are or may become party thereto and
Wachovia Bank, National Association, as Administrative Agent (the
“Administrative Agent”).  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

2.             I have reviewed the financial statements of the Company and its
Subsidiaries dated as of                                and for the
                               period[s] then ended and such statements fairly
present in all material respects the financial condition of the Company and its
Subsidiaries as of the dates indicated and the results of their operations and
cash flows for the period[s] indicated.

3.             I have reviewed the terms of the Credit Agreement, and the
related Loan Documents and have made, or caused to be made under my supervision,
a review in reasonable detail of the transactions and the condition of the
Company and its Subsidiaries during the accounting period covered by the
financial statements referred to in Paragraph 2 above.  Such review has not
disclosed the existence during or at the end of such accounting period of any
condition or event that constitutes a Default or an Event of Default, nor do I
have any knowledge of the existence of any such condition or event as at the
date of this Certificate [except, if such condition or event existed or exists,
describe the nature and period of existence thereof and what action the Company
has taken, is taking and proposes to take with respect thereto].

4.             The Company and its Subsidiaries are in compliance with the
financial covenants contained in Article IX of the Credit Agreement as shown on
Schedule 1.

5.             The Applicable Margin, the Facility Fee rate and calculations
determining such figures are set forth on the attached Schedule 2.

6.             The Company and its Subsidiaries are in compliance with the other
covenants and restrictions contained in the Credit Agreement.

[Signature Page Follows]


--------------------------------------------------------------------------------




WITNESS the following signature as of the day and year first written above.

FAMILY DOLLAR STORES, INC., on behalf of the
Borrowers

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




Schedule 1

to

Officer’s Compliance Certificate

Calculation of Financial Covenants


--------------------------------------------------------------------------------




Schedule 2

to

Officer’s Compliance Certificate

Calculation of Applicable Margin

Pricing
Level

 

Consolidated Leverage Ratio

 

Facility Fee

 

LIBOR Rate +

 

CD Rate +

 

I

 

Greater than or equal to 45.0%

 

0.125

%

0.500

%

0.500

%

II

 

Greater than or equal to 35.0% but less than 45.0%

 

0.100

%

0.450

%

0.450

%

III

 

Greater than or equal to 25.0% but less than 35.0%

 

0.080

%

0.320

%

0.320

%

IV

 

Greater than or equal to 15.0% but less than 25.0%

 

0.060

%

0.240

%

0.240

%

V

 

Less than 15.0%

 

0.050

%

0.200

%

0.200

%

 


--------------------------------------------------------------------------------


EXHIBIT H

to

Credit Agreement

dated as of August 24, 2006

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION


--------------------------------------------------------------------------------


ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and the parties identified on the Schedules
hereto as “Assignees” (collectively, the “Assignees” and each, an “Assignee”). 
It is understood and agreed that the rights and obligations of the Assignees
hereunder are several and not joint.  Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below, receipt of a copy of which is hereby acknowledged by each Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the respective Assignees, and each Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, any letters of
credit, guarantees, and swingline loans included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to any Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as, an “Assigned Interests”).  Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignees:

 

See Schedules attached hereto

 

 

 

 

 

3.

 

Borrowers:

 

Family Dollar Stores, Inc., a Delaware corporation and Family Dollar, Inc., a
North Carolina corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

Wachovia Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of August 24, 2006 by and among the Borrowers, the
Lenders parties thereto and Wachovia

 


--------------------------------------------------------------------------------


 

 

 

 

Bank, National Association, as Administrative Agent (as amended, restated,
supplemented or otherwise modified)

 

 

 

 

 

6.

 

Assigned Interest:

 

See Schedules attached hereto

 

 

 

 

 

[7.

 

Trade Date:

 

                            ](1)

 

[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------

(1)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


--------------------------------------------------------------------------------


Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

   Title:

 

 

 

ASSIGNEES

 

 

 

See Schedules attached hereto

 


--------------------------------------------------------------------------------


SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.

Assigned Interests:

Facility
Assigned(2)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(3)

 

Amount of
Commitment/
Loans Assigned(3)

 

Percentage
Assigned of
Commitment/
Loans(4)

 

CUSIP Number

 

 

 

$

 

$

 

 

%

 

 

 

 

$

 

$

 

 

%

 

 

 

 

$

 

$

 

 

%

 

 

 

 

[NAME OF ASSIGNEE]

 

[and is an Affiliate/Approved Fund of [identify
Lender](5)]

 

 

 

 

 

By:

 

 

 

   Title:

 

--------------------------------------------------------------------------------

(2)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment” or “Competitive Bid Loan”)

(3)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(4)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(5)  Select as applicable.


--------------------------------------------------------------------------------


 

[Consented to and](6) Accepted:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

By

 

 

   Title:

 

 

[Consented to:](7)

 

FAMILY DOLLAR STORES, INC., on behalf of

the Borrowers

 

 

By

 

 

   Title:

 

--------------------------------------------------------------------------------

(6)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(7)  To be added only if the consent of the Company, on behalf of the Borrowers,
is required by the terms of the Credit Agreement.


--------------------------------------------------------------------------------


ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.           Representations and Warranties.

1.1         Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the relevant Assigned Interests, (ii) such
Assigned Interests are free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.        Assignees.  Each Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 13.10(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to receipt of such consents as
may be required under Sections 13.10(b)(iii) of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the relevant
Assigned Interests, shall have the obligations of a Lender thereunder, (iv) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own individual credit analysis and decision to
enter into this Assignment and Assumption and to purchase such Assigned
Interests, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase such
Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
such Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with


--------------------------------------------------------------------------------


their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of each Assigned Interests (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
relevant Assignee for amounts which have accrued from and after the Effective
Date.

3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of North Carolina, without reference to the conflicts
or choice of law principles thereof.


--------------------------------------------------------------------------------


EXHIBIT I

to

Credit Agreement

dated as of August 24, 2006

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF SUBSIDIARY GUARANTY AGREEMENT


--------------------------------------------------------------------------------


 

 

GUARANTY AGREEMENT

 

dated as of August 24, 2006

 

by and among

 

FAMILY DOLLAR SERVICES, INC.,
FAMILY DOLLAR OPERATIONS, INC. and
FAMILY DOLLAR TRUCKING, INC.,

as Guarantors,

 

in favor of

 

WACHOVIA BANK, NATIONAL ASSOCIATION
as Administrative Agent

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINED TERMS

 

2

 

SECTION 1.1

 

Definitions

 

2

 

SECTION 1.2

 

Other Definitional Provisions

 

3

ARTICLE II GUARANTY

 

3

 

SECTION 2.1

 

Guaranty

 

3

 

SECTION 2.2

 

Bankruptcy Limitations on Guarantors

 

3

 

SECTION 2.3

 

Agreements for Contribution

 

4

 

SECTION 2.4

 

Nature of Guaranty

 

5

 

SECTION 2.5

 

Waivers

 

6

 

SECTION 2.6

 

Modification of Loan Documents, etc

 

7

 

SECTION 2.7

 

Demand by the Administrative Agent

 

8

 

SECTION 2.8

 

Remedies

 

8

 

SECTION 2.9

 

Benefits of Guaranty

 

8

 

SECTION 2.10

 

Termination; Reinstatement

 

8

 

SECTION 2.11

 

Payments

 

9

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

9

 

SECTION 3.1

 

Organization; Power; Qualification

 

9

 

SECTION 3.2

 

Authorization of Agreement; Enforceability

 

9

 

SECTION 3.3

 

Compliance of Guaranty with Laws, etc

 

10

 

SECTION 3.4

 

Title to Properties

 

10

 

SECTION 3.5

 

Liens

 

10

 

SECTION 3.6

 

Litigation

 

10

ARTICLE IV MISCELLANEOUS

 

10

 

SECTION 4.1

 

Notices

 

10

 

SECTION 4.2

 

Amendments in Writing

 

11

 

SECTION 4.3

 

Expenses; Indemnification; Waiver of Consequential Damages, etc

 

11

 

SECTION 4.4

 

Right of Set-off

 

11

 

SECTION 4.5

 

Governing Law; Jurisdiction; Venue; Service of Process

 

12

 

SECTION 4.6

 

Waiver of Jury Trial; Binding Arbitration

 

13

 

SECTION 4.7

 

No Waiver by Course of Conduct, Cumulative Remedies

 

14

 

SECTION 4.8

 

Successors and Assigns

 

14

 

SECTION 4.9

 

Survival of Indemnities

 

14

 

SECTION 4.10

 

Titles and Captions

 

14

 

SECTION 4.11

 

Severability of Provisions

 

14

 

SECTION 4.12

 

Counterparts

 

15

 

SECTION 4.13

 

Integration

 

15

 

SECTION 4.14

 

Advice of Counsel, No Strict Construction

 

15

 

SECTION 4.15

 

Acknowledgements. Each Guarantor hereby acknowledges that

 

15

 

SECTION 4.16

 

Releases

 

15

i


--------------------------------------------------------------------------------


GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise modified,
this “Guaranty”), dated as of August 24, 2006, is made by and among FAMILY
DOLLAR SERVICES, INC., a North Carolina corporation, FAMILY DOLLAR OPERATIONS,
INC., a North Carolina corporation, FAMILY DOLLAR TRUCKING, INC., a North
Carolina corporation (collectively, the “Guarantors”, each, a “Guarantor”), in
favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such
capacity, the “Administrative Agent”) for the ratable benefit itself and the
financial institutions (the “Lenders”) from time to time parties to the Credit
Agreement, dated of even date herewith (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among the Borrowers, the
Lenders, and the Administrative Agent.

STATEMENT OF PURPOSE

Pursuant to the terms of the Credit Agreement, the Lenders have agreed to make
Extensions of Credit to the Borrowers upon the terms and subject to the
conditions set forth therein.

The Borrowers and the Guarantors, though separate legal entities, comprise one
integrated financial enterprise, and all Extensions of Credit to the Borrowers
will inure, directly or indirectly to the benefit of each of the Guarantors.

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrowers under the Credit Agreement that
the Guarantors shall have executed and delivered this Guaranty to the
Administrative Agent, for the ratable benefit of itself and the Lenders.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, the Guarantors hereby agree with the Administrative Agent, for the
ratable benefit of itself and the Lenders, as follows:


ARTICLE I

DEFINED TERMS

SECTION 1.1         Definitions.  The following terms when used in this Guaranty
shall have the meanings assigned to them below:

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C.  Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

2


--------------------------------------------------------------------------------




“Guaranty” means this Guaranty Agreement, as amended, restated, supplemented or
otherwise modified.

SECTION 1.2         Other Definitional Provisions.  Capitalized terms used and
not otherwise defined in this Guaranty including the preambles and recitals
hereof shall have the meanings ascribed to them in the Credit Agreement.  In the
event of a conflict between capitalized terms defined herein and in the Credit
Agreement, the Credit Agreement shall control.  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty and Section references are to this Guaranty unless otherwise
specified.  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.


ARTICLE II

GUARANTY

SECTION 2.1         Guaranty.  Each Guarantor hereby, jointly and severally with
the other Guarantors, unconditionally guarantees to the Administrative Agent for
the ratable benefit of itself and the Lenders, and their respective permitted
successors, endorsees, transferees and assigns, the prompt payment and
performance of all Obligations of the Borrowers, whether primary or secondary
(whether by way of endorsement or otherwise), whether now existing or hereafter
arising, whether or not from time to time reduced or extinguished (except by
payment thereof) or hereafter increased or incurred, whether enforceable or
unenforceable as against any Borrower, whether or not discharged, stayed or
otherwise affected by any Applicable Insolvency Law or proceeding thereunder,
whether created directly with the Administrative Agent or any Lender or acquired
by the Administrative Agent or any Lender through assignment or endorsement or
otherwise, whether matured or unmatured, whether joint or several, as and when
the same become due and payable (whether at maturity or earlier, by reason of
acceleration, mandatory repayment or otherwise), in accordance with the terms of
any such instruments evidencing any such obligations, including all renewals,
extensions or modifications thereof (all Obligations of the Borrowers, including
all of the foregoing being hereafter collectively referred to as the “Guaranteed
Obligations”).

SECTION 2.2         Bankruptcy Limitations on Guarantors.  Notwithstanding
anything to the contrary contained in Section 2.1, it is the intention of each
Guarantor and the Lenders that, in any proceeding involving the bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors, dissolution
or insolvency or any similar proceeding with respect to any Guarantor or its
assets, the amount of such Guarantor’s obligations with respect to the
Guaranteed Obligations shall be equal to, but not in excess of, the maximum
amount thereof not subject to avoidance or recovery by operation of Applicable
Insolvency Laws after giving effect to Section 2.3(a).  To that end, but only in
the event and to the extent that after giving effect to Section 2.3(a) such
Guarantor’s obligations with respect to the Guaranteed Obligations or any
payment made pursuant to such Guaranteed Obligations would, but for the
operation of the first sentence of this Section 2.2, be subject to avoidance or
recovery in any such proceeding under Applicable Insolvency Laws after giving
effect to Section 2.3(a), the amount of such Guarantor’s obligations with
respect to the Guaranteed Obligations shall be limited to the largest amount

3


--------------------------------------------------------------------------------




which, after giving effect thereto, would not, under Applicable Insolvency Laws,
render such Guarantor’s obligations with respect to the Guaranteed Obligations
unenforceable or avoidable or otherwise subject to recovery under Applicable
Insolvency Laws.  To the extent any payment actually made pursuant to the
Guaranteed Obligations exceeds the limitation of the first sentence of this
Section 2.2 and is otherwise subject to avoidance and recovery in any such
proceeding under Applicable Insolvency Laws, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment
exceeds such limitation and the Guaranteed Obligations as limited by the first
sentence of this Section 2.2 shall in all events remain in full force and effect
and be fully enforceable against such Guarantor.  The first sentence of this
Section 2.2 is intended solely to preserve the rights of the Administrative
Agent hereunder against such Guarantor in such proceeding to the maximum extent
permitted by Applicable Insolvency Laws and neither such Guarantor, any
Borrower, any other Guarantor nor any other Person shall have any right or claim
under such sentence that would not otherwise be available under Applicable
Insolvency Laws in such proceeding.

SECTION 2.3         Agreements for Contribution.

(a)           The Guarantors hereby agree among themselves that, if any
Guarantor shall make an Excess Payment (as defined below), such Guarantor shall
have a right of contribution from each other Guarantor in an amount equal to
such other Guarantor’s Contribution Share (as defined below) of such Excess
Payment.  The payment obligations of any Guarantor under this Section 2.3(a)
shall be subordinate and subject in right of payment to the Obligations until
such time as the Obligations have been paid in full, and none of the Guarantors
shall exercise any right or remedy under this Section 2.3(a) against any other
Guarantor until such Obligations have been paid in full.  For purposes of this
Section 2.3(a), (a) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Ratable Share of any Guaranteed Obligations; (b) “Ratable
Share” shall mean, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of the
Guarantors; and (c) “Contribution Share” shall mean, for any Guarantor in
respect of any Excess Payment made by any other Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to (ii)
the amount by which the aggregate present fair salable value of all assets and
other properties of the Guarantors other than the maker of such Excess Payment
exceeds the amount of all of the debts and liabilities (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the Guarantors) of the Guarantors other than the maker of
such Excess Payment.  Each of the Guarantors recognizes and acknowledges that
the rights to contribution arising hereunder shall constitute an asset in favor
of the party entitled to such contribution.  This Section 2.3 shall not

4


--------------------------------------------------------------------------------




be deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Applicable Law against the
Borrowers in respect of any payment of Guaranteed Obligations.

(b)  No Subrogation.   Notwithstanding any payment or payments by any of the
Guarantors hereunder, or any set-off or application of funds of any of the
Guarantors by the Administrative Agent or any Lender, or the receipt of any
amounts by the Administrative Agent or any Lender with respect to any of the
Guaranteed Obligations, none of the Guarantors shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Borrower or the other Guarantors or against any collateral security
held by the Administrative Agent or any Lender for the payment of the Guaranteed
Obligations nor shall any of the Guarantors seek any reimbursement from any
Borrower or any of the other Guarantors in respect of payments made by such
Guarantor in connection with the Guaranteed Obligations, until all amounts owing
to the Administrative Agent and the Lenders on account of the Guaranteed
Obligations are paid in full and the Revolving Credit Commitments are
terminated.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Guaranteed Obligations shall not
have been paid in full, such amount shall be held by such Guarantor in trust for
the Administrative Agent, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the
Administrative Agent in the exact form received by such Guarantor (duly endorsed
by such Guarantor to the Administrative Agent, if required) to be applied
against the Guaranteed Obligations, whether matured or unmatured, in such order
as set forth in the Credit Agreement.

SECTION 2.4         Nature of Guaranty.


(A)           EACH GUARANTOR AGREES THAT THIS GUARANTY IS A CONTINUING,
UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE AND NOT OF COLLECTION, AND
THAT ITS OBLIGATIONS UNDER THIS GUARANTY SHALL BE PRIMARY, ABSOLUTE AND
UNCONDITIONAL, IRRESPECTIVE OF, AND UNAFFECTED BY:

(I)            THE GENUINENESS, VALIDITY, REGULARITY, ENFORCEABILITY OR ANY
FUTURE AMENDMENT OF, OR CHANGE IN, THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT TO WHICH ANY BORROWER OR
ANY GUARANTOR IS OR MAY BECOME A PARTY;

(II)           THE ABSENCE OF ANY ACTION TO ENFORCE THIS GUARANTY, THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE WAIVER OR CONSENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER WITH RESPECT TO ANY OF THE PROVISIONS OF THIS
GUARANTY, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT;

(III)          THE EXISTENCE, VALUE OR CONDITION OF, OR FAILURE TO PERFECT ITS
LIEN AGAINST, ANY SECURITY FOR OR OTHER GUARANTY OF THE GUARANTEED OBLIGATIONS
OR ANY ACTION, OR THE ABSENCE OF ANY ACTION, BY THE ADMINISTRATIVE AGENT OR ANY
LENDER IN RESPECT OF SUCH SECURITY OR GUARANTY (INCLUDING, WITHOUT LIMITATION,
THE RELEASE OF ANY SUCH SECURITY OR GUARANTY); OR

(IV)          ANY OTHER ACTION OR CIRCUMSTANCES WHICH MIGHT OTHERWISE CONSTITUTE
A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A SURETY OR GUARANTOR;

5


--------------------------------------------------------------------------------




it being agreed by each Guarantor that, subject to the first sentence of Section
2.2, its obligations under this Guaranty shall not be discharged until the final
indefeasible payment and performance, in full, of the Guaranteed Obligations and
the termination of the Revolving Credit Commitments.


(B)           EACH GUARANTOR REPRESENTS, WARRANTS AND AGREES THAT ITS
OBLIGATIONS UNDER THIS GUARANTY ARE NOT AND SHALL NOT BE SUBJECT TO ANY
COUNTERCLAIMS, OFFSETS OR DEFENSES OF ANY KIND (OTHER THAN THE DEFENSE OF
PAYMENT) AGAINST THE ADMINISTRATIVE AGENT, THE LENDERS OR ANY BORROWER WHETHER
NOW EXISTING OR WHICH MAY ARISE IN THE FUTURE.


(C)           EACH GUARANTOR HEREBY AGREES AND ACKNOWLEDGES THAT THE GUARANTEED
OBLIGATIONS, AND ANY OF THEM, SHALL CONCLUSIVELY BE DEEMED TO HAVE BEEN CREATED,
CONTRACTED OR INCURRED, OR RENEWED, EXTENDED, AMENDED OR WAIVED, IN RELIANCE
UPON THIS GUARANTY, AND ALL DEALINGS BETWEEN THE BORROWERS AND ANY OF THE
GUARANTORS, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND THE LENDERS, ON
THE OTHER HAND, LIKEWISE SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN HAD OR
CONSUMMATED IN RELIANCE UPON THIS GUARANTY.

SECTION 2.5         Waivers.  To the extent permitted by law, each Guarantor
expressly waives all of the following rights and defenses (and agrees not to
take advantage of or assert any such right or defense):


(A)           ANY RIGHTS IT MAY NOW OR IN THE FUTURE HAVE UNDER ANY STATUTE
(INCLUDING, WITHOUT LIMITATION, NORTH CAROLINA GENERAL STATUTES SECTION 26-7, ET
SEQ. OR SIMILAR LAW), OR AT LAW OR IN EQUITY, OR OTHERWISE, TO COMPEL THE
ADMINISTRATIVE AGENT OR ANY LENDER TO PROCEED IN RESPECT OF THE OBLIGATIONS
AGAINST THE BORROWERS OR ANY OTHER PERSON OR AGAINST ANY SECURITY FOR OR OTHER
GUARANTY OF THE PAYMENT AND PERFORMANCE OF THE GUARANTEED OBLIGATIONS BEFORE
PROCEEDING AGAINST, OR AS A CONDITION TO PROCEEDING AGAINST, SUCH GUARANTOR;


(B)           ANY DEFENSE BASED UPON THE FAILURE OF THE ADMINISTRATIVE AGENT OR
ANY LENDER TO COMMENCE AN ACTION IN RESPECT OF THE GUARANTEED OBLIGATIONS
AGAINST THE BORROWERS, SUCH GUARANTOR, ANY OTHER GUARANTOR OR ANY OTHER PERSON
OR ANY SECURITY FOR THE PAYMENT AND PERFORMANCE OF THE GUARANTEED OBLIGATIONS;


(C)           ANY RIGHT TO INSIST UPON, PLEAD OR IN ANY MANNER WHATEVER CLAIM OR
TAKE THE BENEFIT OR ADVANTAGE OF, ANY APPRAISAL, VALUATION, STAY, EXTENSION,
MARSHALLING OF ASSETS OR REDEMPTION LAWS, OR EXEMPTION, WHETHER NOW OR AT ANY
TIME HEREAFTER IN FORCE, WHICH MAY DELAY, PREVENT OR OTHERWISE AFFECT THE
PERFORMANCE BY SUCH GUARANTOR OF ITS OBLIGATIONS UNDER, OR THE ENFORCEMENT BY
THE ADMINISTRATIVE AGENT OR THE LENDERS OF THIS GUARANTY;


(D)           ANY RIGHT OF DILIGENCE, PRESENTMENT, DEMAND, PROTEST AND NOTICE
(EXCEPT AS SPECIFICALLY REQUIRED HEREIN) OF WHATEVER KIND OR NATURE WITH RESPECT
TO ANY OF THE GUARANTEED OBLIGATIONS AND WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAWS, THE BENEFIT OF ALL PROVISIONS OF LAW WHICH ARE OR MIGHT BE IN
CONFLICT WITH THE TERMS OF THIS GUARANTY; AND


(E)           ANY AND ALL RIGHT TO NOTICE OF THE CREATION, RENEWAL, EXTENSION OR
ACCRUAL OF ANY OF THE OBLIGATIONS AND NOTICE OF OR PROOF OF RELIANCE BY THE
ADMINISTRATIVE AGENT OR ANY LENDER UPON, OR ACCEPTANCE OF, THIS GUARANTY.

6


--------------------------------------------------------------------------------




Each Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any Lender which is inconsistent with any of the
foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such Lender, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Required Lenders
have specifically agreed otherwise in writing.  The foregoing waivers are of the
essence of the transaction contemplated by the Credit Agreement and the other
Loan Documents and, but for this Guaranty and such waivers, the Administrative
Agent and Lenders would decline to enter into the Credit Agreement and the other
Loan Documents.

SECTION 2.6         Modification of Loan Documents, etc.  Neither the
Administrative Agent nor any Lender shall incur any liability to any Guarantor
as a result of any of the following, and none of the following shall impair or
release this Guaranty or any of the obligations of any Guarantor under this
Guaranty:


(A)           ANY CHANGE OR EXTENSION OF THE MANNER, PLACE OR TERMS OF PAYMENT
OF, OR RENEWAL OR ALTERATION OF ALL OR ANY PORTION OF, THE GUARANTEED
OBLIGATIONS;


(B)           ANY ACTION UNDER OR IN RESPECT OF THE CREDIT AGREEMENT OR THE
OTHER LOAN DOCUMENTS IN THE EXERCISE OF ANY REMEDY, POWER OR PRIVILEGE CONTAINED
THEREIN OR AVAILABLE TO ANY OF THEM AT LAW, IN EQUITY OR OTHERWISE, OR WAIVER OR
REFRAINING FROM EXERCISING ANY SUCH REMEDIES, POWERS OR PRIVILEGES;


(C)           ANY AMENDMENT TO, OR MODIFICATION OF, IN ANY MANNER WHATSOEVER,
THE LOAN DOCUMENTS;


(D)           ANY EXTENSION OR WAIVER OF THE TIME FOR PERFORMANCE BY ANY OTHER
GUARANTOR, ANY OTHER GUARANTOR, ANY BORROWER OR ANY OTHER PERSON OF, OR
COMPLIANCE WITH, ANY TERM, COVENANT OR AGREEMENT ON ITS PART TO BE PERFORMED OR
OBSERVED UNDER A LOAN DOCUMENT, OR WAIVER OF SUCH PERFORMANCE OR COMPLIANCE OR
CONSENT TO A FAILURE OF, OR DEPARTURE FROM, SUCH PERFORMANCE OR COMPLIANCE;


(E)           THE TAKING AND HOLDING SECURITY OR COLLATERAL FOR THE PAYMENT OF
THE OBLIGATIONS OR THE SALE, EXCHANGE, RELEASE, DISPOSAL OF, OR OTHER DEALING
WITH, ANY PROPERTY PLEDGED, MORTGAGED OR CONVEYED, OR IN WHICH THE
ADMINISTRATIVE AGENT OR THE LENDERS HAVE BEEN GRANTED A LIEN, TO SECURE ANY DEBT
OF ANY GUARANTOR, ANY OTHER GUARANTOR OR ANY BORROWER TO THE ADMINISTRATIVE
AGENT OR THE LENDERS;


(F)            THE RELEASE OF ANYONE WHO MAY BE LIABLE IN ANY MANNER FOR THE
PAYMENT OF ANY AMOUNTS OWED BY ANY GUARANTOR, ANY OTHER GUARANTOR OR ANY
BORROWER TO THE ADMINISTRATIVE AGENT OR ANY LENDER;


(G)           ANY MODIFICATION OR TERMINATION OF THE TERMS OF ANY INTERCREDITOR
OR SUBORDINATION AGREEMENT PURSUANT TO WHICH CLAIMS OF OTHER CREDITORS OF ANY
GUARANTOR, ANY OTHER GUARANTOR OR ANY BORROWER ARE SUBORDINATED TO THE CLAIMS OF
THE ADMINISTRATIVE AGENT OR ANY LENDER; OR

7


--------------------------------------------------------------------------------





(H)           ANY APPLICATION OF ANY SUMS BY WHOMEVER PAID OR HOWEVER REALIZED
TO ANY OBLIGATIONS OWING BY ANY GUARANTOR, ANY OTHER GUARANTOR OR THE BORROWER
TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN SUCH MANNER AS THE ADMINISTRATIVE
AGENT OR ANY LENDER SHALL DETERMINE IN ITS REASONABLE DISCRETION.

SECTION 2.7         Demand by the Administrative Agent.  In addition to the
terms set forth in this Article II and in no manner imposing any limitation on
such terms, if all or any portion of the then outstanding Guaranteed Obligations
are declared to be immediately due and payable pursuant to the terms of the
Credit Agreement or other Loan Documents, then the Guarantors shall, upon demand
in writing therefor by the Administrative Agent to the Guarantors, pay all or
such portion of the outstanding Guaranteed Obligations due hereunder then
declared due and payable.

SECTION 2.8         Remedies.  Upon the occurrence and during the continuance of
any Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, enforce against the Guarantors their obligations and
liabilities hereunder and exercise such other rights and remedies as may be
available to the Administrative Agent hereunder, under the Credit Agreement or
the other Loan Documents or otherwise.

SECTION 2.9         Benefits of Guaranty.  The provisions of this Guaranty are
for the benefit of the Administrative Agent and the Lenders and their respective
permitted successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between the Borrower, the Administrative Agent and
the Lenders, the Obligations of the Borrower under the Loan Documents.  In the
event all or any part of the Obligations are transferred, endorsed or assigned
by the Administrative Agent or any Lender to any Person or Persons as permitted
under the Credit Agreement, any reference to an “Administrative Agent”, or
“Lender” herein shall be deemed to refer equally to such Person or Persons.

SECTION 2.10       Termination; Reinstatement.


(A)           SUBJECT TO CLAUSE (C) BELOW, THIS GUARANTY SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL ALL THE GUARANTEED OBLIGATIONS SHALL HAVE BEEN PAID IN
FULL AND THE REVOLVING CREDIT COMMITMENTS TERMINATED.


(B)           NO PAYMENT MADE BY ANY BORROWER, ANY GUARANTOR, OR ANY OTHER
PERSON RECEIVED OR COLLECTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER FROM SUCH
BORROWER, ANY GUARANTOR, OR ANY OTHER PERSON BY VIRTUE OF ANY ACTION OR
PROCEEDING OR ANY SET-OFF OR APPROPRIATION OR APPLICATION AT ANY TIME OR FROM
TIME TO TIME IN REDUCTION OF OR IN PAYMENT OF THE GUARANTEED OBLIGATIONS SHALL
BE DEEMED TO MODIFY, REDUCE, RELEASE OR OTHERWISE AFFECT THE LIABILITY OF ANY
GUARANTOR HEREUNDER WHICH SHALL, NOTWITHSTANDING ANY SUCH PAYMENT (OTHER THAN
ANY PAYMENT MADE BY SUCH GUARANTOR IN RESPECT OF THE GUARANTEED OBLIGATIONS OR
ANY PAYMENT RECEIVED OR COLLECTED FROM SUCH GUARANTOR IN RESPECT OF THE
GUARANTEED OBLIGATIONS), REMAIN LIABLE FOR THE GUARANTEED OBLIGATIONS UP TO THE
MAXIMUM LIABILITY OF SUCH GUARANTOR HEREUNDER UNTIL THE GUARANTEED OBLIGATIONS
SHALL HAVE BEEN PAID IN FULL AND THE REVOLVING CREDIT COMMITMENTS TERMINATED.

8


--------------------------------------------------------------------------------



(C)           EACH GUARANTOR AGREES THAT, IF ANY PAYMENT MADE BY ANY BORROWER OR
ANY OTHER PERSON APPLIED TO THE OBLIGATIONS IS AT ANY TIME ANNULLED, SET ASIDE,
RESCINDED, INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL OR OTHERWISE
REQUIRED TO BE REFUNDED OR REPAID, OR IS REPAID IN WHOLE OR IN PART PURSUANT TO
A GOOD FAITH SETTLEMENT OF A PENDING OR THREATENED CLAIM, OR THE PROCEEDS OF ANY
COLLATERAL ARE REQUIRED TO BE REFUNDED BY THE ADMINISTRATIVE AGENT OR ANY LENDER
TO SUCH BORROWER, ITS ESTATE, TRUSTEE, RECEIVER OR ANY OTHER PERSON, INCLUDING,
WITHOUT LIMITATION, ANY GUARANTOR, UNDER ANY APPLICABLE LAW OR EQUITABLE CAUSE,
THEN, TO THE EXTENT OF SUCH PAYMENT OR REPAYMENT, EACH GUARANTOR’S LIABILITY
HEREUNDER (AND ANY LIEN OR COLLATERAL SECURING SUCH LIABILITY) SHALL BE AND
REMAIN IN FULL FORCE AND EFFECT, AS FULLY AS IF SUCH PAYMENT HAD NEVER BEEN
MADE, AND, IF PRIOR THERETO, THIS GUARANTY SHALL HAVE BEEN CANCELED OR
SURRENDERED (AND IF ANY LIEN OR COLLATERAL SECURING SUCH GUARANTOR’S LIABILITY
HEREUNDER SHALL HAVE BEEN RELEASED OR TERMINATED BY VIRTUE OF SUCH CANCELLATION
OR SURRENDER), THIS GUARANTY (AND SUCH LIEN OR COLLATERAL) SHALL BE REINSTATED
IN FULL FORCE AND EFFECT, AND SUCH PRIOR CANCELLATION OR SURRENDER SHALL NOT
DIMINISH, RELEASE, DISCHARGE, IMPAIR OR OTHERWISE AFFECT THE OBLIGATIONS OF SUCH
GUARANTOR IN RESPECT OF THE AMOUNT OF SUCH PAYMENT (OR ANY LIEN OR COLLATERAL
SECURING SUCH OBLIGATION).

SECTION 2.11       Payments.  Payments by the Guarantors shall be made to the
Administrative Agent, to be credited and applied to the Guaranteed Obligations
in accordance with Section 11.4 of the Credit Agreement, in immediately
available Dollars to an account designated by the Administrative Agent or at the
Administrative Agent’s Office or at any other address that may be specified in
writing from time to time by the Administrative Agent.


ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to make any Extensions of
Credit, each Guarantor hereby represents and warrants that:

SECTION 3.1         Organization; Power; Qualification.  Such Guarantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation and is duly qualified as a
foreign corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Guaranty and the other Loan
Documents to which it is a party and to perform the provisions hereof and
thereof.


SECTION 3.2         AUTHORIZATION OF AGREEMENT; ENFORCEABILITY.  THIS GUARANTY
HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF SUCH
GUARANTOR, AND THIS GUARANTY CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION
OF SUCH GUARANTOR ENFORCEABLE AGAINST SUCH GUARANTOR IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY (A) APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING

 

9


--------------------------------------------------------------------------------





THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND (B) GENERAL PRINCIPLES OF
EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING
IN EQUITY OR AT LAW).


SECTION 3.3         COMPLIANCE OF GUARANTY WITH LAWS, ETC.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY SUCH GUARANTOR OF THIS GUARANTY WILL NOT
(A) CONTRAVENE, RESULT IN ANY BREACH OF, OR CONSTITUTE A DEFAULT UNDER, OR
RESULT IN THE CREATION OF ANY LIEN IN RESPECT OF ANY PROPERTY OF SUCH GUARANTOR
UNDER, ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN, PURCHASE OR CREDIT
AGREEMENT, LEASE, CORPORATE CHARTER OR BY-LAWS, OR ANY OTHER AGREEMENT OR
INSTRUMENT TO WHICH SUCH GUARANTOR IS BOUND OR BY WHICH SUCH GUARANTOR OR ANY OF
ITS PROPERTIES MAY BE BOUND OR AFFECTED, (B) CONFLICT WITH OR RESULT IN A BREACH
OF ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY ORDER, JUDGMENT, DECREE, OR
RULING OF ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY APPLICABLE TO SUCH
GUARANTOR OR (C) VIOLATE ANY PROVISION OF ANY STATUTE OR OTHER RULE OR
REGULATION OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO SUCH GUARANTOR.


SECTION 3.4         TITLE TO PROPERTIES.  SUCH GUARANTOR HAS GOOD AND SUFFICIENT
TITLE TO THE PROPERTIES IT OWNS OR PURPORTS TO OWN THAT INDIVIDUALLY OR IN THE
AGGREGATE ARE MATERIAL, INCLUDING ALL SUCH PROPERTIES REFLECTED ON THE MOST
RECENT AUDITED BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES DELIVERED
PURSUANT TO SECTION 5.2(D) OF THE CREDIT AGREEMENT OR PURPOSED TO HAVE BEEN
ACQUIRED BY SUCH GUARANTOR AFTER SAID DATE (EXCEPT AS SOLD OR OTHERWISE DISPOSED
OF IN THE ORDINARY COURSE OF BUSINESS), IN EACH CASE FREE AND CLEAR OF LIENS
PROHIBITED BY THE CREDIT AGREEMENT.

SECTION 3.5         LIENS.  SUCH GUARANTOR HAS NOT AGREED OR CONSENTED TO CAUSE
OR PERMIT IN THE FUTURE (UPON THE HAPPENING OF A CONTINGENCY OR OTHERWISE) ANY
OF ITS PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, TO BE SUBJECT TO A
LIEN NOT PERMITTED BY SECTION 10.1 OF THE CREDIT AGREEMENT.


SECTION 3.6         LITIGATION.  (I) EXCEPT FOR THE FLSA LITIGATION, THERE ARE
NO ACTIONS, SUITS, INVESTIGATIONS OR PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF
SUCH GUARANTOR, THREATENED AGAINST OR AFFECTING SUCH GUARANTOR OR ANY PROPERTY
OF SUCH GUARANTOR IN ANY COURT OR BEFORE ANY ARBITRATOR OF ANY KIND OR BEFORE OR
BY ANY GOVERNMENTAL AUTHORITY THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (II) THE FLSA
LITIGATION, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED
TO HAVE A LIMITED MATERIAL ADVERSE EFFECT AND (III) SUCH GUARANTOR IS NOT IN
DEFAULT UNDER ANY TERM OF ANY AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR
BY WHICH IT IS BOUND, OR ANY ORDER, JUDGMENT, DECREE OR RULING OF ANY COURT,
ARBITRATOR OF GOVERNMENTAL AUTHORITY OR IS IN VIOLATION OF ANY APPLICABLE LAW,
ORDINANCE, RULE OR REGULATION (INCLUDING WITHOUT LIMITATION ENVIRONMENTAL LAWS
OR OFAC) OF ANY GOVERNMENTAL AUTHORITY, IN EACH CASE, WHICH DEFAULT OR
VIOLATION, INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


ARTICLE IV

MISCELLANEOUS

SECTION 4.1         Notices.  All notices and communications hereunder shall be
given to the addresses and otherwise made in accordance with Section 13.1 of the
Credit Agreement;

10


--------------------------------------------------------------------------------




 

provided that notices and communications to the Guarantors shall be directed to
the Guarantors, at the address of the Company set forth in Section 13.1 of the
Credit Agreement.

SECTION 4.2         Amendments in Writing.  None of the terms or provisions of
this Guaranty may be waived, amended, supplemented or otherwise modified except
in accordance with Section 13.2 of the Credit Agreement.

SECTION 4.3         Expenses; Indemnification; Waiver of Consequential Damages,
etc.


(A)           EACH GUARANTOR AGREES TO PAY OR REIMBURSE EACH LENDER AND THE
ADMINISTRATIVE AGENT FOR ALL ITS REASONABLE COSTS AND REASONABLE EXPENSES
INCURRED IN CONNECTION WITH ENFORCING OR PRESERVING ANY RIGHTS UNDER THIS
GUARANTY AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY,
INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL
TO EACH LENDER AND OF COUNSEL TO THE ADMINISTRATIVE AGENT.


(B)           EACH GUARANTOR AGREES TO PAY, AND TO SAVE THE ADMINISTRATIVE AGENT
AND THE LENDERS HARMLESS FROM, ANY AND ALL LIABILITIES WITH RESPECT TO, OR
RESULTING FROM ANY SUCH GUARANTOR’S DELAY IN PAYING, ANY AND ALL STAMP, EXCISE,
SALES OR OTHER TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE IN
CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY.


(C)           EACH GUARANTOR AGREES TO PAY, AND TO SAVE THE ADMINISTRATIVE AGENT
AND THE LENDERS HARMLESS FROM ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, COSTS AND EXPENSES IN CONNECTION WITH ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WITH
RESPECT TO THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION
OF THIS GUARANTY TO THE EXTENT THE BORROWERS WOULD BE REQUIRED TO DO SO PURSUANT
TO SECTION 13.3 OF THE CREDIT AGREEMENT.


(D)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR
SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.  NO INDEMNITEE REFERRED TO IN THIS SECTION 4.3 SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS GUARANTY OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


(E)           ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY AFTER
DEMAND THEREFOR.

SECTION 4.4         Right of Set-off.  If an Event of Default shall have
occurred and be continuing, each Lender, the Fronting Bank, the Swingline Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by Applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the Fronting Bank, the
Swingline Lender or any

11


--------------------------------------------------------------------------------




 

such Affiliate to or for the credit or the account of such Guarantor against any
and all of the obligations of such Guarantor now or hereafter existing under
this Guaranty or any other Loan Document to such Lender, the Fronting Bank or
the Swingline Lender, irrespective of whether or not such Lender, the Fronting
Bank or the Swingline Lender shall have made any demand under this Guaranty or
any other Loan Document and although such obligations of such Guarantor may be
contingent or unmatured or are owed to a branch or office of such Lender, the
Fronting Bank or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of each
Lender, the Fronting Bank, the Swingline Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Fronting Bank, the Swingline Lender or
their respective Affiliates may have.  Each Lender, the Fronting Bank and the
Swingline Lender agrees to notify such Guarantor and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 4.5         Governing Law; Jurisdiction; Venue; Service of Process.


(A)           GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA, WITHOUT REFERENCE TO
THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.


(B)           SUBMISSION TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA SITTING IN MECKLENBURG
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN DISTRICT OF NORTH
CAROLINA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NORTH CAROLINA STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)           WAIVER OF VENUE.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.1 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS

12


--------------------------------------------------------------------------------





 


GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

SECTION 4.6         Waiver of Jury Trial; Binding Arbitration.


(A)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


(B)           BINDING ARBITRATION.  UPON DEMAND OF ANY PARTY, WHETHER MADE
BEFORE OR AFTER INSTITUTION OF ANY JUDICIAL PROCEEDING, ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT (“DISPUTES”), BETWEEN OR AMONG PARTIES HERETO AND TO THE
OTHER LOAN DOCUMENTS SHALL BE RESOLVED BY BINDING ARBITRATION AS PROVIDED
HEREIN.  INSTITUTION OF A JUDICIAL PROCEEDING BY A PARTY DOES NOT WAIVE THE
RIGHT OF THAT PARTY TO DEMAND ARBITRATION HEREUNDER.  DISPUTES MAY INCLUDE,
WITHOUT LIMITATION, TORT CLAIMS, COUNTERCLAIMS, CLAIMS BROUGHT AS CLASS ACTIONS,
CLAIMS ARISING FROM LOAN DOCUMENTS EXECUTED IN THE FUTURE, DISPUTES AS TO
WHETHER A MATTER IS SUBJECT TO ARBITRATION, OR CLAIMS CONCERNING ANY ASPECT OF
THE PAST, PRESENT OR FUTURE RELATIONSHIPS ARISING OUT OF OR CONNECTED WITH THE
LOAN DOCUMENTS.  ARBITRATION SHALL BE CONDUCTED UNDER AND GOVERNED BY THE
COMMERCIAL FINANCIAL DISPUTES ARBITRATION RULES (THE “ARBITRATION RULES”) OF THE
AMERICAN ARBITRATION ASSOCIATION (THE “AAA”) AND THE FEDERAL ARBITRATION ACT. 
ALL ARBITRATION HEARINGS SHALL BE CONDUCTED IN CHARLOTTE, NORTH CAROLINA.  THE
EXPEDITED PROCEDURES SET FORTH IN RULE 51, ET SEQ. OF THE ARBITRATION RULES
SHALL BE APPLICABLE TO CLAIMS OF LESS THAN $1,000,000.  ALL APPLICABLE STATUTES
OF LIMITATIONS SHALL APPLY TO ANY DISPUTE.  A JUDGMENT UPON THE AWARD MAY BE
ENTERED IN ANY COURT HAVING JURISDICTION.  NOTWITHSTANDING ANYTHING FOREGOING TO
THE CONTRARY, ANY ARBITRATION PROCEEDING DEMANDED HEREUNDER SHALL BEGIN WITHIN
NINETY (90) DAYS AFTER SUCH DEMAND THEREOF AND SHALL BE CONCLUDED WITHIN ONE
HUNDRED TWENTY (120) DAYS AFTER SUCH DEMAND.  THESE TIME LIMITATIONS MAY NOT BE
EXTENDED UNLESS A PARTY HERETO SHOWS CAUSE FOR EXTENSION AND THEN SUCH EXTENSION
SHALL NOT EXCEED A TOTAL OF SIXTY (60) DAYS.  THE PANEL FROM WHICH ALL
ARBITRATORS ARE SELECTED SHALL BE COMPRISED OF LICENSED ATTORNEYS SELECTED FROM
THE COMMERCIAL FINANCIAL DISPUTE ARBITRATION PANEL OF THE AAA.  THE SINGLE
ARBITRATOR SELECTED FOR EXPEDITED PROCEDURE SHALL BE A RETIRED JUDGE FROM THE
HIGHEST COURT OF GENERAL JURISDICTION, STATE OR FEDERAL, OF THE STATE WHERE THE
HEARING WILL BE CONDUCTED.  THE PARTIES HERETO DO NOT WAIVE ANY APPLICABLE
FEDERAL OR STATE SUBSTANTIVE LAW EXCEPT AS PROVIDED HEREIN.


(C)           PRESERVATION OF CERTAIN REMEDIES.  NOTWITHSTANDING THE PRECEDING
BINDING ARBITRATION PROVISIONS, THE PARTIES HERETO AND THE OTHER LOAN DOCUMENTS
PRESERVE, WITHOUT

13


--------------------------------------------------------------------------------





 


DIMINUTION, CERTAIN REMEDIES THAT SUCH PERSONS MAY EMPLOY OR EXERCISE FREELY,
EITHER ALONE, IN CONJUNCTION WITH OR DURING A DISPUTE.  EACH SUCH PERSON SHALL
HAVE AND HEREBY RESERVES THE RIGHT TO PROCEED IN ANY COURT OF PROPER
JURISDICTION OR BY SELF HELP TO EXERCISE OR PROSECUTE THE FOLLOWING REMEDIES, AS
APPLICABLE:  (I) ALL RIGHTS TO FORECLOSE AGAINST ANY REAL OR PERSONAL PROPERTY
OR OTHER SECURITY BY EXERCISING A POWER OF SALE GRANTED IN THE LOAN DOCUMENTS OR
UNDER APPLICABLE LAW OR BY JUDICIAL FORECLOSURE AND SALE, INCLUDING A PROCEEDING
TO CONFIRM THE SALE, (II) ALL RIGHTS OF SELF HELP INCLUDING PEACEFUL OCCUPATION
OF PROPERTY AND COLLECTION OF RENTS, SET OFF, AND PEACEFUL POSSESSION OF
PROPERTY, (III) OBTAINING PROVISIONAL OR ANCILLARY REMEDIES INCLUDING INJUNCTIVE
RELIEF, SEQUESTRATION, GARNISHMENT, ATTACHMENT, APPOINTMENT OF RECEIVER AND IN
FILING AN INVOLUNTARY BANKRUPTCY PROCEEDING, AND (IV) WHEN APPLICABLE, A
JUDGMENT BY CONFESSION OF JUDGMENT.  PRESERVATION OF THESE REMEDIES DOES NOT
LIMIT THE POWER OF AN ARBITRATOR TO GRANT SIMILAR REMEDIES THAT MAY BE REQUESTED
BY A PARTY IN A DISPUTE.

SECTION 4.7         No Waiver by Course of Conduct, Cumulative Remedies. 
Neither the Administrative Agent nor any Lender shall by any act (except by a
written instrument pursuant to Section 4.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising on the part of the Administrative Agent or any Lender, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Administrative Agent or any Lender
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent or such Lender would
otherwise have on any future occasion.  The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

SECTION 4.8         Successors and Assigns.  This Guaranty shall be binding upon
the successors and assigns of each Guarantor and shall inure to the benefit of
each Guarantor (and shall bind all Persons who become bound as a Guarantor under
this Guaranty), the Administrative Agent and the Lenders and their successors
and assigns; provided that no Guarantor may assign, transfer or delegate any of
its rights or obligations under this Guaranty without the prior written consent
of the Administrative Agent and the Lenders.

SECTION 4.9         Survival of Indemnities.  Notwithstanding any termination of
this Guaranty, the indemnities to which the Administrative Agent and the Lenders
are entitled under the provisions of Section 4.3 and any other provision of this
Guaranty and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

SECTION 4.10       Titles and Captions.  Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Guaranty are for
convenience only, and neither limit nor amplify the provisions of this Guaranty.

SECTION 4.11       Severability of Provisions.  Any provision of this Guaranty
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without

14


--------------------------------------------------------------------------------




 

invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 4.12       Counterparts.  This Guaranty may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.

SECTION 4.13       Integration.  This Guaranty comprises the complete and
integrated agreement of the parties on the subject matter hereof and thereof and
supersedes all prior agreements, written or oral, on such subject matter.  In
the event of any conflict between the provisions of this Guaranty and those of
any other Loan Document, the provisions of the Credit Agreement shall control;
provided that any provision of the any other Loan Document which imposes
additional burdens on any Guarantor or further restricts the rights of any
Guarantor or gives the Administrative Agent or Lenders additional rights shall
not be deemed to be in conflict or inconsistent with this Guaranty and shall be
given full force and effect.

SECTION 4.14       Advice of Counsel, No Strict Construction.  Each of the
parties represents to each other party hereto that it has discussed this
Guaranty with its counsel.  The parties hereto have participated jointly in the
negotiation and drafting of this Guaranty.  In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

SECTION 4.15       Acknowledgements.  Each Guarantor hereby acknowledges that:


(A)           NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO ANY GUARANTOR ARISING OUT OF OR IN CONNECTION WITH
THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE GUARANTORS, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND LENDERS, ON
THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND
CREDITOR; AND


(B)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE GUARANTORS AND THE LENDERS.

SECTION 4.16       Releases.  At such time as the Guaranteed Obligations shall
have been paid in full and the Revolving Credit Commitments have been
terminated, this Guaranty and all obligations (other than those expressly stated
to survive such termination) of the Administrative Agent and each Guarantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party.

15


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, each of the Guarantors has executed and delivered this
Guaranty under seal by their duly authorized officers, all as of the day and
year first above written.

 

FAMILY DOLLAR SERVICES, INC., as

 

Guarantor

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

FAMILY DOLLAR OPERATIONS, INC., as

 

Guarantor

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

FAMILY DOLLAR TRUCKING, INC., as

 

Guarantor

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Pages Continue]

16


--------------------------------------------------------------------------------




 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

17


--------------------------------------------------------------------------------


EXHIBIT J

to

Credit Agreement

dated as of August 24, 2006

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF SYNDICATED LETTER OF CREDIT


--------------------------------------------------------------------------------




FORM OF SYNDICATED LETTER OF CREDIT

Issue Date

 

 

 

Clean, Irrevocable Unconditional Letter of Credit No.:

 

 

 

To Beneficiary:

(Name)

 

 

 

 

(Address)

 

 

 

Dear Sir or Madam:

The banks and financial institutions set forth in Schedule 1 to this Syndicated
Letter of Credit (the “Lenders”) have established through Wachovia Bank,
National Association, acting as administrative agent and attorney-in-fact for
the Lenders (in such capacity, the “Administrative Agent”), this clean,
irrevocable, and unconditional (except as expressly otherwise stated herein)
letter of credit (this “Letter of Credit”) in your favor as beneficiary (the
“Beneficiary”) at the request and for the account of Family Dollar Stores, Inc.
(the “Account Party”) for drawings up to U.S. $                        
effective immediately and expiring at the Administrative Agent’s address at 401
Linden Street, First Floor, Winston-Salem, North Carolina, 27101, Attention
International Operations, Standby Letters of Credit, NC 6034 (or any other
office which may be designated by the Administrative Agent by written notice
delivered to you) no later than 5:00 pm, Charlotte, North Carolina time, on
                                     (the “Expiration Date”).  Except to the
extent the amount of this Letter of Credit may be increased, this Letter of
Credit cannot be modified or revoked without your written consent.

The Lenders severally undertake to promptly honor your sight draft(s) drawn on
us, duly endorsed on the reverse side thereof by the Beneficiary expressly
specifying the Letter of Credit No.                         , for all or any
part of this credit upon presentation of your draft drawn on us at the
Administrative Agent’s office specified in the first paragraph hereof on a
Business Day on or prior to the Expiration Date.

The term “Beneficiary” as used herein includes any successor by operation of law
of the named Beneficiary including, without limitation, any liquidator,
rehabilitator, receiver or conservator.  The term “Business Day” means any day
other than a Saturday, Sunday, or legal holiday on which banks in Charlotte,
North Carolina and New York, New York, are open for the conduct of their
commercial banking business.

Except as stated herein, this undertaking is not subject to any condition,
requirement or qualification.  The Lenders’ several obligations under this
Letter of Credit shall be each such Lender’s individual obligation, and are in
no way contingent upon reimbursement with respect thereto, or upon their ability
to perfect any lien or security interest.  This Letter of Credit sets forth in
full all obligations of the Lenders.

Each of the Lenders agrees, for itself alone and not jointly with any other
Lender, to honor a draft drawn by you and presented to the Administrative Agent
in an amount not to exceed the aggregate amount available to be drawn hereunder
multiplied by such Lender’s percentage obligation as set forth on Schedule 1 to
this Syndicated Letter of Credit (the “Percentage Obligations”) and in
accordance with the terms and conditions hereinafter set forth.


--------------------------------------------------------------------------------




The obligations of the Lenders hereunder shall be several and not joint or joint
and several, and multiple draws shall be available under this Letter of Credit. 
Upon the transfer by a Lender to the Administrative Agent for your account of
the amount specified in a draft drawn on such Lender hereunder, such Lender
shall be fully discharged of its obligations under this Letter of Credit with
respect to such draft, such Lender shall not be obligated thereafter to make any
further payments under this Letter of Credit with respect to such draft and the
amount available to be drawn thereafter under this Letter of Credit shall be
automatically and permanently reduced by an amount equal to the amount of such
draft.  The failure of any Lender to make funds available to the Administrative
Agent for payment under this Letter of Credit shall not relieve any other Lender
of its obligation hereunder to make funds available to the Administrative
Agent.  Neither the Administrative Agent nor any Lender shall be responsible for
the failure of any other Lender to honor its share of any drawings hereunder or
to make funds available to the Administrative Agent.

Wachovia Bank, National Association has been appointed by the Lenders, has been
granted the authority by the Lenders to act as, and has been irrevocably granted
a power of attorney by the Lenders to act as Administrative Agent for the
Lenders obligated under this Letter of Credit.  As Administrative Agent,
Wachovia Bank, National Association has full power of attorney from such Lenders
to act on their behalf hereunder to (i) execute and deliver this Letter of
Credit, (ii) receive drafts, other demands for payment and other documents
presented by you hereunder, (iii) determine whether such drafts, demands and
documents are in compliance with the terms and conditions of this Letter of
Credit and (iv) notify the Lenders and the Account Party that a valid drawing
has been made and the date that the related payment under this Letter of Credit
is to be made; provided, however, that the Administrative Agent shall have no
obligation or liability for any payment under this Letter of Credit (other than
payment to you of such funds as have been made available to it by the Lenders
pursuant to your draw).

This Letter of Credit expires on the Expiration Date.

Only the Beneficiary may make drawings under this Letter of Credit and this
Letter of Credit is not transferable.

This Letter of Credit is subject to the International Standby Practices 1998,
effective January 1, 1999, and to the extent not inconsistent therewith, the
laws of the State of North Carolina.

 

 

 

Signature

 

Title

 

Wachovia Bank, National Association

as Administrative Agent and attorney-in fact for

the Lenders set forth in Schedule 1

to this Syndicated Letter of Credit


--------------------------------------------------------------------------------




SCHEDULE 1

LENDER

 

PERCENTAGE OBLIGATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




SCHEDULE 1.1

Existing Letters of Credit

Letter of
Credit No.

 

Beneficiary

 

Issue Date

 

Expiration Date

 

Amount

 

968-055291

 

Travelers Indemnity Company

 

To be provided.

 

To be provided.

 

$69,000,000.00

 

SM211264

 

Ace American Insurance Company

 

To be provided.

 

To be provided.

 

$53,082,277.00

 

 


--------------------------------------------------------------------------------




SCHEDULE 6.1(b)

Subsidiaries and Capitalization

Subsidiary

 

State of
Incorporation

 

Stockholder

Family Dollar Holdings, Inc.

 

NC

 

Family Dollar Stores, Inc. - 100%

Family Dollar, Inc.

 

NC

 

Family Dollar Stores, Inc. - 100%

Family Dollar Services, Inc.

 

NC

 

Family Dollar, Inc. - 100%

Family Dollar Operations, Inc.

 

NC

 

Family Dollar, Inc. - 100%

Family Dollar Trucking, Inc.

 

NC

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Florida, Inc.

 

FL

 

Family Dollar, Inc. - 100%

Family Dollar Stores Alabama, Inc.

 

AL

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Arkansas, Inc.

 

AR

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Colorado, Inc.

 

CO

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Connecticut, Inc.

 

CT

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Delaware, Inc.

 

DE

 

Family Dollar, Inc. - 100%

Family Dollar Stores of D.C., Inc.

 

DC

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Georgia, Inc.

 

GA

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Iowa, Inc.

 

IA

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Louisiana, Inc.

 

LA

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Maryland, Inc.

 

MD

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Massachusetts, Inc.

 

MA

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Michigan, Inc.

 

MI

 

Family Dollar Services, Inc. — 100%

Family Dollar Stores of Mississippi, Inc.

 

MS

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Missouri, inc.

 

MD

 

Family Dollar, Inc. - 100%

Family Dollar Stores of New Jersey, Inc.

 

NJ

 

Family Dollar, Inc. - 100%

Family Dollar Stores of New Mexico, Inc.

 

NM

 

Family Dollar, Inc. - 100%

Family Dollar Stores of New York, Inc.

 

NY

 

Family Dollar, Inc. - 100%

Family Dollar Stores of North Carolina, Inc.

 

NC

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Ohio, Inc.

 

OH

 

Family Dollar Stores, Inc. - 100%

Family Dollar Stores of Oklahoma, Inc.

 

OK

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Pennsylvania, inc.

 

PA

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Rhode Island, Inc.

 

RI

 

Family Dollar, Inc. - 100%

Family Dollar Stores of South Carolina, Inc.

 

SC

 

Family Dollar, Inc. - 100%

Family Dollar Stores of South Dakota, Inc.

 

SD

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Tennessee, Inc.

 

TN

 

Family Dollar, Inc. - 100%

 


--------------------------------------------------------------------------------




 

Family Dollar Stores of Vermont, Inc.

 

VT

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Virginia, Inc.

 

VA

 

Family Dollar, Inc. - 100%

Family Dollar Stores of West Virginia, Inc.

 

WV

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Wisconsin, Inc.

 

WI

 

Family Dollar, Inc. - 100%

Family Dollar Merchandising, L.P.

 

DE

 

Family Dollar Holdings, Inc. - 1% GP Interest
Family Dollar Services, Inc. - 99% LP Interest

Family Dollar Distribution, L.P.

 

TX

 

Family Dollar Services, Inc. - 1% GP Interest
Family Dollar Stores of Florida, Inc. - 99% LP Interest

Family Dollar Stores of Indiana, L.P.

 

IN

 

Family Dollar Holdings, Inc. -1% GP Interest
Family Dollar Stores of Ohio, Inc. - 99% LP Interest

Family Dollar Stores of Kentucky, Ltd.

 

KY

 

Family Dollar Holdings, Inc. - 1% GP Interest
Family Dollar, Inc. - 99% LP Interest

Family Dollar Stores of Texas, L.P.

 

TX

 

Family Dollar Holdings, Inc. - 1% GP Interest
Family Dollar Stores of Ohio, Inc. 99% LP Interest

Family Dollar Stores of Arizona, Inc.*

 

AZ

 

Family Dollar, Inc. - 100%

Family Dollar Stores of California, Inc.*

 

CA

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Nevada, Inc.*

 

NV

 

Family Dollar, Inc. - 100%

Family- Dollar Stores of North Dakota, Inc.*

 

ND

 

Family Dollar, Inc. - 100%

Family Dollar Stores of Wyoming, Inc.*

 

WY

 

Family Dollar, Inc. - 100%

 

--------------------------------------------------------------------------------

* Currently inactive


--------------------------------------------------------------------------------




Preemptive or Similar Rights

None.

Outstanding stock purchase warrants, subscriptions, options, etc.

None.


--------------------------------------------------------------------------------




SCHEDULE 6.1(g)

Licenses, Permits

None.


--------------------------------------------------------------------------------




SCHEDULE 6.1(p)

Existing Debt; Future Liens

1.  5.41% Series 2005-A Senior Notes, Tranche A due September 27, 2015, in the
original principal amount of $169,000,000 issued pursuant to that certain Note
Purchase Agreement dated as of September 27, 2005 (as amended, restated,
supplemented or otherwise the “Note Purchase Agreement”) by and among the
Borrowers, as obligors, and the purchasers party thereto

2.  5.24% Series 2005-A Senior Notes, Tranche B due September 27, 2015, in the
original principal amount of $81,000,000, issued pursuant to that certain Note
Purchase Agreement (as defined above).

3.  Intercompany Debts which vary from time to time between the Borrowers and
their Subsidiaries.


--------------------------------------------------------------------------------




SCHEDULE 10.1

Existing Liens

None.


--------------------------------------------------------------------------------




SCHEDULE 10.4

Transactions with Affiliates

None.


--------------------------------------------------------------------------------